Exhibit 10.1

Execution Version

 

 

 

CUSIP Numbers:

DEAL CUSIP: 98422BAA7

FACILITY CUSIP: 98422BAB5

$1,050,000,000

CREDIT AGREEMENT

dated as of

June 1, 2020

among

XPERI HOLDING CORPORATION,

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

 

 

BANK OF AMERICA, N.A.,

RBC CAPITAL MARKETS* and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

* 

RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I

 

Definitions

 

Section 1.01.  

Defined Terms

     1   Section 1.02.  

Terms Generally

     43   Section 1.03.  

Accounting Terms; GAAP

     43   Section 1.04.  

Classification of Loans and Borrowings

     44   Section 1.05.  

Pro Forma Calculations

     44   Section 1.06.  

Cashless Rollovers

     44   Section 1.07.  

Interest Rates

     45   ARTICLE II

 

The Credits

 

Section 2.01.  

Commitments

     45   Section 2.02.  

Loans and Borrowings

     45   Section 2.03.  

Requests for Borrowings

     46   Section 2.04.  

Funding of Borrowings

     47   Section 2.05.  

Interest Elections

     47   Section 2.06.  

Termination and Reduction of Commitments

     48   Section 2.07.  

Repayment of Loans; Evidence of Debt

     49   Section 2.08.  

Prepayment of Loans

     50   Section 2.09.  

Fees

     52   Section 2.10.  

Interest

     52   Section 2.11.  

Inability to Determine Rates

     53   Section 2.12.  

Increased Costs

     55   Section 2.13.  

Break Funding Payments

     56   Section 2.14.  

Taxes

     57   Section 2.15.  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     60   Section 2.16.  

Mitigation Obligations; Replacement of Lenders

     61   Section 2.17.  

Incremental Commitments

     62   Section 2.18.  

Defaulting Lenders

     65   Section 2.19.  

Extensions of Loans and Commitments

     66   Section 2.20.  

Refinancing Amendments

     68   ARTICLE III

 

Representations and Warranties

 

Section 3.01.  

Organization

     71   Section 3.02.  

Authorization; Enforceability

     71   Section 3.03.  

Governmental Approvals; No Conflicts

     72   Section 3.04.  

Financial Statements; No Material Adverse Change

     72   Section 3.05.  

Properties

     73   Section 3.06.  

Litigation and Environmental Matters

     73   Section 3.07.  

Compliance with Laws

     73  

 

-i-



--------------------------------------------------------------------------------

     Page   Section 3.08.  

Intellectual Property

     73   Section 3.09.  

Investment Company Status

     74   Section 3.10.  

Taxes

     74   Section 3.11.  

ERISA

     74   Section 3.12.  

Labor Matters

     74   Section 3.13.  

Insurance

     74   Section 3.14.  

Solvency

     74   Section 3.15.  

Subsidiaries

     75   Section 3.16.  

Disclosure

     75   Section 3.17.  

Federal Reserve Regulations

     75   Section 3.18.  

Use of Proceeds

     75   Section 3.19.  

Anti-Corruption Laws; Sanctions

     75   Section 3.20.  

Security Documents

     76   ARTICLE IV

 

Conditions

 

Section 4.01.  

Effective Date

     76   Section 4.02.  

Each Credit Event After the Effective Date

     79   ARTICLE V

 

Affirmative Covenants

 

Section 5.01.  

Financial Statements and Other Information

     79   Section 5.02.  

Notices of Material Events

     81   Section 5.03.  

Information Regarding Collateral

     81   Section 5.04.  

Existence; Conduct of Business

     81   Section 5.05.  

Payment of Taxes

     81   Section 5.06.  

Maintenance of Properties

     81   Section 5.07.  

Insurance

     82   Section 5.08.  

Books and Records; Inspection and Audit Rights

     82   Section 5.09.  

Compliance with Laws

     83   Section 5.10.  

Use of Proceeds

     83   Section 5.11.  

Further Assurances

     83   Section 5.12.  

Maintenance of Ratings

     84   Section 5.13.  

Certain Post-Closing Obligations

     84   ARTICLE VI

 

Negative Covenants

 

Section 6.01.  

Indebtedness

     84   Section 6.02.  

Liens

     87   Section 6.03.  

Fundamental Changes

     89   Section 6.04.  

Investments, Loans, Advances, Guarantees and Acquisitions

     90   Section 6.05.  

Asset Sales, etc.

     92   Section 6.06.  

Restricted Payments; Certain Payments in Respect of Indebtedness

     93   Section 6.07.  

Transactions with Affiliates

     95   Section 6.08.  

Restrictive Agreements

     95   Section 6.09.  

Change in Fiscal Year

     96   Section 6.10.  

Constitutive Documents; Junior Debt Documents

     96  

 

-ii-



--------------------------------------------------------------------------------

     Page   ARTICLE VII

 

Events of Default and Remedies

 

Section 7.01.  

Events of Default

     96   ARTICLE VIII

 

The Agents

 

Section 8.01.  

Appointment

     98   Section 8.02.  

Exculpatory Provisions

     99   Section 8.03.  

Reliance by Agents

     99   Section 8.04.  

Delegation of Duties

     99   Section 8.05.  

Indemnification

     100   Section 8.06.  

Withholding Tax

     100   Section 8.07.  

Successor Administrative Agent

     100   Section 8.08.  

Non-Reliance on Agents and Other Lenders

     101   Section 8.09.  

Credit Bidding

     101   Section 8.10.  

Security Documents and Collateral Agent

     102   Section 8.11.  

No Liability of Lead Arrangers.

     103   ARTICLE IX

 

Miscellaneous

 

Section 9.01.  

Notices

     103   Section 9.02.  

Waivers; Amendments

     105   Section 9.03.  

Expenses; Indemnity; Damage Waiver

     108   Section 9.04.  

Successors and Assigns

     110   Section 9.05.  

Survival

     113   Section 9.06.  

Counterparts; Integration; Effectiveness

     114   Section 9.07.  

Severability

     114   Section 9.08.  

Right of Setoff

     114   Section 9.09.  

Governing Law; Consent to Service of Process

     115   Section 9.10.  

WAIVER OF JURY TRIAL

     115   Section 9.11.  

Headings

     116   Section 9.12.  

Confidentiality

     116   Section 9.13.  

Material Non-Public Information

     116   Section 9.14.  

Interest Rate Limitation

     117   Section 9.15.  

Release of Liens and Guarantees

     117   Section 9.16.  

Platform; Borrower Materials

     118   Section 9.17.  

USA PATRIOT Act

     118   Section 9.18.  

No Advisory or Fiduciary Responsibility

     118   Section 9.19.  

Acknowledgement and Consent to Bail-in of Affected Financial Institutions

     119   Section 9.20.  

Acknowledgement Regarding Any Supported QFCs

     119   Section 9.21.  

Certain ERISA Matters

     120  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:      

Schedule 1.01A

   –    Lenders and Commitments

Schedule 1.01B

   –    Auction Procedures

Schedule 3.15

   –    Subsidiaries

Schedule 5.13

   –    Certain Post-Closing Obligations

Schedule 6.01

   –    Existing Indebtedness

Schedule 6.02

   –    Existing Liens

Schedule 6.04

   –    Existing Investments

Schedule 6.08

   –    Restrictive Agreements EXHIBITS:      

Exhibit A

   –    Form of Assignment and Assumption

Exhibit B

   –    Form of Borrowing Request

Exhibit C

   –    Form of Prepayment Notice

Exhibit D

   –    Form of Security Agreement

Exhibit E

   –    Form of Guarantee Agreement

Exhibit F

   –    Form of Perfection Certificate

Exhibit G

   –    Form of Interest Election Request

Exhibit H-1

   –    U.S. Tax Compliance Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-2

   –    U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-3

   –    U.S. Tax Compliance Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-4

   –    U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit I

   –    Form of Solvency Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 1, 2020 (this “Agreement”), among XPERI
HOLDING CORPORATION, a Delaware corporation (the “Borrower”), the Lenders party
hereto and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent.

PRELIMINARY STATEMENT:

WHEREAS, the Borrower has entered into an Agreement and Plan of Merger and
Reorganization (together with the disclosure schedules delivered in connection
therewith), dated as of December 18, 2019 (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions thereof prior to
the Effective Date, the “Merger Agreement”), with Xperi Corporation, a Delaware
corporation (“Xperi”), TiVo Corporation, a Delaware corporation (“TiVo”), XRAY
Merger Sub Corporation, a Delaware corporation and Wholly Owned Subsidiary of
the Borrower (“XRAY Merger Sub”), and TWOLF Merger Sub Corporation, a Delaware
corporation and Wholly Owned Subsidiary of the Borrower (“TWOLF Merger Sub”), to
effect a business combination pursuant to a transaction in which (x) XRAY Merger
Sub will merge with and into Xperi (the “Xperi Merger”), with Xperi surviving
the merger as a Wholly Owned Subsidiary of the Borrower, and (y) TWOLF Merger
Sub will merge with and into TiVo (the “TiVo Merger” and, together with the
Xperi Merger, the “Mergers”), with TiVo surviving the merger as a Wholly Owned
Subsidiary of the Borrower.

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of Initial Term B Loans on the Effective Date in an
aggregate principal amount of $1,050,000,000.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Base Rate.

“Acquisition-Related Incremental Commitments” has the meaning assigned to such
term in Section 2.17(a).

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

-1-



--------------------------------------------------------------------------------

“Agent Parties” has the meaning assigned to such term in Section 9.01(d)(ii).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent
and “Agent” means any one of them.

“Agreement” has the meaning assigned to such term in the first paragraph of this
Agreement.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the interest rate, margin, original issue
discount, upfront fees and “LIBOR floors” or “base rate floors”; provided that
(i) original issue discount and upfront fees shall be equated to interest rate
assuming a four-year life to maturity of such Indebtedness, (ii) customary
arrangement, structuring, ticking, underwriting, amendment, commitment or other
similar fees paid solely to the applicable arrangers or agents with respect to
such Indebtedness and, if applicable, consent fees for an amendment paid
generally to consenting Lenders, shall each be excluded and (iii) for the
purpose of Section 2.17, if the “LIBOR floor” for the Incremental Term Loans is
greater than zero, such excess shall be equated to interest rate margins for the
purpose of this definition.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries concerning or relating to
bribery or corruption.

“Applicable Commitment Fee Rate” means, with respect to any Incremental
Revolving Credit Commitment, Extended Revolving Credit Commitment, Refinancing
Revolving Credit Commitment or Replacement Revolving Credit Commitment, the
“Applicable Commitment Fee Rate” set forth in the Incremental Assumption
Agreement, Extension Amendment or Refinancing Amendment (as applicable) relating
thereto.

“Applicable Date” has the meaning assigned to such term in Section 9.02(g).

“Applicable Margin” means, for any day, (a) with respect to any Initial Term B
Loan, 4.00% per annum in the case of any Eurodollar Loan and 3.00% per annum in
the case of any ABR Loan and (b) with respect to any Incremental Loan, Extended
Revolving Loan, Extended Term Loan, Replacement Revolving Loan, Refinancing Term
Loan or Refinancing Revolving Loan, the “Applicable Margin” set forth in the
Incremental Assumption Agreement, Incremental Term Loan Amendment, Extension
Amendment or Refinancing Amendment (as applicable) relating thereto.

“Applicable Percentage” means, with respect to any Lender, a percentage (carried
out to the ninth decimal place) equal to a fraction (a) the numerator of which
is an amount equal to such Lender’s Credit Exposure and unfunded Commitments and
(b) the denominator of which is an amount equal to the total Credit Exposure and
unfunded Commitments of all Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Auction Procedures” means the auction procedures with respect to Dutch Auctions
set forth in Schedule 1.01B hereto.

 

-2-



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the date the Borrower
enters into an Incremental Assumption Agreement or an applicable Refinancing
Amendment, in each case, to but excluding the earlier of (a) the applicable
Revolving Facility Maturity Date and (b) the date of termination of the
applicable Revolving Credit Commitments.

“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:

(a) $75,000,000, plus

(b) the Available ECF Amount at such time, plus

(c) the aggregate amount of net cash proceeds received by the Borrower from the
sale or issuance of Equity Interests of the Borrower after the Effective Date
and on or prior to such time (including upon exercise of warrants or options)
(other than Disqualified Stock), plus

(d) the amounts received in cash or Permitted Investments by the Borrower or any
Restricted Subsidiary from any distribution, dividend, profit, return of
capital, repayment of loans or upon the Disposition of any Investment, or
otherwise received from an Unrestricted Subsidiary (including the amounts
received in cash or Permitted Investments from any Disposition or issuance of
Equity Interests of an Unrestricted Subsidiary), in each case to the extent
received in respect of an Investment (including the designation of an
Unrestricted Subsidiary) made in reliance on the Available Amount and, in each
case, not to exceed the original amount of such Investment, plus

(e) the fair market value of the Investments by the Borrower and its Restricted
Subsidiaries made in any Unrestricted Subsidiary pursuant to Section 6.04(w) at
the time it is redesignated as or merged or consolidated with or into a
Restricted Subsidiary (in each case, not to exceed the lesser of (i) the fair
market value (as determined in good faith by the Borrower) of such Investments
made in such Unrestricted Subsidiary at the time of such redesignation or merger
or consolidation and (ii) the fair market value (as determined in good faith by
the Borrower) of such Investments in such Unrestricted Subsidiary at the time
such Investments were made), plus

(f) the aggregate amount of any Declined Proceeds since the Effective Date and
on or prior to such time, minus

(g) the aggregate amount of any Investment made pursuant to Section 6.04(w), any
Restricted Payments made pursuant to Section 6.06(a)(vi), and any prepayment
made pursuant to Section 6.06(b)(v) after the Effective Date and on or prior to
such time.

“Available ECF Amount” means, on any date, an amount not less than zero
determined on a cumulative basis equal to Excess Cash Flow for each fiscal year,
commencing with the fiscal year ending December 31, 2021 and ending with the
fiscal year of the Borrower most recently ended prior to the date of
determination for which financial statements and a calculation of Excess Cash
Flow have been delivered pursuant to Section 5.01(a) and Section 5.01(c)(i), as
applicable, to the extent such Excess Cash Flow has not been applied or required
to be applied to prepay Initial Term B Loans pursuant to Section 2.08(c)
(without regard to any credit against such obligation).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

-3-



--------------------------------------------------------------------------------

“Bail-in Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-in Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Collateral Accounts” means (i) Account No. 91000159954414 of
TiVo Corporation, (ii) Account No. 91000157338401 of Rovi Corporation and
(iii) Account No. 91000155938146 of Rovi Corporation, in each case, at Bank of
America, N.A. and securing letters of credit issued by Bank of America, N.A.

“Bankruptcy Code” means the Bankruptcy Code of the United States of America.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 2.11 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation or company, the board of directors of such Person or any committee
thereof duly authorized to act on behalf of such board, (b) in the case of any
exempted or limited liability company, the board of managers, board of
directors, manager or managing member of such Person or the functional
equivalent of the foregoing, (c) in the case of any partnership, the board of
directors, board of managers, manager or managing member of a general partner of
such Person or the functional equivalent of the foregoing and (d) in any other
case, the functional equivalent of the foregoing.

 

-4-



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the first paragraph of this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 9.16.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which shall be, in the case of any such written
request, substantially in the form of Exhibit B or any other form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), in each case appropriately completed and signed by a Responsible Officer
of the Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as purchases of
property and equipment on the consolidated statement of cash flows of the
Borrower.

“Capital Lease Obligations” of any Person means, subject to Section 1.03(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“Cash Management Agreement” means any agreement to provide to the Borrower or
any Restricted Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services) any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” means (i) any Person that, at the time it enters into a
Cash Management Agreement is an Agent, a Lender or an Affiliate of any such
Person and (ii) any Person that is an Agent, a Lender or an Affiliate of such
Person described in the foregoing clause (i) and that is party to a Cash
Management Agreement, in each case, in its capacity as a party to such Cash
Management Agreement.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code any shares of which are treated as owned directly or indirectly by a
“United States shareholder” (within the meaning of Section 951(b) of the Code)
as measured for purposes of Section 958(a) of the Code.

 

-5-



--------------------------------------------------------------------------------

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in the Borrower or (b) a Change in Control or
similar event, however denominated or defined, under any Material Indebtedness.
For the avoidance of doubt, the Mergers and other transactions occurring
pursuant to the Merger Agreement on the Effective Date shall not constitute a
“Change in Control”.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.12(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith
and (ii) all requests, rules, guidelines, or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Other Revolving Loans,
Initial Term B Loans or Other Term Loans and (b) any Commitment refers to
whether such Commitment is a Term Loan Commitment to make Initial Term B Loans
or Other Term Loans or a Revolving Credit Commitment to make Other Revolving
Loans. Other Term Loans or Other Revolving Loans that have different terms and
conditions (together with the Commitments in respect thereof) from the Initial
Term B Loans, or from Other Term Loans or Other Revolving Loans, as applicable,
shall be construed to be in separate and distinct Classes.

“Class Loans” has the meaning assigned to such term in Section 9.02(g).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all “Collateral,” “Pledged Collateral” or similar
term as defined in any applicable Security Document and all other property of
any Loan Party that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Document; provided
that, notwithstanding anything herein or in any Security Document or other Loan
Document, the “Collateral” shall exclude any Excluded Property.

“Collateral Agent” means Bank of America, N.A. or any successor thereto in its
capacity as collateral agent for the Secured Parties.

 

-6-



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, that the following
requirements shall be satisfied (to the extent such requirements are stated to
be applicable at the time):

(i) on the Effective Date, the Collateral Agent shall have received (A) from the
Borrower and each Guarantor, a counterpart of the Security Agreement and
(B) from each Guarantor, a counterpart of the Guarantee Agreement, in each case,
duly executed and delivered on behalf of such Person;

(ii) on the Effective Date, (A)(x) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Property, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Property, shall have
been pledged or assigned for security purposes to the extent required under the
Security Documents and (B) the Collateral Agent shall have received certificates
or other instruments (if any) representing such Equity Interests and any notes
or other instruments required to be delivered pursuant to the applicable
Security Documents, together with stock powers, note powers or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;

(iii) in the case of any Person that becomes a Guarantor after the Effective
Date, subject to Section 5.11, the Collateral Agent shall have received (A) a
supplement to the Guarantee Agreement and (B) supplements to the Security
Agreement and any other Security Documents, if applicable, in the form specified
therefor or otherwise reasonably acceptable to the Collateral Agent, in each
case, duly executed and delivered on behalf of such Guarantor;

(iv) after the Effective Date, subject to Section 5.11, all outstanding Equity
Interests of any Person (other than Excluded Property) that are directly held or
acquired by a Loan Party after the Effective Date and all Indebtedness owing to
any Loan Party (other than Excluded Property) that are directly acquired by a
Loan Party after the Effective Date shall have been pledged pursuant to the
Security Documents and the Collateral Agent shall have received certificates or
other instruments (if any) representing such Equity Interests and any notes or
other instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers or other instruments of transfer with
respect thereto (as applicable) endorsed in blank;

(v) except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, and filings with the United States Copyright Office and the United
States Patent and Trademark Office, and all other actions reasonably requested
by the Collateral Agent (including those required by any applicable Requirement
of Law) to be delivered, filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been delivered,
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording substantially concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(vi) evidence of the insurance (if any) required by the terms of Section 5.07
hereof shall have been received by the Collateral Agent; and

(vii) after the Effective Date, the Collateral Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.11 or Section 5.13 or the Security Documents, and (ii) upon reasonable
request by the Collateral Agent, evidence of compliance with any other
requirements of Section 5.11 or Section 5.13; provided, that notwithstanding
anything herein to the contrary, no actions required by the laws of any non-U.S.
jurisdiction to create or perfect any security interest in assets located or
titled outside the U.S., including

 

-7-



--------------------------------------------------------------------------------

any Intellectual Property registered in any non-U.S. jurisdiction, shall be
required or requested to be delivered, filed, registered or recorded (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction).

Notwithstanding anything to the contrary in this Agreement, the Security
Documents or any other Loan Document, (i) the Collateral Agent may grant
extensions of time or waiver of any requirement for the creation or perfection
of security interests in or the obtaining of insurance with respect to
particular assets (including extensions beyond the Effective Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, (ii) no control, lockbox or
similar arrangements nor any control agreements relating to the Borrower’s and
its Subsidiaries’ bank accounts (including deposit, securities or commodities
accounts) shall be required, (iii) there shall be no survey, landlord,
mortgagee, bailee or other third party waivers, estoppels or collateral access
letters required, and (iv) no actions required by the laws of any non-U.S.
jurisdiction shall be required to be taken to create any security interests in
assets located or titled outside of the United States (including any Equity
Interests of any Foreign Subsidiary and any non-U.S. Intellectual Property) or
to perfect or make enforceable any security interests in such assets.

“Commitment” means, as applicable, a Revolving Credit Commitment and/or a Term
Loan Commitment.

“Commitment Letter” means that certain Commitment Letter, dated as of
December 18, 2019, by and among Xperi, TiVo, Bank of America, N.A., BofA
Securities, Inc. and Royal Bank of Canada, as supplemented by that certain
Supplement to Commitment Letter and Fee Letter, dated as of January 3, 2020, by
and among Xperi, TiVo, Barclays Bank PLC, Bank of America, N.A., BofA
Securities, Inc. and Royal Bank of Canada and as further amended, restated,
supplemented or otherwise modified from time to time.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d)(ii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of the Borrower and its Restricted Subsidiaries that
may properly be classified as current assets in conformity with GAAP, excluding
cash and cash equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of the Borrower and its Restricted Subsidiaries
that may property be classified as current liabilities in conformity with GAAP,
excluding, without duplication, the current portion of any long-term
Indebtedness.

“Consolidated Depreciation and Amortization Expense” means, with respect to the
Borrower and its Restricted Subsidiaries for any Test Period, the total amount
of depreciation and amortization expense, including the amortization of goodwill
and other intangibles, for such Test Period on a consolidated basis and
otherwise determined in accordance with GAAP.

 

-8-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any Test Period, an amount determined for
Borrower and its Restricted Subsidiaries on a consolidated basis equal to
Consolidated Net Income, for such Test Period:

(a) increased by (without duplication) in each case only to the extent the same
was deducted (and not added back) in determining such Consolidated Net Income
(other than with respect to clause (ix) below):

(i) Consolidated Depreciation and Amortization Expense for such Test Period;
plus

(ii) interest expense for such Test Period; plus

(iii) any provision for taxes based on income or profits or capital (including
federal, state and local taxes, franchise taxes, excise taxes and similar taxes,
including any penalties or interest with respect thereto) for such Test Period;
plus

(iv) any fees, commissions, costs, expenses or other charges or any amortization
related to any issuance of Equity Interests, Investment not prohibited by this
Agreement, acquisition (including earn-out provisions), Disposition,
recapitalization or the incurrence, prepayment, amendment, modification,
restructuring or refinancing of Indebtedness not prohibited by this Agreement or
occurring prior to the Effective Date (whether or not consummated) for such Test
Period, including (A) such fees, costs, expenses or charges related to the
Facilities and the other Transactions and (B) any amendment or other
modification to the terms of any such transactions; plus

(v) the amount of any cash restructuring charge and related charges, business
optimization expenses, or reserve or related items incurred during such Test
Period; plus

(vi) any other non-cash losses, charges and expenses (including non-cash
compensation charges) reducing Consolidated Net Income for such Test Period;
plus

(vii) any net loss from disposed, abandoned, transferred, closed or discontinued
operations (excluding held for sale discontinued operations until actually
disposed of); plus

(viii) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
during such Test Period; plus

(ix) the amount of expected cost savings, operating expense reductions,
restructuring charges and expenses and synergies projected by the Borrower in
good faith to be realized as a result of actions taken or expected to be taken
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions, restructuring charges and expenses and synergies had been realized
on the first day of such Test Period) related to (A) the Transactions and
(B) mergers and other business combinations, acquisitions, divestitures,
restructurings and cost saving initiatives and other similar initiatives, in
each case, which are factually supportable and net of the amount of actual
benefits realized during such Test Period from such actions; provided that
(x) such cost savings, operating expense reductions, restructuring charges and
expenses and synergies are expected to be realized (in the good faith
determination of the Borrower), in the case of clause (B), within eighteen
(18) months after such transaction or initiative has been consummated, (y) no
cost savings, operating expense reductions, restructuring charges and expenses
and synergies

 

-9-



--------------------------------------------------------------------------------

may be added pursuant to this clause (ix) to the extent duplicative of any
expenses or charges relating thereto that are either excluded in computing
Consolidated Net Income or included (i.e., added back) in computing Consolidated
EBITDA for such Test Period; and (z) the aggregate add-backs pursuant to clause
(B) of this clause (ix) (plus any adjustments made in respect of anticipated
synergies and cost savings pursuant to clause (y) of the definition of “Pro
Forma Basis”) shall not exceed 25% of Consolidated EBITDA for such Test Period
(calculated on a Pro Forma Basis but prior to giving effect to any add back
under this clause (ix)(B) or such adjustments made pursuant to clause (y) of the
definition of “Pro Forma Basis”); plus

(x) expenses relating to changes in GAAP; and

(b) increased or decreased by (as applicable and without duplication):

(i) any net gain or loss resulting in such Test Period from currency translation
gains or losses related to currency hedges or remeasurements of Indebtedness
(including any net loss or gain resulting from currency exchange risk), plus or
minus, as applicable

(ii) any net after-tax income (loss) from the early extinguishment of
Indebtedness, plus

(iii) extraordinary, unusual or non-recurring losses, charges or expenses;

all as determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries during such period, calculated on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) gains or losses attributable to property sales not in the
ordinary course of business (as determined in good faith by the Borrower), (b)
the cumulative effect of a change in GAAP or other applicable accounting
principles and any gains or losses attributable to write-ups or write-downs of
assets, (c) the net income (or loss) of any Person that is not the Borrower or a
Restricted Subsidiary or that is accounted for by the equity method of
accounting, provided that the income of such Person will be included to the
extent of the amount of dividends or similar distributions paid in cash (or
converted to cash) to the Borrower or a Restricted Subsidiary and (d) the
effects from applying acquisition method accounting required or permitted by
GAAP and related authoritative pronouncements as a result of the Transactions,
any acquisition or Investment consummated prior to the Effective Date and any
Permitted Acquisitions or other Investment consummated on or after the Effective
Date or the amortization or write-off of any amounts thereof.

“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow”.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.

 

-10-



--------------------------------------------------------------------------------

“Convertible Debt Security” means debt securities, the terms of which provide
for conversion into, or exchange for, Qualified Equity Interests of the
Borrower, cash in lieu thereof or a combination of such Qualified Equity
Interests and cash in lieu thereof.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.20.

“Credit Exposure” means, as to any Lender at any time, an amount equal to the
aggregate principal amount of such Lender’s Revolving Loans and Term Loans
outstanding at such time.

“Customary Bridge Loans” means customary bridge loans, escrow or other similar
arrangements with a maturity date of no longer than one year which provide for
an automatic extension of the maturity date thereof to a date no earlier than
the Latest Maturity Date then in effect on the date of the incurrence thereof,
subject to customary conditions or the exchange or replacement thereof with
other Indebtedness; provided that (a) the Weighted Average Life to Maturity of
any loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans is not shorter than the Weighted Average
Life to Maturity of the then-existing Term Loans and (b) the final maturity date
of any loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans is no earlier than the Latest Maturity Date
then in effect on the date of the incurrence thereof.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.08(e).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing or has made a public statement to the

 

-11-



--------------------------------------------------------------------------------

effect that it does not intend to comply with its funding obligations hereunder
or has made a public statement to that effect (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied or generally under other agreements in
which it commits to extend credit), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a Bankruptcy Event or (ii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of (A) an Undisclosed Administration or (B) the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of the courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth the basis of such valuation, less the amount of cash or Permitted
Investments received in connection with a subsequent sale of or collection on or
other Disposition of such Designated Non-Cash Consideration. A particular item
of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise Disposed of in compliance with Section 6.05.

“Disposition” or “Dispose” means, with respect to any Person, the sale,
transfer, license or other disposition (including any sale and leaseback) (in
one transaction or in a series of related transactions and whether effected
pursuant to a Division or otherwise) of any property of such Person.

“Disqualified Institution” means (a) any Person identified in writing upon three
(3) Business Days’ notice by the Borrower to the Administrative Agent that is at
the time a competitor of the Borrower or any of its Subsidiaries or (b) any
Affiliate of any Person described in clause (a) to the extent such Affiliate is
readily identifiable solely on the basis of the similarity of such Affiliate’s
name to any Person described in clause (a) (but excluding any Affiliate of such
Person that is a bona fide debt fund or investment vehicle that is primarily
engaged, or that advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds or
similar extensions of credit or securities in the ordinary course and with
respect to which such Person does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity), in
each case, solely to the extent the list of Disqualified Institutions described
in clause (a) is made available to all Lenders (either by the Borrower or by the
Administrative Agent with the Borrower’s express authorization) on the
Platform); it being understood that to the extent the Borrower provides such
list (or any supplement thereto) to the Administrative Agent, the Administrative
Agent is authorized to and shall post such list (and any such supplement
thereto)) on the Platform; provided that no supplement to the list of
Disqualified Institutions described in clause (a) shall apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
exchangeable), or upon the happening of any event or condition (a) mature
(excluding

 

-12-



--------------------------------------------------------------------------------

any maturity as the result of an optional redemption by the issuer thereof) or
are mandatorily redeemable (other than solely for Qualified Equity Interests of
the Borrower and cash in lieu of fractional shares of such Equity Interests),
pursuant to a sinking fund obligation or otherwise, (b) are redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), in whole or in
part, (c) provide for scheduled, mandatory payments of dividends in cash, or
(d) are or become convertible into or exchangeable, either mandatorily or at the
option of the holder thereof; for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in the case of each of the foregoing
clauses (a), (b), (c) and (d), (A) prior to the date that is ninety-one
(91) days after the Latest Maturity Date in effect at the time of issuance
thereof and (B) except as a result of a change of control or asset sale or
similar event so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event or similar event shall be subject to
the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments (provided, that only
the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or any of its Subsidiaries or by any such plan to such employees shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employees’ termination, death or
disability and (ii) any class of Equity Interests of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries that are organized under the laws
of the United States, any state thereof or the District of Columbia.

“DTS Headquarters Property” means the real estate located at 5220 Las Virgenes
Road, Calabasas, California 91302.

“Dutch Auction” means an auction conducted by the Borrower or any Subsidiary in
order to purchase Term Loans as contemplated by Section 9.04(f)(x), in
accordance with the Auction Procedures.

“ECF Percentage” means, as of the date of determination, (a) if the First Lien
Net Leverage Ratio as of the last day of the applicable fiscal year of the
Borrower is greater than 1.30 to 1.00, 75%, (b) if the First Lien Net Leverage
Ratio as of the last day of the applicable fiscal year of the Borrower is less
than or equal to 1.30 to 1.00 but greater than 0.80 to 1.00, 50%, (c) if the
First Lien Net Leverage Ratio as of the last day of the applicable fiscal year
of the Borrower is less than or equal to 0.80 to 1.00 but greater than 0.30 to
1.00, 25% and (d) otherwise, 0%.

 

-13-



--------------------------------------------------------------------------------

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which is
June 1, 2020.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a natural
person with the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, or injunctions issued or promulgated by any
Governmental Authority, governing pollution, protection of the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Materials or human health or safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (but excluding any and all Convertible Debt Securities and
Permitted Convertible Debt Hedge Transactions).

 

-14-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated),
other than the Borrower, that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any failure to make a required contribution, in
either case, by the Borrower or any of its ERISA Affiliates; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal (including under Section 4062(e) of ERISA) from
any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or is in
“endangered” or “critical” or “critical and declining” status, within the
meaning of Section 432 of the Code or Section 305 of ERISA.

“EU Bail-in Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two (2) London Banking Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

-15-



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Borrower, (x) the excess of
the following clause (a) over clause (b), plus (y) clause (c):

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization and non-cash compensation expense arising from
equity awards) to the extent deducted in arriving at the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries for such period;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(iv) cash receipts in respect of Swap Agreements during such period to the
extent not otherwise included in Consolidated Net Income of the Borrower and its
Restricted Subsidiaries; and

(v) the amount of tax expense deducted in determining Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for such period to the extent it
exceeds the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period; minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income of the Borrower and its Restricted Subsidiaries
and non-cash gains to the extent included in arriving at such Consolidated Net
Income of the Borrower and its Restricted Subsidiaries;

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of an incurrence or issuance of
Indebtedness (other than extensions of credit under any revolving credit
facility or similar facility or other short term Indebtedness);

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of Capital Lease Obligations, (B) prepayments of Loans pursuant to
Section 2.08(b) to the extent required due to a Disposition that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase and (C) the amount of scheduled amortization payments in respect of the
Term Loans, but excluding (X) all other prepayments of Term Loans and (Y) all
prepayments in respect of any revolving credit facility available to the
Borrower or any of its Restricted Subsidiaries except, in the case of this
clause (Y), to the extent there is an equivalent permanent reduction in
commitments thereunder) made during such period, except to the extent financed
with the proceeds of an incurrence of Indebtedness (other than extensions of
credit under any revolving credit facility or similar facility or other short
term Indebtedness);

 

-16-



--------------------------------------------------------------------------------

(iv) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness;

(vii) without duplication of amounts deducted pursuant to clause (x) below in
prior periods, the amount of Investments made under clauses (g), (r), (w) and
(x) of Section 6.04, except to the extent that such Investments and acquisitions
were financed with the proceeds of an incurrence of Indebtedness (other than
extensions of credit under any other revolving credit facility or similar
facility or other short term Indebtedness);

(viii) cash expenditures in respect of Swap Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income;

(ix) the aggregate amount of any premium, make-whole or penalty payments paid in
cash by the Borrower and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness except to
the extent that such amounts were financed with the proceeds of an incurrence of
Indebtedness (other than extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness);

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, at the option of the Borrower, the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions or acquisitions to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower following the end of such period except to the extent intended to be
financed with the proceeds of an incurrence of other Indebtedness (other than
extensions of credit under any other revolving credit facility or similar
facility or other short term Indebtedness); provided that to the extent the
aggregate amount utilized to finance such Permitted Acquisitions or acquisitions
during such period of four consecutive Fiscal Quarters is less than the Contract
Consideration, the amount of such shortfall, shall be added to the calculation
of Excess Cash Flow at the end of such period of four consecutive Fiscal
Quarters; and

(xi) cash payments during such period in respect of non-cash items expensed in a
prior period but not reducing Excess Cash Flow as calculated for such prior
period; plus

 

-17-



--------------------------------------------------------------------------------

(c) to the extent excluded in the calculation of Consolidated Net Income and not
included as Net Proceeds of any Prepayment Event, the aggregate amount of any
payments or any other similar compensation received by the Borrower or any of
its Restricted Subsidiaries during such period in connection with settlements or
other resolution of litigation or other proceedings (including, without
limitation, litigation in connection with Intellectual Property disputes), in
each case received in cash (any such payment or similar compensation, a
“Settlement Payment”); provided the amount of any such. Settlement Payments
received in the period commencing on the Effective Date and ending on December
31, 2020 (whether such amount was included in Consolidated Net Income for such
period or would have been included in Excess Cash Flow pursuant to this clause
(c)) shall be deemed to have been received in the period ending December 31,
2021 and included in the calculation of Excess Cash Flow for such period ending
December 31, 2021.

“Excluded Property” means (i) (a) any leasehold interest in real property,
(b) any fee owned real property with a fair market value of $20,000,000 or less
(estimated in good faith by the Borrower), (c) the DTS Headquarters Property,
and (d) any fee owned real property located outside of the United States,
(ii) motor vehicles, aircrafts and other assets subject to certificates of
title, except to the extent a security interest therein can be perfected by the
filing of a UCC financing statement, (iii) (a) letter of credit rights, except
the extent perfection can be accomplished by filing of a UCC financing statement
and (b) commercial tort claims in an amount reasonably estimated by the Borrower
to be less than $25,000,000, (iv) pledges and security interests prohibited by
any applicable law, rule or regulation (including the requirement to obtain
consent of any governmental authority) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition, (v) Equity Interests in any Person other
than Wholly Owned Subsidiaries to the extent not permitted by the terms of such
Person’s organizational or joint venture documents after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
applicable law notwithstanding such prohibition, (vi) any lease, permit, license
or other agreement or any property subject to (a) a purchase money security
interest, (b) Capital Lease Obligations or (c) other arrangement not prohibited
under this Agreement, in each case, to the extent the grant of a security
interest therein would violate or invalidate such lease, permit, license or
agreement, purchase money, Capital Lease Obligations, or other arrangement or
create a right of termination in favor of, or require the consent of, any other
party thereto (other than the Borrower or any of its Restricted Subsidiaries)
after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition, (vii) those assets as to which
the Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such security interest or perfection thereof are excessive in relation
to the benefit to the Lenders of the security afforded thereby, (viii) voting
Equity Interests in excess of 65% of the voting Equity Interests of any first
tier CFC or CFC Holdco or any of the Equity Interests of a Subsidiary of a CFC
or CFC Holdco, (ix) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted by the terms
thereof after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code or other applicable law, (x) any U.S. trademark
application filed on the basis of an intent-to-use such trademark prior to the
filing with and acceptance by the United States Patent and Trademark Office of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. §1051, et seq.), to
the extent, if any, that, and solely during the period, if any, in which the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable federal law,
(xi) (a) payroll and other employee wage and benefit accounts, (b) sales tax
accounts, (c) escrow accounts for the benefit of unaffiliated third parties and
(d) fiduciary or trust accounts for the benefit of unaffiliated third parties,
and, in the case of clauses (a) through (d), the funds or other property held in
or maintained in any such account, in each case, other than to the extent
perfection may be accomplished by filing of a UCC financing statement and other
than proceeds of Collateral, (xii) any acquired property (including property
acquired through acquisition or merger of another entity) if at the time of such
acquisition the granting of a security interest therein or the pledge thereof is
prohibited by any contract or other agreement (in each case, not created in
contemplation thereof) to the extent and for so long as such contract or other
agreement prohibits such security interest or pledge after

 

-18-



--------------------------------------------------------------------------------

giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable law notwithstanding such prohibition,
(xiii) Equity Interests issued by, or assets of, Unrestricted Subsidiaries,
Immaterial Subsidiaries, not-for-profit Subsidiaries, Special Purpose Entities
and Captive Insurance Subsidiaries, (xiv) any Equity Interests issued by
Perceive Corporation and any preferred Equity Interests issued by Tvision
Insights Inc. and Thuuz, Inc., (xv) Margin Stock and (xvi) each Bank of America
Collateral Account.

“Excluded Subsidiary” means any of the following:

(a) any Restricted Subsidiary (i) whose total assets as of the last day of the
most recent Test Period for which financial statements have been (or are
required to be) delivered hereunder were equal to or less than 5.0% of
consolidated assets of the Borrower and its Restricted Subsidiaries at such date
or (ii) that generates 5.0% or less of the Consolidated EBITDA of the Borrower
for such Test Period; provided that Excluded Subsidiaries that are not
Guarantors solely because they do not meet the thresholds set forth in
clause (i) or (ii) above shall not comprise in the aggregate more than 5.0% of
consolidated assets of the Borrower and its Restricted Subsidiaries as of the
last day of such Test Period or more than 5.0% of the Consolidated EBITDA of the
Borrower for such Test Period (each such Subsidiary, an “Immaterial
Subsidiary”),

(b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited, but only for so long as such
Domestic Subsidiary is prohibited, from guaranteeing or granting Liens to secure
the Secured Obligations by any applicable law, rule or regulation or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

(d) each Domestic Subsidiary that is prohibited, but only for so long as such
Domestic Subsidiary is prohibited, by any applicable contractual requirement
from guaranteeing or granting Liens to secure the Secured Obligations existing
on the Effective Date or existing at the time such Subsidiary becomes a
Subsidiary, so long as such prohibition did not arise as part of such
acquisition (and for so long as such restriction or any replacement or renewal
thereof is in effect),

(e) any Foreign Subsidiary,

(f) any Domestic Subsidiary (i) that is a CFC Holdco or (ii) that is a direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC,

(g) any other Domestic Subsidiary with respect to which the Administrative Agent
and the Borrower reasonably agree that the cost (or material adverse Tax
consequences) of providing a Guarantee of or granting Liens to secure the
Secured Obligations would be excessive in relation to the benefit to be afforded
thereby,

(h) each Unrestricted Subsidiary,

(i) any not-for-profit Subsidiary,

(j) any Special Purpose Entity, and

(k) any Captive Insurance Subsidiary.

 

-19-



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee by
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time such
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Obligation is guaranteed by such Loan Party or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office located in or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment, pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the applicable Commitment, or, in the case of
an applicable interest in a Loan not funded pursuant to a prior Commitment, such
Lender acquires such interest in such Loan; provided that this clause (b)(i)
shall not apply to an assignee pursuant to a request by the Borrower under
Section 2.16(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired such applicable interest in such Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.14(f) and (d) any
withholding Taxes imposed under FATCA.

“Existing Class Loans” has the meaning assigned to such term in Section 9.02(g).

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.19(a).

“Extended Revolving Loan” has the meaning assigned to such term in
Section 2.19(a).

“Extended Term Loan” has the meaning assigned to such term in Section 2.19(a).

“Extending Lender” has the meaning assigned to such term in Section 2.19(a).

“Extension” has the meaning assigned to such term in Section 2.19(a).

“Extension Amendment” has the meaning assigned to such term in Section 2.19(b).

“Extension Election” has the meaning assigned to such term in Section 2.19(a).

 

-20-



--------------------------------------------------------------------------------

“Facility” means the respective facility and commitments utilized in making
Loans hereunder. Following the Effective Date, the term “Facility” may include
any other Class of Commitments and the extensions of credit thereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to the
foregoing (or any amended or successor version described above), and any
intergovernmental agreements, treaty or convention among Governmental
Authorities entered into in connection with the foregoing and any law,
regulations, or official rules adopted pursuant to any such intergovernmental
agreement.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the aggregate outstanding principal amount of Indebtedness for
borrowed money of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, that is secured on a senior or pari passu basis with the
Term Loan Facilities as of such date (after giving effect to any incurrence or
repayment of any such Indebtedness on such date) (excluding, in any event,
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder), minus all Unrestricted Cash and Cash
Equivalents on such date to (b) Consolidated EBITDA for the Test Period ending
on such date.

“Fiscal Quarter” means the fiscal quarter of the Borrower, ending on the last
day of each March, June, September and December of each year.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in the making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

-21-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis, subject to the provisions of
Section 1.03.

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, in each
case, any Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee Agreement” means a guarantee agreement substantially in the form of
Exhibit E, made by the Guarantors in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Guarantors” means each Restricted Subsidiary that becomes party to a Guarantee
Agreement as a Guarantor, and the permitted successors and assigns of each such
Person (in each case, except to the extent such Restricted Subsidiary, successor
or assign is relieved or released from its obligations under the Guarantee
Agreement pursuant to the provisions of this Agreement).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Agent, Lender or an Affiliate thereof that is a party to
a Swap Agreement with the Borrower or a Restricted Subsidiary and any Person
that was an Agent, a Lender or an Affiliate thereof at the time it entered into
a Swap Agreement with the Borrower or a Restricted Subsidiary.

“Immaterial Subsidiary” has the meaning assigned to such term in the definition
of “Excluded Subsidiary”.

“Incremental Amendment” means an Incremental Assumption Agreement and/or an
Incremental Term Loan Amendment, as applicable.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Loan Parties, the Administrative Agent and, if applicable,
one or more Incremental Term Loan Lenders and/or Incremental Revolving Lenders.

 

-22-



--------------------------------------------------------------------------------

“Incremental Commitment” means any Incremental Revolving Credit Commitment or
Incremental Term Loan Commitment.

“Incremental Equivalent Debt” means Indebtedness issued, incurred or otherwise
obtained by any Loan Party in respect of one or more series of senior unsecured
notes, senior secured first lien or junior lien notes or subordinated notes (in
each case issued in a public offering, Rule 144A or other private placement in
lieu of the foregoing (and any Registered Equivalent Notes issued in exchange
therefor)) or senior secured first lien or junior lien or unsecured loans that,
in each case, if secured, will be secured by Liens on the Collateral on a pari
passu or a junior priority basis with the Liens on Collateral securing the
Secured Obligations, and that are issued or made in lieu of Incremental Loans;
provided that (i) the aggregate principal amount of all Incremental Equivalent
Debt at the time of issuance or incurrence shall not exceed the amount that
would be permitted to be incurred as Incremental Loans under Section 2.17(a) at
such time (with any Incremental Equivalent Debt being deemed to constitute
Indebtedness that is secured on a pari passu basis with the Initial Term B
Facility for the purposes calculating the First Lien Net Leverage Ratio set
forth in Section 2.17(a) even though not so secured), (ii) such Incremental
Equivalent Debt shall not be subject to any Guarantee by any Person other than a
Loan Party, (iii) in the case of Incremental Equivalent Debt that is secured,
the obligations in respect thereof shall not be secured by any Lien on any asset
of any Person other than any asset constituting Collateral, (iv) if such
Incremental Equivalent Debt is secured, such Incremental Equivalent Debt shall
be subject to an applicable Intercreditor Agreement and if such Incremental
Equivalent Debt is payment subordinated, shall be subject to a subordination
agreement on terms that are reasonably acceptable to the Administrative Agent,
(v) at the time of incurrence, such Incremental Equivalent Debt (other than any
Incremental Equivalent Debt consisting of Customary Bridge Loans) has a final
maturity date equal to or later than the Latest Maturity Date then in effect
with respect to, and has a Weighted Average Life to Maturity equal to or longer
than, the Weighted Average Life to Maturity of, the Class of outstanding Term
Loans with the then Latest Maturity Date or Weighted Average Life to Maturity,
as the case may be and (vi) if such Incremental Equivalent Debt is secured on a
pari passu basis with the Initial Term B Facility and is in the form of a term
loan facility, such Incremental Equivalent Debt shall be subject to
Section 2.17(b)(vii).

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

“Incremental Revolving Credit Commitment” means any incremental revolving credit
commitment provided pursuant to Section 2.17.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Credit Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans” means Revolving Loans made by one or more
Revolving Lenders to the Borrower pursuant to an Incremental Revolving Credit
Commitment to make additional Revolving Loans.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.17(a).

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

-23-



--------------------------------------------------------------------------------

“Incremental Term Loans” means any additional term loans made pursuant to
Section 2.17.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts and trade payables payable incurred in the ordinary course of business
and (ii) any bona-fide earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) the
amount of all obligations of such Person with respect to the mandatory
redemption, mandatory repayment or other mandatory repurchase of any
Disqualified Stock of such Person (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock) and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; provided that the term “Indebtedness” shall not include
(i) deferred or prepaid revenue, (ii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller or (iii) the net mark-to-market exposure
with respect to any Swap Agreement. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith. For all purposes
hereof, the Indebtedness of the Borrower and the Restricted Subsidiaries shall
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any rollover or extensions of terms)
and made in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Initial Term B Borrowing” means any Borrowing comprised of Initial Term B
Loans.

“Initial Term B Facility” means the Initial Term B Loan Commitments and the
Initial Term B Loans made hereunder.

“Initial Term B Facility Maturity Date” means the fifth anniversary of the
Effective Date.

“Initial Term B Lender” means a Lender with an Initial Term B Loan Commitment or
an outstanding Initial Term B Loan.

“Initial Term B Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make Initial Term B Loans hereunder.
The amount of each Term Loan Lender’s Initial Term B Loan Commitment as of the
Effective Date is set forth on Schedule 1.01A. The aggregate amount of the
Initial Term B Loan Commitments as of the Effective Date is $1,050,000,000.

 

-24-



--------------------------------------------------------------------------------

“Initial Term B Loans” means the term loans made by the Term Loan Lenders to the
Borrower on the Effective Date pursuant to Section 2.01(b)(i).

“Intellectual Property” means the following: (a) copyrights and rights in works
of authorship, registrations and applications for registration thereof,
(b) trademarks, service marks, trade names, slogans, domain names, logos, trade
dress and registrations and applications of registrations thereof, (c) patents,
as well as any reissued and reexamined patents and extensions corresponding to
the patents and any patent applications, as well as any related continuation,
continuation-in-part and divisional applications and patents issuing therefrom,
(d) trade secrets, and other confidential information, including ideas, designs,
concepts, compilations of information, databases and rights in data, methods,
inventions, discoveries, designs, techniques, procedures, processes and other
know-how, whether or not patentable and (e) all other intellectual property or
industrial property.

“Intercompany Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary owed to and held by the Borrower or any Restricted
Subsidiary; provided that the occurrence of any event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any subsequent
transfer of such Indebtedness (other than to the Borrower or another Restricted
Subsidiary) shall be deemed, in each case, to constitute a new incurrence of
Indebtedness other than Intercompany Indebtedness by the issuer thereof.

“Intercreditor Agreement” means a Permitted First Lien Intercreditor Agreement
or a Permitted Junior Intercreditor Agreement, as applicable.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, in each case appropriately
completed and signed by a Responsible Officer of the Borrower.

“Interest Payment Date” means (a) with respect to any ABR Loan, (i) the last day
of each March, June, September and December and (ii) the applicable Maturity
Date and (b) with respect to any Eurodollar Loan, (i) the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (ii) the applicable Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent agreed to by all Lenders with Commitments or Loans
under the applicable Facility, twelve months or a period shorter than one
month), as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

-25-



--------------------------------------------------------------------------------

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Junior Debt” has the meaning assigned to such term in Section 6.06(b).

“Junior Debt Prepayment” has the meaning assigned to such term in
Section 6.06(b).

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, in each case
then in effect on such date of determination.

“LCA Election” has the meaning assigned to such term in Section 1.05(b).

“LCA Test Date” has the meaning assigned to such term in Section 1.05(b).

“Lead Arrangers” means the Joint Lead Arrangers and Joint Bookrunners listed on
the cover page.

“Lenders” means the Persons listed on Schedule 1.01A and any other Person
(excluding Disqualified Institutions) that shall have become a Lender hereto
pursuant to an Assignment and Assumption, Incremental Assumption Agreement,
Incremental Term Loan Amendment, Extension Amendment or Refinancing Amendment,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 2.11(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Successor LIBOR Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset; provided that “Lien” shall not
include any non-exclusive licenses or covenants not to assert under Intellectual
Property.

“Limited Condition Acquisition” means any acquisition or other similar
Investment by one or more of the Borrower or any Restricted Subsidiary of all or
substantially all of the Equity Interests or assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person (a) that is not prohibited by this Agreement and (b) the
consummation of which is not conditioned upon the

 

-26-



--------------------------------------------------------------------------------

availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target in the event financing to consummate the
acquisition is not obtained as contemplated by the definitive acquisition
agreement.

“Limited Condition Acquisition Agreement” means, with respect to any Limited
Condition Acquisition, the definitive acquisition documentation in respect
thereof.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, each Refinancing Amendment, each Incremental Assumption Agreement,
each Incremental Term Loan Amendment, each Extension Amendment, any
Intercreditor Agreement to the extent then in effect and the Notes.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, or (b) the validity or enforceability of the
Loan Documents, taken as a whole, or the rights or remedies of the Agents or the
Lenders thereunder, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Obligations), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $35,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Real Property” means real estate in the United States owned (but not
leased) by a Loan Party having a value in excess of $20,000,000 (estimated in
good faith by the Borrower), but excluding the DTS Headquarters Property.

“Material Subsidiary” means a Restricted Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Merger Agreement” has the meaning assigned to such term in the first recital
hereto.

“Merger Agreement Representations” means such of the representations and
warranties made in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that Xperi (or its Affiliate) or TiVo (or its
Affiliate) has the right (taking into account any applicable notice and cure
provisions) to terminate its (or such Affiliate’s) obligations under the Merger
Agreement or decline to consummate the Mergers (in each case, in accordance with
the terms thereof) as a result of a breach of such representations and
warranties.

 

-27-



--------------------------------------------------------------------------------

“Mergers” has the meaning assigned to such term in the first recital hereto.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage or deed of trust encumbering a Mortgaged Property in
form and substance reasonably acceptable to the Administrative Agent and the
Borrower.

“Mortgaged Property” means any fee owned real property for which a Mortgage is
delivered pursuant to Section 5.11.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA in respect of which the Borrower or any ERISA Affiliate makes any
contributions.

“Net Proceeds” means, with respect to any event, the cash proceeds received by
the Borrower or any Restricted Subsidiary in respect of such event net of
(a) all Taxes paid (or reasonably estimated to be payable) by the Borrower or
any of its Restricted Subsidiaries to third parties in connection with such
event and the amount of any reserves established by the Borrower and its
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event (provided that any
determination by the Borrower that Taxes estimated to be payable are not payable
and any reduction at any time in the amount of any such reserves (other than as
a result of payments made in respect thereof) shall be deemed to constitute the
receipt by the Borrower at such time of Net Proceeds in the amount of the
estimated Taxes not payable or such reduction, as applicable), (b) all brokerage
commissions and fees, attorneys’ fees, accountants’ fees, investment banking
fees, underwriting discounts and other fees and out-of-pocket expenses
(including survey costs, title insurance premiums and related search and
recording charges) paid by the Borrower or any of its Restricted Subsidiaries to
third parties in connection with such event, (c) in the case of a Disposition of
an asset, (w) any funded escrow established pursuant to the documents evidencing
any Disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such Disposition, (x) the amount of all
payments that are permitted hereunder and are made by the Borrower and its
Restricted Subsidiaries (or to establish an escrow for the future repayment
thereof) as a result of such event to repay Indebtedness (other than the Initial
Term B Loans) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event, (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower and the Restricted Subsidiaries as a result thereof and (z) the amount
of any liabilities directly associated with such asset and retained by the
Borrower or its Restricted Subsidiaries.

“New Class Loans” has the meaning assigned to such term in Section 9.02(g).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means any promissory notes issued pursuant to Section 2.07(e).

“Obligations” means (a) the due and punctual payment by the Borrower or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise

 

-28-



--------------------------------------------------------------------------------

(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the Lenders
under this Agreement and the other Loan Documents and (b) the due and punctual
payment and performance of all covenants, agreements, obligations and
liabilities of the Loan Parties, monetary or otherwise, under or pursuant to
this Agreement and the other Loan Documents.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Incremental Term Loans” has the meaning assigned to such term in
Section 2.17(b)(i).

“Other Revolving Credit Commitments” means, collectively, (a) Incremental
Revolving Credit Commitments to make Incremental Revolving Loans, (b) Extended
Revolving Credit Commitments to make Extended Revolving Loans, (c) Refinancing
Revolving Credit Commitments and (d) Replacement Revolving Credit Commitments.

“Other Revolving Loans” means, collectively, (a) Incremental Revolving Loans,
(b) Extended Revolving Loans, (c) Refinancing Revolving Loans and
(d) Replacement Revolving Loans.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).

“Other Term Facilities” means the Other Term Loan Commitments and the Other Term
Loans made thereunder.

“Other Term Loan Commitments” means, collectively, (a) Incremental Term Loan
Commitments and (b) commitments to make Refinancing Term Loans.

 

-29-



--------------------------------------------------------------------------------

“Other Term Loans” means, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means the Perfection Certificate with respect to the
Loan Parties in the form attached hereto as Exhibit F, or such other form as is
reasonably satisfactory to the Administrative Agent.

“Permitted Acquisition” has the meaning set forth in Section 6.04(g).

“Permitted Bond Hedge” means any Swap Agreement that is settled (after payment
of any premium or any prepayment thereunder) through the delivery of cash and/or
Equity Interests (other than Disqualified Equity Interests) of the Borrower and
is entered into in connection with any Convertible Debt Securities of the
Borrower or any of its Restricted Subsidiaries, one of the purposes of which is,
together with any Permitted Warrant entered into concurrently therewith, to
provide for an effectively higher conversion premium.

“Permitted Convertible Debt Hedge Transaction” means (i) any Permitted Bond
Hedge and any Permitted Warrant or (ii) any capped call or similar transaction
having substantially the same economic effect as the foregoing.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet overdue for a period of more
than thirty (30) days or are being contested in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in good faith by appropriate actions diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, health, disability, unemployment insurance and other
social security laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

 

-30-



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(g) any obligations or duties affecting any of the property of the Borrower or
the Restricted Subsidiaries to any municipality or public authority with respect
to any franchise, grant, license or permit which do not materially impair the
use of such property for the purposes for which it is held;

(h) Liens arising from precautionary UCC financing statements regarding
operating leases; and

(i) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Secured Obligations, one or more intercreditor agreements, each of which
shall be on terms which are consistent with market terms governing security
arrangements for the sharing of liens on a pari passu basis at the time such
intercreditor agreement is proposed to be established, as determined by the
Borrower and the Collateral Agent in the exercise of reasonable judgment.

“Permitted Foreign Investments” means any of the following, to the extent held
in the ordinary course of business and not for speculative purposes;
(i) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 364 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any office of any commercial bank organized under the laws of any
jurisdiction outside of the United States of America, (ii) euros and Sterling,
(iii) investments of the type and maturity described in clauses (a) through (g)
of the definition of “Permitted Investments” of foreign obligors, which
investments are reasonably appropriate in connection with any business conducted
by the Borrower or its Subsidiaries (as determined by the Borrower in good
faith) and which investments or obligors (or the parent companies of such
obligors) have the ratings described in such clauses or equivalent ratings from
S&P and Moody’s and (iv) other short term investments utilized by the Borrower
and its Subsidiaries in accordance with normal investment practices for cash
management in such country in investments analogous to the investments described
in clauses (a) through (g) of the definition of “Permitted Investments” and in
this paragraph and which are reasonably appropriate in connection with any
business conducted by the Borrower or its Subsidiaries in such country (as
determined by the Borrower in good faith).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 24 months with an aggregate
portfolio weighted-average maturity of twelve months or less from the date of
acquisition thereof

 

-31-



--------------------------------------------------------------------------------

and having, at such date of acquisition, short-term credit ratings of at least
A-2 or P-2 by S&P or Moody’s or carrying an equivalent rating by a nationally
recognized rating agency, if either S&P or Moody’s ceases publishing ratings of
commercial paper issuers generally;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA by S&P and
Aaa by Moody’s or invest solely in the assets described in clauses (a) through
(d) above;

(f) municipal (tax-exempt) investments with a maximum maturity of 24 months with
an aggregate portfolio weighted-average maturity of twelve months or less (for
securities where the interest rate is adjusted periodically (e.g. floating rate
securities), the interest rate reset date will be used to determine the maturity
date);

(g) variable rate notes issued by, or guaranteed by, any state agency,
municipality or domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s and
maturing within 24 months with an aggregate portfolio weighted-average maturity
of twelve months or less from the date of acquisition (the interest rate reset
date will be used to determine the maturity date); and

(h) investments made pursuant to and in accordance with that certain Corporate
Investment Policy of Tessera Technologies. Inc., a Delaware corporation, dated
December 8, 2014, as may be as amended, supplemented or otherwise modified from
time to time.

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Secured
Obligations, one or more intercreditor agreements, each of which shall be on
terms which are consistent with market terms governing security arrangements for
the sharing of liens on a junior basis at the time such intercreditor agreement
is proposed to be established, as determined by the Borrower and the Collateral
Agent in the exercise of reasonable judgment.

“Permitted Warrant” means one or more call options settled through the delivery
of cash, Qualified Equity Interests of the Borrower or a combination of cash and
Qualified Equity Interests of the Borrower, sold concurrently with the entry
into one or more Permitted Bond Hedges and having an initial strike or exercise
price (howsoever defined) that is greater than the strike or exercise price
(howsoever defined) of such Permitted Bond Hedge.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

-32-



--------------------------------------------------------------------------------

“Platform” has the meaning assigned to such term in Section 9.16.

“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.

“Prepayment Event” means:

(a) any Disposition of any asset of the Borrower or any Restricted Subsidiary
pursuant to Section 6.05(b), excluding any Disposition resulting in Net Proceeds
not exceeding $10,000,000 for any individual transaction or series of related
transactions;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary resulting in Net Proceeds of more than
$10,000,000 with respect to such event; or

(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by
Section 6.01 (other than Refinancing Term Loans and Refinancing Notes).

“Prepayment Notice” means a notice of prepayment by the Borrower in accordance
with Section 2.08 which shall be, in the case of any such written request,
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its “prime rate”; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis” means, as to any Person, for all Specified Transactions that
occur subsequent to the commencement of an applicable measurement period except
as set forth in Section 1.05(a), all calculations of the First Lien Net Leverage
Ratio, Consolidated EBITDA and the Total Net Leverage Ratio will give pro forma
effect to such Specified Transactions as if such Specified Transactions occurred
on the first day of such measurement period. Interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of the Borrower to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be deemed to have been based upon the rate actually chosen, or, if none,
then based upon such optional rate chosen as the Borrower may designate.
Whenever any calculation is made on a Pro Forma Basis hereunder, such
calculation shall be made in good faith by a Financial Officer; provided that no
such calculation shall include projected cost savings or projected synergies
(other than any such projected cost savings or projected synergies related to
the Transactions) unless such projected cost savings and projected synergies are
(x) based on actions taken or to be taken within eighteen (18) months of the
relevant transaction or otherwise consistent with clause (a)(ix)(B) of the
definition of “Consolidated EBITDA” and (y) in an amount for any Test Period,
when aggregated with the amount of any increase to Consolidated EBITDA for such
Test Period pursuant to clause (a)(ix)(B) of the definition of “Consolidated
EBITDA”, that does not exceed 25% of Consolidated EBITDA for such Test Period
(calculated on a Pro Forma Basis but prior to giving effect to any increase
pursuant to this clause (y) or clause (a)(ix)(B) of the definition of
“Consolidated EBITDA”).

“Pro Rata Extension Offers” has the meaning assigned to such term in
Section 2.19(a).

 

-33-



--------------------------------------------------------------------------------

“Proceeding” has the meaning assigned to such term in Section 9.03(b).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning assigned to such term in Section 9.16.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.20.

“Qualified Equity Interest” means any Equity Interest other than Disqualified
Stock.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Refinancing” has the meaning assigned to that term in Section 4.01(l).

“Refinancing Amendment” has the meaning assigned to that term in
Section 2.20(e).

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.20(a).

“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrower or any Guarantor (whether under an indenture, a credit agreement or
otherwise (other than this Agreement)) and the Indebtedness represented thereby;
provided that (a) 100% of the Net Proceeds of such Refinancing Notes are used to
permanently repay Term Loans and/or replace Commitments substantially
simultaneously with the issuance thereof; (b) the principal amount (or accreted
value, if applicable) of such Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate portion of the Term
Loans so repaid and/or Commitments so replaced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Latest Maturity Date; (d) the
Weighted Average Life to Maturity of such Refinancing Notes is greater than or
equal to the Weighted Average Life to Maturity of the Term Loans so repaid or
the Revolving Credit Commitments so replaced, as applicable; (e) the terms of
such Refinancing Notes do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of the
Revolving Credit Commitments so replaced, as applicable (other than (x) in the
case of Refinancing Notes in the form of notes, customary offers to repurchase
or mandatory prepayment provisions upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default and (y) in
the case of Refinancing Notes in the form of loans, customary amortization and
mandatory and voluntary prepayment provisions which are, when taken as a whole,
consistent in all material respects with, or not materially less favorable to
the Loan Parties than, those applicable to the Term Loans repaid and/or
Commitments replaced, as the case may be, with such Indebtedness to provide that
any such mandatory prepayments as a result of asset sales, events of loss, or
excess cash flow, shall be allocated on a pro rata basis or a less than pro rata
basis (but not a greater than pro rata basis) with the other Term Loans
outstanding pursuant to this Agreement); (f) there shall be no obligor with
respect thereto that is not a Loan Party; (g) if such Refinancing Notes are
secured, the security agreements relating to such assets shall not extend to any
assets not constituting Collateral and shall be no more favorable to the secured
party or party, taken as a whole (determined by the Borrower in good faith) than
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and such Refinancing Notes shall be subject to the
provisions of a Permitted First Lien Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable; and (h) all other terms
applicable to such Refinancing Notes other than provisions relating to pricing,
rate floors, discounts, fees, interest rate

 

-34-



--------------------------------------------------------------------------------

margins, optional prepayment, optional redemption and any other pricing terms
(which pricing, rate floors, discounts, fees, interest rate margins, optional
prepayment, optional redemption and other pricing terms shall not be subject to
the provisions set forth in this clause (h)) taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, or not
materially more favorable to the investors in respect of such Refinancing Notes
than, the terms, taken as a whole (determined by the Borrower in good faith),
applicable to the Term Loans so reduced or the Revolving Credit Commitments so
replaced (except (i) to the extent such covenants and other terms apply solely
to any period after the Latest Maturity Date in effect at the time such
Refinancing Notes are issued or are otherwise reasonably acceptable to the
Administrative Agent, (ii) to the extent Lenders under the corresponding Term
Loans or the Revolving Credit Commitments also receive the benefit of such more
favorable terms and (iii) that any such Refinancing Notes may contain any
financial maintenance covenants, so long as any such covenant shall not be
tighter than (or in addition to) those applicable to the Term Loans or Revolving
Credit Commitments then outstanding (unless such covenants are also added for
the benefit of the Lenders holding the Term Loans or Revolving Credit
Commitments then outstanding, which shall not require consent of the Lenders
holding the Term Loans or Revolving Credit Commitments then outstanding and
which the Administrative Agent shall add upon the issuance of such Refinancing
Notes)).

“Refinancing Revolving Credit Commitments” has the meaning assigned to such term
in Section 2.20(a).

“Refinancing Revolving Facility” has the meaning assigned to such term in
Section 2.20(a).

“Refinancing Revolving Loans” has the meaning assigned to such term in
Section 2.20(a).

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.20(a).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Regulated Bank” means a commercial bank with a consolidated combined capital
and surplus of at least $5,000,000,000 that is (a) a US depository institution
the deposits of which are insured by the Federal Deposit Insurance Corporation,
(b) a corporation organized under section 25A of the US Federal Reserve Act of
1913, (c) a branch, agency or commercial lending company of a foreign bank
operating pursuant to approval by and under the supervision of the Board of
Governors of the Federal Reserve System under 12 CFR part 211, (d) a non-US
branch of a foreign bank managed and controlled by a US branch referred to in
clause (c) or (e) any other US or non-US depository institution or any branch,
agency or similar office thereof supervised by a bank regulatory authority in
any jurisdiction.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

-35-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Board and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the Board and/or the
Federal Reserve Bank of New York or, in each case, any successor thereto for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Replacement Revolving Credit Commitments” has the meaning assigned to such term
in Section 2.20(c).

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 2.20(c).

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.20(c).

“Repricing Event” means (a) any prepayment or repayment of any Initial Term B
Loan with the proceeds of any Indebtedness in the form of broadly syndicated
term “B” loans, or any conversion of any Initial Term B Loan into any new or
replacement tranche of term loans, in each case, with the primary purpose (as
determined by the Borrower in good faith) of having an All-in Yield lower than
the All-in Yield (excluding for this purpose, upfront fees and original discount
on the Initial Term B Loans) of such Initial Term B Loan at the time of such
prepayment or repayment or conversion, but excluding any prepayment, repayment
or conversion in connection with a (x) Change in Control, (y) Disposition,
Acquisition or other similar Investment, in each case, in excess of $250,000,000
or (z) any other Transformative Transaction, or (b) any amendment or other
modification of this Agreement that has the primary purpose (as determined by
the Borrower in good faith) of, directly or indirectly, reducing the All-in
Yield of any Initial Term B Loan, but excluding any amendment or modification in
connection with a (x) Change in Control, (y) Disposition, Acquisition or other
similar Investment, in each case, in excess of $250,000,000 or (z) any other
Transformative Transaction.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unfunded Commitments representing greater than 50% of the aggregate amount of
Credit Exposures and unused Commitments at such time. The Credit Exposures and
unused Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Commitments or (if the Revolving Credit Commitments have
terminated, Revolving Loans) that, taken together, represent more than 50% of
the sum of all Revolving Credit Commitments (or, if the Revolving Credit
Commitments have terminated, Revolving Loans at such time). The Revolving Loans
and unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time.

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

-36-



--------------------------------------------------------------------------------

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, or other similar officer of the
Borrower and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property, but excluding any payment made in the ordinary
course of business in connection with the satisfaction of tax withholding
obligations), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Revolving
Lender’s Revolving Loans hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06, (b) increased from time to time pursuant
to Section 2.17 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Revolving Lender’s Revolving Credit Commitment is set forth in the
Assignment and Assumption, Incremental Assumption Agreement, Extension Amendment
or Refinancing Amendment pursuant to which such Lender shall have assumed its
Revolving Credit Commitment, as applicable. There were no Revolving Credit
Commitments as of the Effective Date. After the Effective Date, Classes of
Revolving Credit Commitments may be added or created pursuant to Extension
Amendments, Incremental Assumption Agreements or Refinancing Amendments.

“Revolving Facility” means the Revolving Credit Commitments of any Class and the
extensions of credit made hereunder by the Revolving Lenders of such Class and,
for purposes of Section 9.02(b), shall refer to all such Revolving Credit
Commitments as a single Class.

“Revolving Facility Maturity Date” means, with respect to any Class of Revolving
Credit Commitments, the maturity date specified therefor in the applicable
Extension Amendment, Incremental Assumption Agreement or Refinancing Amendment.

“Revolving Lender” means a Lender with a Revolving Credit Commitment.

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a). Unless the context otherwise requires, the term “Revolving
Loans” shall include the Other Revolving Loans.

 

-37-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory that at
such time is itself the subject or target of any comprehensive territorial
Sanctions (as of the Effective Date, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, the U.S. Department of Commerce or by the United Nations
Security Council, the European Union, any European Union Member State or Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury or the United Nations Security
Council, the European Union, any European Union Member State or Her Majesty’s
Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank, including any such Cash Management Agreement that is in
effect on the Effective Date.

“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between the Borrower or any Restricted Subsidiary and any Hedge Bank, including
any such Swap Agreement that is in effect on the Effective Date. Notwithstanding
the foregoing, for all purposes of the Loan Documents, any Guarantee of, or
grant of any Lien to secure, any obligations in respect of a Secured Hedge
Agreement by a Guarantor shall not include any Excluded Swap Obligations with
respect to such Guarantor.

“Secured Obligations” means, collectively, (a) the Obligations, (b) obligations
of the Borrower and its Restricted Subsidiaries in respect of any Secured Cash
Management Agreement and (c) obligations of the Borrower and its Restricted
Subsidiaries in respect of any Secured Hedge Agreement; provided that the
Secured Obligations of any Loan Party shall exclude (x) any Excluded Swap
Obligations with respect to such Loan Party, including, in the case of
clauses (a) through (c), all interest and other monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding and
(y) any Permitted Convertible Debt Hedge Transaction.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each Lender, each Hedge Bank that is party to any Secured Hedge
Agreement, each Cash Management Bank that is party to any Secured Cash
Management Agreement, each sub-agent appointed pursuant to Article VIII hereof
by the Administrative Agent with respect to matters relating to the Loan
Documents or by the Collateral Agent with respect to matters relating to any
Security Document and each other Person to which any of the Secured Obligations
is owed.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit D dated as of the Effective Date among the Borrower, each Guarantor and
the Collateral Agent.

 

-38-



--------------------------------------------------------------------------------

“Security Documents” means the Security Agreement and each other security
document or pledge agreement delivered by any Loan Party pursuant to
Section 5.11 or Section 5.13 to secure any of the Secured Obligations, and all
UCC or other financing statements or instruments of perfection required by this
Agreement or any security agreement to be filed with respect to the security
interests in property and fixtures created pursuant to the Security Agreement
and any other document or instrument utilized to pledge as collateral for the
Secured Obligations any property of whatever kind or nature.

“Settlement Payment” has the meaning assigned to such term in the definition of
“Excess Cash Flow.”

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website and, in each case, that has been selected or
recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Special Purpose Entity” means a direct or indirect subsidiary of the Borrower,
whose organizational documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from
the Borrower and/or one or more Subsidiaries of the Borrower.

“Specified Representations” means those representations and warranties made by
the Borrower, Xperi and TiVo in Sections 3.01(i) (with respect to organizational
existence of the Borrower, Xperi and TiVo only), 3.01(ii) (with respect to the
entry into the Loan Documents only), 3.02, 3.03(c), 3.09, 3.14, 3.17, the last
sentence of 3.19 and 3.20 (with respect to only the Loan Documents delivered on
the Effective Date and the collateral-related deliveries and actions made or
taken on the Effective Date); provided that such representations shall be made
only with respect to the Borrower, Xperi and TiVo only.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Specified Transaction” means (i) any Disposition and any asset acquisition,
Investment (or series of related Investments) (including the Mergers and any
Permitted Acquisition), in each case, in excess of $25,000,000 (or any similar
transaction or transactions), any dividend, distribution or other similar
payment, (ii) the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary or of any Unrestricted Subsidiary as a Restricted Subsidiary and
(iii) any incurrence, repayment, repurchase or redemption of Indebtedness.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company,

 

-39-



--------------------------------------------------------------------------------

partnership, association or other entity (a) of which Equity Interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Supported QFC” has the meaning assigned to it in Section 9.20.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including, for the avoidance of doubt,
any Permitted Convertible Debt Hedge Transaction); provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

“Target Person” has the meaning assigned to such term in the last paragraph of
Section 6.04.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means each of the Initial Term B Facility and any Other Term
Facility.

“Term Facility Maturity Date” means, as the context may require, (a) with
respect to the Initial Term B Facility, the Initial Term B Facility Maturity
Date and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Term Loan Amendment, Extension
Amendment or Refinancing Amendment.

“Term Loan” means the Initial Term B Loans and/or the Other Term Loans.

“Term Loan Borrowing” means any Initial Term B Borrowing or any Borrowing of
Other Term Loans.

“Term Loan Commitment” means the commitment of a Term Loan Lender to make Term
Loans, including Initial Term B Loans and/or Other Term Loans, in each case, as
set forth on Schedule 1.01A or the applicable Incremental Term Loan Amendment or
Refinancing Amendment.

“Term Loan Lender” means a Lender having a Term Loan Commitment or that holds
Term Loans.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the date on which (a) all Commitments have expired or
been terminated and (b) the principal and interest on each Loan and all fees
payable under any Loan Document shall have been paid in full (other than
obligations in respect of (i) contingent indemnification and expense
reimbursement claims not then due and (ii) Secured Hedge Agreements and Secured
Cash Management Agreements).

 

-40-



--------------------------------------------------------------------------------

“Test Period” means each period of four consecutive Fiscal Quarters of the
Borrower then last ended (in each case taken as one accounting period).

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) the outstanding principal amount of Indebtedness for borrowed money of the
Borrower and its Restricted Subsidiaries, on a consolidated basis, as of such
date (after giving effect to any incurrence or prepayment of Indebtedness on
such date) (excluding, in any event, Indebtedness in respect of letters of
credit, except to the extent of unreimbursed amounts thereunder) minus all
Unrestricted Cash and Cash Equivalents on such date to (b) Consolidated EBITDA
for the Test Period ending on such date.

“Transactions” means the Refinancing, the Mergers and other transactions
occurring on the Effective Date pursuant to the Merger Agreement and the
entering into and initial funding of the Initial Term B Facility as of the
Effective Date.

“Transformative Transaction” means any transaction by the Borrower or any
Restricted Subsidiary that is not permitted by the terms of this Agreement
immediately prior to the consummation of such transaction.

“TWOLF Merger Sub” has the meaning assigned to such term in the first recital
hereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions and
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the aggregate amount of cash and Permitted Investments on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries on such date,
excluding cash and Permitted Investments which are or should be listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date (unless such restriction is related to
the Loan Documents or the Liens created thereunder).

 

-41-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower which at the
time of determination is an Unrestricted Subsidiary (as designated by the
Borrower, as provided below); and (2) any Subsidiary of an Unrestricted
Subsidiary. The Borrower may designate: (a) any Subsidiary of the Borrower
(including any existing Subsidiary and any Subsidiary acquired or formed after
the Effective Date) to be an Unrestricted Subsidiary; provided that: (i) such
designation shall be deemed an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s (or
its Restricted Subsidiaries’) Investments therein, which shall be required to be
permitted on such date in accordance with Section 6.04 (and not as an Investment
permitted thereby in a Restricted Subsidiary); (ii) immediately after giving
effect to such designation, no Event of Default will have occurred and be
continuing; and (iii) no Subsidiary of the Borrower that owns Intellectual
Property assets or other strategic assets, in each case, that are material to
the business of the Borrower and its Restricted Subsidiaries, taken as a whole,
may be designated an Unrestricted Subsidiary; and (b) any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that, immediately after
giving effect to such designation under this clause (b), no Event of Default
will have occurred and be continuing. Any such designation by the Borrower will
be notified by the Borrower to the Administrative Agent and the Borrower shall
promptly provide to the Administrative Agent a certificate of a Responsible
Officer certifying that such designation complied with the applicable foregoing
provisions. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness and Liens of such Subsidiary existing at such time.

“USA PATRIOT Act” has the meaning set forth in Section 9.17.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.20.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(b)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means any Subsidiary of the Borrower all the Equity
Interests of which (other than directors’ qualifying shares and Equity Interests
held by other Persons to the extent such Equity Interests are required by any
Requirement of Law to be held by a Person other than the Borrower or one of its
Subsidiaries) are owned by the Borrower or one or more Wholly Owned
Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the

 

-42-



--------------------------------------------------------------------------------

form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.

“XRAY Merger Sub” has the meaning assigned to such term in the first recital
hereto.

“Xperi/TiVo Material Adverse Effect” means “Material Adverse Effect” as defined
in the Merger Agreement.

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.03. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect on the date hereof. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value,” as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

(b) Notwithstanding anything to the contrary contained in Section 1.03(a) or in
the definition of “Capital Lease Obligations,” any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842), to
the extent such adoption would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on December 31, 2018, such lease shall not be considered a capital
lease (and obligations in respect of such lease shall not be considered “Capital
Lease Obligations”), and all calculations and deliverables (other than financial
statements) under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

 

-43-



--------------------------------------------------------------------------------

Section 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.05. Pro Forma Calculations.

(a) For purposes of any calculation of the First Lien Net Leverage Ratio,
Consolidated EBITDA or Total Net Leverage Ratio, in the event that any Specified
Transaction has occurred during the Test Period for which the First Lien Net
Leverage Ratio, Consolidated EBITDA or Total Net Leverage Ratio is being
calculated or following the end of such Test Period and on or prior to the date
of determination, such calculation shall be made on a Pro Forma Basis.

(b) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom) in connection with a
Specified Transaction undertaken in connection with the consummation of a
Limited Condition Acquisition, the date of determination of such ratio and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness) as if they
occurred at the beginning of the four consecutive fiscal quarter period being
used to calculate such financial ratio ending prior to the LCA Test Date, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with. For the avoidance of doubt, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Borrower) at or prior to the
consummation of the relevant Limited Condition Acquisition, such ratios and
other provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Acquisition is permitted hereunder and (y) such ratios and other provisions
shall not be tested at the time of consummation of such Limited Condition
Acquisition or related Specified Transactions. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to any
other Specified Transaction on or following the relevant LCA Test Date and prior
to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.

Section 1.06. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Refinancing Term Loans,
Refinancing Revolving Loans or loans incurred under a new credit facility, in
each case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender pursuant to

 

-44-



--------------------------------------------------------------------------------

settlement mechanisms approved by the Borrower, the Administrative Agent and
such Lender, such extension, replacement, renewal or refinancing shall be deemed
to comply with any requirement hereunder or any other Loan Document that such
payment be made “in dollars”, “in immediately available funds”, “in cash” or any
other similar requirement.

Section 1.07. Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility for, nor shall the Administrative Agent have any liability
with respect to, the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II

The Credits

Section 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein each Revolving Lender
agrees to make Revolving Loans to the Borrower in dollars from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s aggregate Revolving Loans exceeding such Lender’s
Revolving Credit Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

(b) Subject to the terms and conditions set forth herein (i) each Initial Term B
Lender agrees to make Initial Term B Loans to the Borrower in dollars on the
Effective Date in an amount equal to such Lender’s Initial Term B Loan
Commitment and (ii) each Incremental Term Loan Lender with an Incremental Term
Loan Commitment agrees to make Incremental Term Loans to the Borrower in dollars
on the relevant borrowing date in an amount equal to such Lender’s applicable
Incremental Term Loan Commitment. All such Term Loans shall be made on the
applicable date by making immediately available funds available to the
Administrative Agent’s designated account or to such other account or accounts
as may be designated in writing to the Administrative Agent by the Borrower, not
later than the time specified by the Administrative Agent. The full amount of
the Initial Term B Loan Commitments must be drawn in a single drawing on the
Effective Date. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under such Facility. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereunder.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Sections 2.11, 2.12, 2.13, 2.14, 2.16 and
2.18 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

-45-



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Credit
Commitments. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
twelve Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date.

Section 2.03. Requests for Borrowings. To request a Borrowing (other than a
continuation or conversion, which is governed by Section 2.05), the Borrower
shall notify the Administrative Agent of such request by e-mail, hand delivery
or telecopy to the Administrative Agent of a written Borrowing Request
substantially in the form of Exhibit B and signed by the Borrower: (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time
(or such later time as is acceptable to the Administrative Agent), three
(3) Business Days before the date of the proposed Borrowing (or in the case of
any Eurodollar Borrowing to be made on the Effective Date or on the closing date
of any Facility, one (1) Business Day before the date of the proposed Borrowing)
or (b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time (or such later time as is acceptable to the Administrative Agent), on the
date of the proposed Borrowing; provided, however, if the Borrower wishes to
request a Eurodollar Borrowing having an initial Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period”, the applicable Borrowing Request must be received by the Administrative
Agent not later than four (4) Business Days prior to the requested date of such
Borrowing, whereupon the Administrative Agent shall give prompt notice to the
appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them (and not later than 11:00 a.m., New York
City time, three (3) Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be made electronically) whether or not the requested Interest
Period has been consented to by all the Lenders). Each such electronic Borrowing
Request shall be irrevocable and shall be confirmed promptly by e-mail, hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
substantially in the form of Exhibit B and signed by the Borrower. Each such
telephonic, electronic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account or such other account or
accounts designated in writing by the Borrower to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with a one-month Interest Period. If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

-46-



--------------------------------------------------------------------------------

Section 2.04. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, (or 1:00 p.m., New York City time, in the case of ABR Borrowing
where notice thereof is received after 10:00 a.m., New York City time on the
date of such Borrowing) to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the applicable Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent and designated by the Borrower in the
applicable Borrowing Request or to such other account or accounts as may be
designated in writing to the Administrative Agent by the Borrower.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Eurodollar Borrowing (or, in the case of any
ABR Borrowing, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.05. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by e-mail, hand delivery or telecopy to
the Administrative Agent of a written Interest Election Request in substantially
the form of Exhibit G and signed by the Borrower, by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such electronic Interest Election Request shall be
irrevocable and shall be confirmed promptly by e-mail, hand delivery or telecopy
to the Administrative Agent of a written Interest Election Request in
substantially the form of Exhibit G and signed by the Borrower.

 

-47-



--------------------------------------------------------------------------------

(c) Each electronic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.06. Termination and Reduction of Commitments.

(a) Unless previously terminated in accordance with the terms of this Agreement,
the Revolving Credit Commitments shall terminate on the applicable Revolving
Facility Maturity Date, and the Initial Term B Loan Commitments shall terminate
upon the funding of the Initial Term B Loans.

(b) The Borrower may at any time terminate or from time to time reduce the
Revolving Credit Commitments; provided that (i) each partial reduction of the
Revolving Credit Commitments shall be in an amount that is an integral multiple
of $5,000,000 (or any such lesser amount as agreed by the Administrative Agent)
and (ii) the Borrower shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.08, the Revolving Loans of all Lenders would exceed
the aggregate Revolving Credit Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section not later than 11:00 a.m., New York City time, at least five
(5) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. A notice of termination of the Revolving

 

-48-



--------------------------------------------------------------------------------

Credit Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or consummation of
any other transaction, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Revolving Credit Commitments shall be permanent. Each reduction of the Revolving
Credit Commitments shall be made ratably among the Revolving Lenders in
accordance with their respective Revolving Credit Commitments.

Section 2.07. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the accounts of the applicable Lenders the then unpaid principal
amount of each Borrowing no later than the applicable Maturity Date. Subject to
adjustment pursuant to Section 2.08(h), the Borrower shall repay the Initial
Term B Loans on each March 31, June 30, September 30 and December 31 to occur
during the term of this Agreement (commencing on September 30, 2020) and on the
Initial Term B Facility Maturity Date or, if any such date is not a Business
Day, on the next succeeding Business Day, in an aggregate principal amount of
such Initial Term B Loans equal to (i) with respect to such repayments occurring
on or prior to the third anniversary of the Effective Date, 1.25% of the
aggregate principal amount of such Initial Term B Loans incurred on the
Effective Date and (ii) with respect to such repayments occurring after the
third anniversary of the Effective Date and prior to the Initial Term B Facility
Maturity Date, 1.875% of the aggregate principal amount of such Initial Term B
Loans incurred on the Effective Date, with the balance of all Initial Term B
Loans payable on the Initial Term B Facility Maturity Date. In the event that
any Other Term Loans are made, the Borrower shall repay such Other Term Loans on
the dates and in the amounts set forth in the related Incremental Term Loan
Amendment, Extension Amendment or Refinancing Amendment.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal and
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

-49-



--------------------------------------------------------------------------------

Section 2.08. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay (without premium or penalty except with respect to Initial Term B Loans
as provided in Section 2.08(f), if applicable) any Borrowing in whole or in
part, subject to prior written notice in the form of a Prepayment Notice
substantially in the form of Exhibit C and signed by the Borrower, in a minimum
amount equal to (i) in the case of any prepayment of Eurodollar Loans, a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or (ii) in the case of any prepayment of ABR Loans, in a principal
amount of $500,000 or any integral multiple of $100,000 in excess thereof;
provided that the foregoing shall not prohibit prepayment in an amount less than
the denominations specified above if the amount of such prepayment constitutes
the remaining outstanding balance of the Borrowing being prepaid.

(b) In the event and on each occasion that any Net Proceeds are received by the
Borrower or any Restricted Subsidiary in respect of any Prepayment Event, the
Borrower shall, on the day such Net Proceeds are received (or, in the case of a
Prepayment Event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” within five (5) Business Days after such Net Proceeds are
received by the Borrower or such Restricted Subsidiary), prepay the Initial
Term B Loans in an amount equal to 100% of such Net Proceeds; provided that, in
the case of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event,” the Borrower or any Restricted Subsidiary may cause an
amount equal to the Net Proceeds from such event (or a portion thereof) to be
invested within 365 days after receipt by the Borrower or such Restricted
Subsidiary of such Net Proceeds in the business of the Borrower or any of its
Restricted Subsidiaries (including to consummate any Permitted Acquisition (or
any other acquisition or other Investment permitted hereunder), in which case no
prepayment shall be required pursuant to this Section 2.08(b) in respect of the
Net Proceeds from such event (or such portion of such Net Proceeds so invested)
except to the extent of any such Net Proceeds that have not been so invested by
the end of such 365-day period (or within a period of 180 days thereafter if by
the end of such initial 365-day period the Borrower or one or more Restricted
Subsidiaries shall have entered into an agreement or binding commitment to
invest such Net Proceeds), at which time a prepayment shall be required in an
amount equal to the Net Proceeds that have not been so invested (and no
prepayment shall be required to the extent that the aggregate amount of such Net
Proceeds that are not reinvested in accordance with this Section 2.08(b) does
not exceed $20,000,000 in any fiscal year); provided, further, that the Borrower
may use an amount equal to a portion of such Net Proceeds to prepay or
repurchase any other Indebtedness that is secured by the Collateral on a pari
passu basis with the Loans to the extent such other Indebtedness and the Liens
securing the same are permitted hereunder and the documentation governing such
other Indebtedness requires such a prepayment or repurchase thereof with the
proceeds of such Prepayment Event, in each case in an amount not to exceed the
product of (x) the amount of such Net Proceeds and (y) a fraction, the numerator
of which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Initial
Term B Loans and such other Indebtedness.

(c) In the event that the Borrower has Excess Cash Flow for any fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2021, the
Borrower shall, within five (5) Business Days after the date financial
statements are required to be delivered pursuant to Section 5.01(a) for such
fiscal year, prepay an aggregate principal amount of Initial Term B Loans in an
amount equal to the excess of (x) the ECF Percentage of Excess Cash Flow for
such fiscal year over (y) the aggregate amount of (i) prepayments of Loans
pursuant to Section 2.08(a) during such fiscal year or, at the Borrower’s option
and without duplication across periods, after the end of such fiscal year and
prior to the date on which any such Excess Cash Flow prepayment is required to
be made for such fiscal year; provided that (x) any such prepayment amounts
applied to reduce the amount of prepayments required by this Section 2.08(c) in
any fiscal year shall not be applied to reduce the amount of prepayments
required under this Section 2.08(c) in any other fiscal year and (y) the amount
of any prepayment of Term Loans made pursuant to Section 2.08(a) during the
period commencing on the Effective Date and ending on December 31, 2020 from Net
Proceeds of any Settlement Payment shall also be deducted for the fiscal year
ended December 31, 2021 and (ii) purchases of Loans pursuant to Section 9.04(f)
by the Borrower or any Restricted Subsidiary during such fiscal year (determined
by the actual cash purchase price paid by such

 

-50-



--------------------------------------------------------------------------------

Person for any such purchase and not the par value of the Loans purchased by
such Person) (in each case, other than with the proceeds of Indebtedness and, in
the case of any prepayment of Revolving Loans pursuant to Section 2.08(a), only
to the extent accompanied by a permanent reduction of Revolving Credit
Commitments on a dollar-for-dollar basis); provided that, no prepayment shall be
required pursuant to this Section 2.08(c) with respect to any fiscal year of the
Borrower unless and to the extent the amount of such prepayment would exceed
$10,000,000.

(d) [Reserved].

(e) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, specify the Borrowing
or Borrowings to be prepaid in the notice of such prepayment delivered pursuant
to Section 2.08(h). Mandatory prepayments shall be applied without premium or
penalty. Notwithstanding the foregoing, any Initial Term B Lender may elect, by
notice to the Administrative Agent by e-mail, hand delivery or facsimile at
least one (1) Business Day (or such shorter period as may be established by the
Administrative Agent) prior to the required prepayment date, to decline all or
any portion of any prepayment of its Loans pursuant to this Section (other than
an optional prepayment pursuant to paragraph (a) of this Section or a prepayment
pursuant to clause (c) of the definition of “Prepayment Event,” which may not be
declined), in which case the aggregate amount of the payment that would have
been applied to prepay Loans but was so declined may be retained by the Borrower
(the “Declined Proceeds”).

(f) In the event any Initial Term B Loans are subject to a Repricing Event prior
to the date that is twelve (12) months after the Effective Date, then each
Lender whose Initial Term B Loans are prepaid or repaid in whole or in part, or
which is required to assign any of its Initial Term B Loans pursuant to
Section 2.16, in each case in connection with such Repricing Event or which
holds an Initial Term B Loan the All-in Yield of which is reduced as a result of
such Repricing Event shall be paid an amount equal to 1.00% of the aggregate
principal amount of such Lender’s Initial Term B Loans so prepaid, repaid,
assigned or repriced.

(g) In the event and on each occasion that the aggregate principal amount of
Revolving Loans exceeds the total Revolving Credit Commitments, the Borrower
shall prepay the Borrowings under the Revolving Facility in an aggregate
principal amount equal to such excess.

(h) The Borrower shall notify (or, in the case of prepayments under
Section 2.08(b) and (c), the Borrower shall use commercially reasonable efforts
to notify) the Administrative Agent by delivery of a Prepayment Notice (which
may be delivered by e-mail) of any prepayment of a Borrowing hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of such prepayment (or
such later time as the Administrative Agent may agree), and (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid. If a notice of optional prepayment is conditioned upon
the effectiveness of other credit facilities or consummation of any other
transaction, then such notice of prepayment may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing, and
each prepayment of a Term Loan Borrowing pursuant to Section 2.08(a) shall be
applied to the remaining scheduled payments of the applicable Term Loans
included in the prepaid Term Loan Borrowing in such order as directed by the
Borrower, but absent such direction, in direct order of maturity. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10
and in the case of any prepayment of Eurodollar Loans pursuant to this Section

 

-51-



--------------------------------------------------------------------------------

2.08 on any day prior to the last day of an Interest Period applicable thereto,
the Borrower shall, promptly after receipt of a written request by any
applicable Lender (which request shall set forth in reasonable detail the basis
for requesting such amount) pay to the Administrative Agent for the account of
such Lender any amounts required pursuant to Section 2.13. Each prepayment of
Initial Term B Loans pursuant to Sections 2.08(b) and (c) shall be applied to
the remaining scheduled amortization payments of the Initial Term B Loans in
direct order of maturity.

(i) Notwithstanding the foregoing, if the Borrower reasonably determines in good
faith that any amounts attributable to Foreign Subsidiaries that are required to
be prepaid pursuant to Section 2.08(b) or (c) would result in material adverse
tax consequences or are prohibited or delayed by any Requirement of Law
(including financial assistance and corporate benefit restrictions and fiduciary
and statutory duties of the relevant directors) from being repatriated to the
Borrower, then the Borrower and its Restricted Subsidiaries shall not be
required to prepay such amounts as required under Section 2.08(b) or (c) for so
long as such material tax consequences exist or the applicable Requirement of
Law will not permit repatriation to the Borrower, as applicable.

Section 2.09. Fees.

(a) The Borrower shall pay to the Administrative Agent for the account of each
Revolving Lender (other than any Defaulting Lender) a commitment fee in dollars,
which shall accrue at the Applicable Commitment Fee Rate (if applicable) on the
daily amount of the unused Revolving Credit Commitment of such Revolving Lender
during the Availability Period. Accrued commitment fees shall be payable in
arrears on March 31, June 30, September 30 and December 31 of each year and on
the Revolving Facility Maturity Date, commencing on the first such date to occur
after the Effective Date. All commitment fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.10. Interest.

(a) The Revolving Loans comprising each ABR Revolving Borrowing shall bear
interest at the Base Rate plus the Applicable Margin for ABR Revolving Loans.
The Initial Term B Loans comprising each ABR Term Loan Borrowing shall bear
interest at the Base Rate plus the Applicable Margin for ABR Initial Term B
Loans.

(b) The Revolving Loans comprising each Eurodollar Revolving Borrowing shall
bear interest at the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin for Eurodollar Revolving Loans. The Initial
Term B Loans comprising each Eurodollar Term Loan Borrowing shall bear interest
at the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin for Eurodollar Initial Term B Loans.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise (or if an Event
of Default under clause (h) or (i) of Section 7.01 has occurred and is
continuing), such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Initial Term B Loans as provided in
paragraph (a) of this Section.

 

-52-



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Credit Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Base Rate, Eurodollar Rate or LIBOR Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.11. Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Loan or a conversion to
or continuation thereof,

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that (A) Dollar deposits are not being offered to banks
in the interbank Eurodollar market for the applicable amount and Interest Period
of such Eurodollar Loan, or (B) (x) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan or in connection with an existing or
proposed ABR Loan and (y) the circumstances described in Section 2.11(c)(i) do
not apply (in each case with respect to this clause (i), “Impacted Loans”); or

(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.

Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, (to the extent of the affected Eurodollar Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (or, in the
case of a determination by the Required Lenders described in clause (ii) of
Section 2.11(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice (which the Administrative Agent agrees promptly to
do upon determination by the Administrative Agent or the Required Lenders that
the circumstances giving rise to such notice no longer exist). Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

 

-53-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.11(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 2.11(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined (which determination shall be conclusive absent manifest error),
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans;
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specified date (such specified date, the
“Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.11, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), together
with any proposed LIBOR Successor Rate Conforming Changes, and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative

 

-54-



--------------------------------------------------------------------------------

Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans (subject to the foregoing
clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

Section 2.12. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) with respect to its loans, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or to such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any

 

-55-



--------------------------------------------------------------------------------

such Loan) or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder (whether of principal, interest or any
other amount), then, within 10 days following request of such Lender or such
other Recipient (accompanied by a certificate in accordance with paragraph
(c) of this Section), the Borrower will pay to such Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered; provided that such Person shall
only be entitled to seek such additional amounts if such Person is generally
seeking the payment of similar additional amounts from similarly situated
borrowers in comparable credit facilities to the extent it is entitled to do so.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered within 10 days following request
of such Lender (accompanied by a certificate in accordance with paragraph (c) of
this Section); provided that such Person shall only be entitled to seek such
additional amounts if such Person is generally seeking the payment of similar
additional amounts from similarly situated borrowers in comparable credit
facilities to the extent it is entitled to do so.

(c) A certificate of a Lender setting forth in reasonable detail the basis for
and computation of the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

Section 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(h) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event (but not lost profits)
within 10 days following request of such Lender (accompanied by a certificate
described below in this Section). In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurodollar Rate that would have been applicable to such

 

-56-



--------------------------------------------------------------------------------

Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth in reasonable detail the basis for and computation of
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.14. Taxes.

(a) Payments Free of Taxes. All payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If any applicable Requirements of Law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax in respect of any such payment by a withholding agent,
then the applicable withholding agent shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Requirements of
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14) the
applicable Lender (or, in the case of payments made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

(c) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) [Reserved].

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to any payments made under any Loan
Document shall deliver to the Borrower and

 

-57-



--------------------------------------------------------------------------------

the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Requirements of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(a) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(b) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, two executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) two executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no interest payments
under any Loan Documents are effectively connected with such Foreign Lender’s
conduct of a United States trade or business (a “U.S. Tax Compliance
Certificate”) and (y) two executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner (e.g., where the
Lender is a partnership or a participating Lender), two executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of such direct and indirect partner(s);

 

-58-



--------------------------------------------------------------------------------

(c) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(d) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

Each Lender agrees that if any documentation it previously delivered pursuant to
this Section 2.14(f) expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender pursuant to this Section 2.14(f).

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 2.14, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.14 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section, in no event will the Administrative Agent or any Lender be required to
pay any amount to the Borrower pursuant to this Section the payment of which
would place the Administrative Agent or Lender in a less favorable net after-Tax
position than the Administrative Agent or Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments

 

-59-



--------------------------------------------------------------------------------

or additional amounts with respect to such Tax had never been paid. This Section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

(h) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.12,
2.13 or 2.14, or otherwise) prior to the time expressly required hereunder for
such payment or, if no such time is expressly required, prior to 3:00 p.m., New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day solely for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
applicable account designated by the Administrative Agent to the Borrower in a
notice delivered to the Borrower, except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation. For purposes of subclause (b) of
the definition of “Excluded Taxes,” a Lender that acquires a participation
pursuant to this Section 2.15(c) shall be treated as having acquired such
participation on the earlier date(s) on which such Lender acquired the
applicable interest(s) in the Commitment(s) and/or Loan(s) to which such
participation relates.

 

-60-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.15(d) or 9.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f) Any proceeds of any Collateral securing the Secured Obligations in
connection with any enforcement or any bankruptcy or insolvency proceeding shall
be applied, subject to any applicable Intercreditor Agreement, ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Agents from the Loan Parties, second, to pay any fees or expense
reimbursements then due to the Lenders from the Loan Parties, third, to pay
interest and commitment fees then due and payable hereunder ratably, fourth, to
prepay principal on the Loans and to pay any amounts owing with respect to the
Secured Cash Management Agreements and Secured Hedge Agreements, ratably (with
amounts applied to any such Term Loans applied to installments of the Term Loans
ratably in accordance with the then outstanding amounts thereof) and fifth, to
the payment of any other Secured Obligation due to any Secured Party.

Notwithstanding the foregoing in this Section 2.15(f), amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party.

Section 2.16. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment within 10 days following request of such Lender
(accompanied by reasonable back-up documentation relating thereto).

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, and, in each case, such Lender has declined or is unable to

 

-61-



--------------------------------------------------------------------------------

designate a different lending office in accordance with paragraph (a) above, or
if any Lender is a Defaulting Lender, a Non-Consenting Lender or any Lender
refuses to make an Extension Election pursuant to Section 2.19, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments made pursuant to Sections 2.12 and 2.14) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 9.04(b) for an
assignment of the applicable Loans or Commitments, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including, if applicable, the prepayment fee pursuant to Section 2.08(f)), from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts), (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments and
(iv) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.17. Incremental Commitments.

(a) At any time prior to the Latest Maturity Date, the Borrower may from time to
time, by written notice to the Administrative Agent (which the Administrative
Agent shall promptly furnish to each Lender), request that one or more Persons
(which may include the then-existing Lenders; provided that no Lender shall be
obligated to provide such Incremental Commitments and may elect or decline in
its sole discretion to provide Incremental Commitments) establish one or more
Incremental Revolving Credit Commitments and/or one or more Incremental Term
Loan Commitments under this paragraph (a), it being understood that (x) if such
Incremental Commitment is to be provided by a Person that is not already a
Lender, the Administrative Agent shall have consented to such Person being a
Lender hereunder to the extent such consent would be required pursuant to
Section 9.04(b) in the event of an assignment to such Person (such consent not
to be unreasonably withheld or delayed) and (y) the Borrower may agree to accept
less than the amount of any proposed Incremental Commitment. The minimum
aggregate principal amount of any Incremental Commitment shall be $5,000,000 (or
such lesser amount as may be agreed by the Administrative Agent). In no event
shall the aggregate amount of all Incremental Commitments pursuant to this
paragraph (a) (when taken together with any Incremental Equivalent Debt incurred
prior to such date) exceed an amount equal to the sum, as of any date of
determination, of (i) the greater of (x) $250,000,000 and (y) 50% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements are available (calculated on a Pro Forma Basis) as of such date,
(ii) the aggregate principal amount of (x) voluntary prepayments of the Term
Loans and any Incremental Equivalent Debt and purchases and repurchases of Term
Loans made pursuant to Section 9.04(f) and (y) voluntary prepayments of any
Revolving Loans to the extent accompanied by a dollar-for-dollar permanent
reduction in the Revolving Credit Commitments with respect thereto, in each case
under clauses (x) and (y), other than prepayments from proceeds of long-term
Indebtedness and occurring on or prior to such date and (iii) an unlimited
amount so long as on the date of incurrence of such Incremental Commitment, in
the case of this clause (iii), the First Lien Net Leverage Ratio does not exceed
1.80 to 1.00 on a Pro Forma Basis (but without giving effect to any amount
incurred substantially simultaneously or contemporaneously therewith under
clause (i) or clause (ii) above) (in the case of any Incremental Revolving
Credit Commitments, calculated assuming the full amount available thereunder is
drawn) (with any Incremental Equivalent Debt under Section 6.01(h) being deemed
to

 

-62-



--------------------------------------------------------------------------------

constitute Indebtedness secured on a pari passu basis with the Initial Term B
Facility for the purposes of calculating the First Lien Net Leverage Ratio even
though not so secured); provided that (A) the cash and Permitted Investments
constituting the proceeds received in respect of such Incremental Loans or
Incremental Commitments shall not be included as Unrestricted Cash and Cash
Equivalents for purposes of determining the First Lien Net Leverage Ratio
pursuant to this clause (iii), (B) the Borrower shall be deemed to have utilized
the amounts under clause (ii) prior to using the amounts under clause (i) or
(iii) and the Borrower shall be deemed to have utilized the amounts under
clause (iii) (to the extent compliant therewith) prior to utilization of the
amounts under clause (i), and (C) if any Indebtedness is intended to be incurred
under clause (iii) and clause (i) or clause (ii) in a single transaction or
series of related transactions, (a) the incurrence of the portion of such
Indebtedness to be incurred or implemented under clause (iii) shall be
calculated first without giving effect to any Indebtedness to be incurred under
clause (i) or clause (ii), but giving full pro forma effect to the use of
proceeds of the entire amount of such Indebtedness and (b) the incurrence of the
portion of such Indebtedness to be incurred or implemented under clause
(i) and/or clause (ii) shall be calculated thereafter. The Borrower may arrange
for one or more Persons, which may include any Lenders, to extend Incremental
Revolving Credit Commitments, provide Incremental Term Loan Commitments or
increase their applicable existing Term Loans or Revolving Credit Commitments in
an aggregate amount equal to the amount of the Incremental Commitment. In the
event that one or more of such Persons offer to enter into such Incremental Term
Loan Commitments or Incremental Revolving Credit Commitments, as applicable, and
such Persons, the Loan Parties, the Borrower and the Administrative Agent agree
as to the amount of such Incremental Term Loan Commitments or Incremental
Revolving Credit Commitments, as applicable, to be allocated to the respective
Persons making such offers and the fees (if any) to be payable by the Borrower
in connection therewith, such Persons and the Administrative Agent shall execute
and deliver an Incremental Assumption Agreement or Incremental Term Loan
Amendment, as applicable. Incremental Term Loans may be made hereunder pursuant
to an amendment, supplement or amendment and restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by Loan Parties, each Lender participating in such tranche,
each Person joining this Agreement as Lender by participation in such tranche,
if any, and the Administrative Agent. Each Incremental Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this Section 2.17.

Notwithstanding the foregoing, no Incremental Revolving Credit Commitments or
Incremental Term Loan Commitments shall become effective under this Section 2.17
unless on the proposed date of the effectiveness of such Incremental Commitment
(i) the Administrative Agent shall have received a certificate dated such date
and executed by a Financial Officer of the Borrower that, subject to the proviso
set forth below, the conditions set forth in paragraphs (a) and (c) of
Section 4.02 shall have been satisfied and (ii) the Administrative Agent shall
have received documents from the Borrower consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrower to
borrow hereunder after giving effect to such Incremental Commitment; provided
that, with respect to any Incremental Commitment incurred for the primary
purpose of financing a Limited Condition Acquisition (“Acquisition-Related
Incremental Commitments”), clause (i) of this sentence shall be deemed to have
been satisfied so long as (1) as of the date of effectiveness of the related
Limited Condition Acquisition Agreement, no Event of Default or Default is in
existence or would result from entry into such Limited Condition Acquisition
Agreement, (2) as of the date of the initial borrowing pursuant to such
Acquisition-Related Incremental Commitment, no Event of Default under clause
(a), (b), (h) or (i) of Section 7.01 is in existence immediately before or
immediately after giving effect (including on a Pro Forma Basis) to such
borrowing and to any concurrent transactions and any substantially concurrent
use of proceeds thereof, and (3) as of the date of the initial borrowing
pursuant to such Acquisition-Related Incremental Commitment, customary “Sungard”
representations and warranties (with such representations and warranties to be
reasonably determined by the Administrative Agent and the Borrower) shall be
true and correct in all material respects (or in all

 

-63-



--------------------------------------------------------------------------------

respects if qualified by materiality) immediately prior to, and immediately
after giving effect to, the incurrence of such Acquisition-Related Incremental
Commitment. Nothing contained in this Section 2.17 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to provide or
increase its Revolving Credit Commitment hereunder, or provide Incremental Term
Loans, at any time.

(b) The Loan Parties and each Incremental Term Loan Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Amendment and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loan Commitment of
such Incremental Term Loan Lender and/or Incremental Revolving Credit Commitment
of such Incremental Revolving Lender. Each Incremental Amendment shall specify
the terms of the applicable Incremental Term Loans and/or Incremental Revolving
Credit Commitments; provided that:

(i) any commitments to make Incremental Term Loans in the form of additional
Initial Term B Loans shall have the same terms as the Initial Term B Loans, and
shall form part of the same Class of Initial Term B Loans and any commitments to
make Term Loans with pricing, maturity, amortization and/or other terms
different from the Initial Term B Loans (“Other Incremental Term Loans”) shall
be subject to compliance with clauses (ii) through (vi) below,

(ii) the Other Incremental Term Loans incurred pursuant to clause (a) of this
Section 2.17 shall be secured by Liens that rank equal in priority with the
Liens securing the existing Loans,

(iii) the final maturity date of any such Other Incremental Term Loans (other
than any bridge financing converting to, or intended to be refinanced by,
Indebtedness that complies with the maturity date requirement in this clause
(iii)) shall be no earlier than the Latest Maturity Date applicable to Term
Loans in effect at the date of incurrence of such Other Incremental Term Loans,
and, except as to pricing, amortization, final maturity date and ranking as to
security (which shall, subject to the other clauses of this proviso, be
determined by the Borrower and the Incremental Term Loan Lenders in their sole
discretion), shall have terms, to the extent not consistent with the Initial
Term B Loans, shall not be more favorable, taken as a whole, to the lenders
providing such Incremental Term Loans than the terms of the Initial Term B
Loans,

(iv) the Weighted Average Life to Maturity of any such Other Incremental Term
Loans (other than any bridge financing converting to, or intended to be
refinanced by, Indebtedness that complies with the Weighted Average Life to
Maturity requirement in this clause (iv)) shall be no shorter than the remaining
Weighted Average Life to Maturity of the then outstanding Term Loans with the
longest remaining Weighted Average Life to Maturity,

(v) there shall be no borrower (other than the Borrower) or guarantor (other
than the Guarantors) in respect of any Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments,

(vi) Other Incremental Term Loans and Incremental Revolving Credit Commitments
shall not be secured by any asset of the Borrower or its Subsidiaries other than
the Collateral, and

(vii) the interest rate margins and (subject to clause (iv) above) amortization
schedule applicable to the Loans made pursuant to the Incremental Commitments
shall be determined by the Borrower and the applicable Incremental Revolving
Lenders or Incremental Term Loan Lenders; provided that in the event that the
All-in Yield for any Incremental Term Loan is higher than the All-in Yield for
the outstanding Initial Term B Loans hereunder immediately prior to the
incurrence of the applicable Incremental Term Loans by more than 50 basis
points, then the effective interest rate margin for the Initial Term B Loans at
the time such Incremental Term Loans are incurred shall be increased to the
extent necessary so that the All-in Yield for the Initial Term B Loans is equal
to the All-in Yield for such Incremental Term Loans minus 50 basis points.

 

-64-



--------------------------------------------------------------------------------

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Amendment, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Credit Commitments evidenced
thereby as provided for in Section 9.02. Any amendment to this Agreement or any
other Loan Document that is necessary to effect the provisions of this
Section 2.17 and any such Collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent and/or the Collateral Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.
Each of the parties hereto hereby agrees that the Administrative Agent may take
any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Incremental Term Loans), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Loans in respect
of Incremental Revolving Credit Commitments, when originally made, are included
in each Borrowing of the applicable Class of outstanding Revolving Loans on a
pro rata basis.

Notwithstanding anything to the contrary, this Section 2.17 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.

Section 2.18. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or Section 2.08(f) or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 9.08 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its

 

-65-



--------------------------------------------------------------------------------

appropriate share, and (y) such Loans were made at a time when the conditions
set forth in Section 4.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded are held by the Lenders pro rata
in accordance with the Commitments hereunder. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans of the
applicable Class to be held pro rata by the Lenders in accordance with the
Commitments of such Class, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) Termination of a Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Revolving Lender that is a Defaulting Lender
upon not less than two (2) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.18(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

Section 2.19. Extensions of Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans and/or Revolving Credit Commitments on a pro rata basis
(based, in the case of an offer to the Lenders under any Class of Term Loans, on
the aggregate outstanding Term Loans of such Class and, in the case of an offer
to the Lenders under any Revolving Facility, on the aggregate outstanding
Revolving Credit Commitments under such Revolving Facility, as applicable), and
on the same terms to each such Lender (“Pro Rata Extension Offers”), the
Borrower is hereby permitted to consummate transactions with individual Lenders
that agree to such transactions from time to time to extend the maturity date of
such Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans); provided that any Lender offered or approached to provide an
Extension (as defined below), may elect to or decline in its sole discretion to
provide an

 

-66-



--------------------------------------------------------------------------------

Extension. For the avoidance of doubt, the reference to “on the same terms” in
the preceding sentence shall mean, (i) in the case of an offer to the Lenders
under any Class of Term Loans, that all of the Term Loans of such Class are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same and (ii) in
the case of an offer to the Lenders under any Revolving Facility, that all of
the Revolving Credit Commitments of such Facility are offered to be extended for
the same amount of time and that the interest rate changes and fees payable with
respect to such extension are the same. Any such extension (an “Extension”)
agreed to between the Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing an Other Term Loan for such
Lender if such Lender is extending an existing Term Loan (such extended Term
Loan, an “Extended Term Loan”) or an Other Revolving Credit Commitment for such
Lender if such Lender is extending an existing Revolving Credit Commitment (such
extended Revolving Credit Commitment, an “Extended Revolving Credit Commitment,”
and any Revolving Loan made pursuant to such Extended Revolving Credit
Commitment, an “Extended Revolving Loan”). Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Term Loan
shall be made or the proposed Extended Revolving Credit Commitment shall become
effective (the “Extension Election”), which shall be a date not earlier than ten
(10) Business Days after the date on which notice is delivered to the
Administrative Agent nor later than sixty (60) days after the date of such
Extension notice (or such shorter or longer period agreed to by the
Administrative Agent in its reasonable discretion).

(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify and is reasonably acceptable to the Borrower to evidence the Extended
Term Loans and/or Extended Revolving Credit Commitments of such Extending
Lender. Each Extension Amendment shall specify the terms of the applicable
Extended Term Loans and/or Extended Revolving Credit Commitments; provided, that
(i) no Default shall have occurred and be continuing at the time the offering
document in respect of a Pro Rata Extension Offer is delivered to the Lenders,
(ii) the representations and warranties set forth in Article III shall be true
and correct in all material respects (or in all respects if qualified by
materiality) as of the date of effectiveness of the Extension Amendment,
(iii) except as to interest rates, fees and any other pricing terms, and
amortization, final maturity date and participation in prepayments and
commitment reductions (which shall, subject to clauses (iv) and (v) of this
proviso, be determined by the Borrower and set forth in the Pro Rata Extension
Offer), the Extended Term Loans shall have (x) the same terms as the existing
Class of Term Loans from which they are extended or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent, (iv) the final
maturity date of any Extended Term Loans shall be no earlier than the latest
Term Facility Maturity Date in effect on the date of incurrence, (v) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Class of Term Loans
to which such offer relates and (vi) except as to interest rates, fees, any
other pricing terms and final maturity (which shall be determined by the
Borrower and set forth in the Pro Rata Extension Offer), any Extended Revolving
Credit Commitment shall have (x) the same terms as the existing Class of
Revolving Credit Commitments from which they are extended or (y) have such other
terms as shall be reasonably satisfactory to the Administrative Agent. Upon the
effectiveness of any Extension Amendment, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Credit Commitments evidenced
thereby as provided for in Section 9.02. Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment.

 

-67-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.19), (i) no
Extended Term Loan or Extended Revolving Credit Commitment is required to be in
any minimum amount or any minimum increment, (ii) any Extending Lender may
extend all or any portion of its Term Loans and/or Revolving Credit Commitment
pursuant to one or more Pro Rata Extension Offers (subject to applicable
proration in the case of over participation) (including the extension of any
Extended Term Loan and/or Extended Revolving Credit Commitment), (iii) there
shall be no condition to any Extension of any Loan or Commitment at any time or
from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving Credit
Commitment implemented thereby, (iv) all Extended Term Loans, Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Obligations
of the relevant Loan Parties under this Agreement and the other Loan Documents
that rank equally and ratably in right of security with all other Obligations of
the Class being extended and (v) there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of any such
Extended Term Loans or Extended Revolving Credit Commitments.

(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

Notwithstanding anything to the contrary, this Section 2.19 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.

Section 2.20. Refinancing Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”), one or more additional Facilities (each, a “Refinancing Revolving
Facility”) providing for revolving credit commitments (“Refinancing Revolving
Credit Commitments” and the revolving loans thereunder, “Refinancing Revolving
Loans”) or Refinancing Notes pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, all Net Proceeds
of which are used to refinance in whole or in part any Class of Term Loans or
any class of Revolving Credit Commitments. Each such notice shall specify the
date (each, a “Refinancing Effective Date”) on which the Borrower proposes that
the Refinancing Term Loans, the Refinancing Revolving Credit Commitments or
Refinancing Notes shall be made or become effective, as applicable, which shall
be a date not earlier than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its sole discretion); provided, that:

(i) immediately before and immediately after giving effect to the borrowing of
such Refinancing Term Loans and the establishment of any Refinancing Revolving
Credit Commitments on the Refinancing Effective Date each of the conditions set
forth in Section 4.02 shall be satisfied;

(ii) the final maturity date of the Refinancing Term Loans or Refinancing Notes
shall be no earlier than the Term Facility Maturity Date of the refinanced Term
Loans and no Refinancing Revolving Credit Commitment shall have a final maturity
date (or require commitment reductions or amortizations) prior to the Revolving
Facility Maturity Date for the Revolving Credit Commitments being refinanced;

 

-68-



--------------------------------------------------------------------------------

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) (A) the aggregate principal amount of the Refinancing Term Loans or
Refinancing Notes shall not exceed the outstanding principal amount of the
refinanced Term Loans and (B) after giving effect to the establishment of any
Refinancing Revolving Credit Commitments and any concurrent reduction in the
aggregate amount of any other Revolving Credit Commitments, the aggregate amount
of the Refinancing Revolving Credit Commitments shall not exceed the aggregate
amount of the Revolving Credit Commitments outstanding immediately prior to the
applicable Replacement Effective Date, in each case under clauses (A) or (B)
above, plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans, Refinancing
Revolving Facility or Refinancing Notes (other than provisions relating to
original issue discount, upfront fees, interest rates and any other pricing
terms and optional prepayment or mandatory prepayment or redemption terms, which
shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans, Refinancing Revolving Credit Commitments or Refinancing
Notes, as applicable) taken as a whole shall (as determined by the Borrower in
good faith) be substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than, the terms, taken as a whole, applicable to
the Initial Term B Loans (except to the extent such covenants and other terms
apply solely to any period after the then applicable Latest Maturity Date or are
otherwise reasonably acceptable to the Administrative Agent); provided that any
such Refinancing Term Loans, Refinancing Revolving Facilities or Refinancing
Notes may contain any financial maintenance covenants, so long as any such
covenant shall not be more restrictive to the Borrower than (or in addition to)
those applicable to the Term Loans or Revolving Credit Commitment then
outstanding (unless such covenants are also added for the benefit of the
Lenders, which shall not require consent of the Lenders holding the Term Loans
or Revolving Credit Commitments then outstanding and which the Administrative
Agent shall add to this Agreement effective on such Refinancing Effective Date);

(vi) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans,
Refinancing Revolving Facilities and Refinancing Notes;

(vii) Refinancing Term Loans, Refinancing Revolving Credit Commitments and
Refinancing Notes shall not be secured by any asset of the Borrower and its
Subsidiaries other than the Collateral; and

(viii) Refinancing Term Loans and Refinancing Notes may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment.

(b) The Borrower may approach any Lender or any other Person that would be a
permitted assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans, Refinancing Revolving Credit Commitments or Refinancing
Notes; provided, that any Lender offered or approached to provide all or a
portion of the Refinancing Term Loans, Refinancing Revolving Credit Commitments
or Refinancing Notes may elect or decline, in its sole discretion, to provide a
Refinancing Term Loan, Refinancing Revolving Credit Commitments or Refinancing
Notes. Any Refinancing Term Loans made on any Refinancing Effective Date shall
be designated an additional Class of Term Loans for all purposes of this

 

-69-



--------------------------------------------------------------------------------

Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans, be designated as an increase in any previously established Class of Term
Loans made to the Borrower.

(c) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
Facilities (each, a “Replacement Revolving Facility”) providing for revolving
commitments (“Replacement Revolving Credit Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Credit Commitments under this Agreement. Each such notice
shall specify the date (each, a “Replacement Revolving Facility Effective Date”)
on which the Borrower proposes that the Replacement Revolving Credit Commitments
shall become effective, which shall be a date not less than five (5) Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such shorter period agreed to by the Administrative Agent in its
reasonable discretion); provided that (i) immediately before and immediately
after giving effect to the establishment of such Replacement Revolving Credit
Commitments on the Replacement Revolving Facility Effective Date, each of the
conditions set forth in Section 4.02 shall be satisfied, (ii) after giving
effect to the establishment of any Replacement Revolving Credit Commitments and
any concurrent reduction in the aggregate amount of any other Revolving Credit
Commitments, the aggregate amount of Revolving Credit Commitments shall not
exceed the aggregate amount of the Revolving Credit Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith; (iii) no
Replacement Revolving Credit Commitments shall have a final maturity date (or
require commitment reductions or amortizations) prior to the Revolving Facility
Maturity Date for the Revolving Credit Commitments being replaced; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to fees, interest rates and other pricing terms) and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Credit Commitments and taken as a whole shall (as determined by the
Borrower in good faith) be substantially similar to, or not materially less
favorable to the Borrower and its Subsidiaries than, those, taken as a whole,
applicable to the Revolving Credit Commitments so replaced (except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date in effect at the time of incurrence or are otherwise reasonably
acceptable to the Administrative Agent); provided that any such Replacement
Revolving Facilities may contain any financial maintenance covenants, so long as
any such covenant shall not be tighter than (or in addition to) those applicable
to the Term Loans or Revolving Credit Commitment then outstanding (unless such
covenants are also added for the benefit of the Lenders holding the Term Loans
or Revolving Credit Commitments then outstanding, which shall not require
consent of the Lenders holding the Term Loans or Revolving Credit Commitments
then outstanding and which the Administrative Agent shall add to this Agreement
upon the applicable Replacement Revolving Facility Effective Date); (v) there
shall be no borrower (other than the Borrower) and no guarantors (other than the
Guarantor) in respect of such Replacement Revolving Facility; and
(vi) Replacement Revolving Credit Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
Subsidiaries other than the Collateral.

(d) The Borrower may approach any Lender or any other Person that would be a
permitted assignee of a Revolving Credit Commitment pursuant to Section 9.04 to
provide all or a portion of the Replacement Revolving Credit Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Credit Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Credit Commitment. Any
Replacement Revolving Credit Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Credit Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Credit Commitments.

 

-70-



--------------------------------------------------------------------------------

(e) The Borrower and each Lender providing the applicable Refinancing Term
Loans, Refinancing Revolving Credit Commitments and/or Replacement Revolving
Credit Commitments (as applicable) shall execute and deliver to the
Administrative Agent an amendment to this Agreement (a “Refinancing Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify and is reasonably acceptable to the Borrower to evidence such
Refinancing Term Loans, Refinancing Revolving Credit Commitments and/or
Replacement Revolving Credit Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have an Other Term Loan
having the terms of such Refinancing Term Loan, (B) if a Lender is providing a
Refinancing Revolving Credit Commitment, such Lender will be deemed to have an
Other Revolving Credit Commitment having the terms of such Refinancing Revolving
Credit Commitment and (C) if a Lender is providing a Replacement Revolving
Credit Commitment, such Lender will be deemed to have an Other Revolving Credit
Commitment having the terms of such Replacement Revolving Credit Commitment.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.20), (i) no
Refinancing Term Loan, Refinancing Revolving Credit Commitment or Replacement
Revolving Credit Commitment is required to be in any minimum amount or any
minimum increment, (ii) there shall be no condition to any incurrence of any
Refinancing Term Loan, Refinancing Revolving Credit Commitment or Replacement
Revolving Credit Commitment at any time or from time to time other than those
set forth in clauses (a) or (c) above, as applicable, and (iii) all Refinancing
Term Loans, Refinancing Revolving Credit Commitments, Replacement Revolving
Credit Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that rank equally and ratably
in right of security with the other Secured Obligations.

Notwithstanding anything to the contrary, this Section 2.20 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01. Organization. Each of the Borrower and its Restricted Subsidiaries
(i) is duly organized, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdiction) under the laws of the jurisdiction
of its organization or incorporation, and (ii) has the requisite power and
authority to conduct its business as it is presently being conducted, except in
the case of clause (i) (other than with respect to any Loan Party), where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower and its Restricted
Subsidiaries are qualified and licensed in all jurisdictions where they are
required to be so qualified or licensed to operate their business and where the
failure to so qualify or be licensed, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

Section 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party are within such Loan Party’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is a party, when executed and delivered by such Loan Party,
constitutes, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable against the Borrower or such other Loan
Party,

 

-71-



--------------------------------------------------------------------------------

as the case may be, in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance of the Loan Documents by each Loan Party party thereto (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been (or, in the
case of filings relating to the consummation of the Mergers, substantially
contemporaneously with the funding of the Initial Term B Loans on the Effective
Date will be) obtained or made and are (or will so be) in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) those the failure to obtain or make which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate (i) any applicable law or regulation or (ii) any
applicable Order of any Governmental Authority, except to the extent such
violation would not reasonably be expected to result in a Material Adverse
Effect, (c) will not violate the Organizational Documents of any Loan Party,
(d) will not violate or result in a default under any indenture, agreement or
other instrument evidencing Indebtedness binding upon the Borrower or any of its
Restricted Subsidiaries or their respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Restricted Subsidiaries (other than pursuant to a Loan Document) except to the
extent such violation, default or right, as the case may be, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect and (e) will not result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Restricted Subsidiaries, except Liens
created under the Loan Documents.

Section 3.04. Financial Statements; No Material Adverse Change.

(a) The Borrower has heretofore made available to the Lenders (i) Xperi’s
consolidated balance sheet and statements of operations, equity and cash flows
as of and for the fiscal year ended December 31, 2019, reported on by
PricewaterhouseCoopers LLP, an independent certified public accountant, and
(ii) Xperi’s condensed consolidated balance sheet and statements of operations
and cash flows as of and for the Fiscal Quarter and the portion of the fiscal
year ended March 31, 2020. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Xperi and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in each of
clauses (i) and (ii) above.

(b) The Borrower has heretofore made available to the Lenders (i) TiVo’s
consolidated balance sheet and statements of operations, stockholders’ equity
and cash flows as of and for the fiscal year ended December 31, 2019, reported
on by Ernst & Young LLP, an independent certified public accountant, and
(ii) TiVo’s condensed consolidated balance sheet and statements of operations
and cash flows as of and for the Fiscal Quarter and the portion of the fiscal
year ended March 31, 2020. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of TiVo and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in each of
clauses (i) and (ii) above.

(c) The Borrower has heretofore made available to the Lenders a pro forma
consolidated balance sheet and related pro forma consolidated statement of
operations of the Borrower and its consolidated Subsidiaries as of and for the
period of twelve consecutive months ended March 31, 2020, prepared giving effect
to the Transactions as if the Transactions had occurred on such date, in the
case of such balance sheet, or at the beginning of such period, in the case of
such statements of operations. Such pro forma consolidated balance sheet and pro
forma statement of operations present fairly, in all material respects, the pro
forma

 

-72-



--------------------------------------------------------------------------------

financial position and results of operations of the Borrower and its
consolidated Subsidiaries as of and for the period of twelve consecutive months
ended on March 31, 2020, as if the Transactions had occurred on such date or at
the beginning of such period, as the case may be; provided that such pro forma
consolidated balance sheet and consolidated statement of operations need not
comply with the requirements of Regulation S-X under the Securities Act, as
amended, or include adjustments for purchase accounting or any reconciliation to
GAAP.

(d) Since the Effective Date, there has been no event, circumstance or condition
that has had or would reasonably be expected to have a material adverse change
in the business, assets, property or financial condition of the Borrower and its
Restricted Subsidiaries taken as a whole.

Section 3.05. Properties. Each of the Borrower and its Restricted Subsidiaries
has good title to, or valid leasehold interests in, all its real and tangible
personal property material to its business, except (i) for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
(ii) as individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

Section 3.07. Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.08. Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns, or possesses the right to use, all Intellectual Property
reasonably necessary for the conduct of its business as currently conducted,
except for those the failure to own or possess the right to use which would not
reasonably be expected to result in a Material Adverse Effect. (a) The operation
of the Borrower’s and its Restricted Subsidiaries’ respective businesses,
including the use of Intellectual Property, by the Borrower and its Restricted
Subsidiaries, does not infringe on or violate the rights of any Person, (b) no
Intellectual Property of the Borrower or any of its Restricted Subsidiaries is
being infringed upon or violated by any Person in any material respect, and
(c) no claim is pending or threatened in writing challenging the ownership, use
or the validity of any Intellectual Property of the Borrower or any Restricted
Subsidiary, except for infringements, violations and claims referred to in the
foregoing clauses (a), (b) and (c) that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

 

-73-



--------------------------------------------------------------------------------

Section 3.09. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.10. Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it (including in its capacity as a withholding agent), except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves (to the extent required by GAAP) or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA.

Section 3.12. Labor Matters. On the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened in writing that would
reasonably be expected to have a Material Adverse Effect. The hours worked by
and payments made to employees of the Borrower and its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
Requirements of Law dealing with such matters in any manner that would
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any Restricted Subsidiary, or for which any claim may be made
against any of them, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower and its Restricted Subsidiaries except to the extent
non-payment or failure to accrue would not reasonably be expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
this Agreement will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any of its Restricted Subsidiaries is bound that would
reasonably be expected to have a Material Adverse Effect.

Section 3.13. Insurance. The properties of the Borrower and each of its
Restricted Subsidiaries are insured with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and reputable (after giving effect to any self-insurance which
the Borrower believes (in the good faith judgment of management of the Borrower)
is reasonable and prudent in light of the size and nature of its business), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.

Section 3.14. Solvency. Immediately following the making of each Loan made on
the Effective Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of the Borrower (on a consolidated
basis with its Subsidiaries) will exceed its debts and liabilities, subordinate,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower (on a consolidated basis with its Subsidiaries) will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, as such debts and other liabilities become absolute and
matured; (c) the Borrower (on a consolidated basis with its Subsidiaries) will
be able to pay its debts and

 

-74-



--------------------------------------------------------------------------------

liabilities, subordinate, contingent or otherwise as they become absolute and
matured; and (d) the Borrower (on a consolidated basis with its Subsidiaries)
will not have unreasonably small capital with which to conduct its business as
such business is now conducted and is proposed to be conducted following the
Effective Date.

Section 3.15. Subsidiaries. Schedule 3.15 sets forth, as of the Effective Date
after giving effect to the Mergers, (a) the name, type of organization and
jurisdiction of organization of each direct Subsidiary of each Loan Party,
(b) the percentage of each class of Equity Interests owned by each Loan Party in
each of its direct Subsidiaries and (c) each joint venture in which any Loan
Party owns any Equity Interests, and identifies each such direct Subsidiary of a
Loan Party that is a Guarantor, in each case as of the Effective Date after
giving effect to the Mergers.

Section 3.16. Disclosure. None of the reports, financial statements,
certificates or other written information (other than projections, financial
estimates, forecasts and other forward-looking information, and other
information of a general economic or industry specific nature) furnished by or
on behalf of the Borrower or any of its Subsidiaries to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or any Loan
Document or delivered hereunder, when furnished and taken as a whole (as
modified or supplemented by other information so furnished), contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, taken as a whole in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information furnished by or on behalf of the
Borrower or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any Loan Document or
delivered hereunder, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time (it being understood that such projections are as to future events and
are not to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized and actual results
during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material).

Section 3.17. Federal Reserve Regulations. No part of the proceeds of any Loan
will be used by the Borrower or any Restricted Subsidiary in any manner that
would result in a violation of Regulation U or Regulation X. Neither the
Borrower nor any Restricted Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

Section 3.18. Use of Proceeds. The proceeds of the Loans made on the Effective
Date shall be used to (i) consummate the Refinancing, (ii) pay fees and expenses
incurred in connection with the Transactions and (iii) to the extent such
proceeds remain after application under clauses (i) and (ii), for working
capital and general corporate purposes and for any other purpose not prohibited
by the Loan Documents.

Section 3.19. Anti-Corruption Laws; Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Borrower, its Restricted Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees, and, to the knowledge of the Borrower, its and its Restricted
Subsidiaries’ respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions. None of (a) the Borrower, any
Restricted Subsidiary or, to the knowledge of the Borrower after due inquiry,
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Restricted
Subsidiary that will act in any capacity in connection with or benefit from the
Facilities established hereby, is a Sanctioned Person. No Borrowing or proceeds
of any Loan will be used in a manner that violates any Anti-Corruption Law or
applicable Sanctions.

 

-75-



--------------------------------------------------------------------------------

Section 3.20. Security Documents.

(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral to the extent described therein and that a
security interest in such Collateral can be created under the UCC. As of the
Effective Date, in the case of the Pledged Collateral described in the Security
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral and required to be delivered under the Security
Agreement are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Security Agreement when financing statements are
filed in the applicable filing offices, the Collateral Agent (for the benefit of
the Secured Parties) shall have a fully perfected Lien (subject to all Permitted
Encumbrances or as otherwise permitted by Section 6.02) on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral to the extent a security interest in such Collateral can be created
under the UCC, as security for the Secured Obligations to the extent perfection
in such Collateral can be obtained by filing Uniform Commercial Code financing
statements or possession of such certificates or promissory notes, in each case
prior and superior in right to the Lien of any other Person (except Permitted
Encumbrances or as otherwise permitted by Section 6.02).

(b) When the Security Agreement or a short form thereof is filed and recorded in
the United States Patent and Trademark Office and/or the United States Copyright
Office, as applicable, and, with respect to Collateral in which a security
interest cannot be perfected by such filings, upon the proper filing of the
financing statements referred to in clause (a) above, the Collateral Agent (for
the benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the United States registered trademarks and United States issued
patents, United States trademark and patent applications and United States
registered copyrights, in each case prior and superior in right to the Lien of
any other Person, except for Permitted Encumbrances or as otherwise permitted by
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and issued patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Effective Date or any U.S. intent-to-use trademark
applications that are no longer after the Effective Date, deemed Excluded
Property).

ARTICLE IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make the Initial
Term B Loans shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower either (i) a counterpart of this Agreement signed on behalf of the
Borrower or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or email transmission of a signed signature page of
this Agreement) that the Borrower has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent, the Collateral Agent and the Lenders and
dated the Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for the Loan Parties. The Borrower hereby requests such counsel to deliver such
opinion.

 

-76-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable by the Borrower in connection with this Agreement on or prior to the
Effective Date, including, to the extent invoiced at least three (3) Business
Days prior to the Effective Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder (in each case, which amounts may be offset against the
proceeds of the Initial Term B Facility).

(e) The Administrative Agent shall have received promissory notes for each of
the Lenders who requested such notes at least three (3) Business Days prior to
the Effective Date.

(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
that if to the extent any security interest in Collateral (including the
creation or perfection of any security interest) (other than any Collateral the
security interest in which may be perfected by the filing of a UCC financing
statement or the delivery of certificates, if any, evidencing equity interests
of any Domestic Subsidiary (other than any Excluded Subsidiary) of the Borrower
and the Guarantors that is part of the Collateral) is not perfected or provided
on the Effective Date after the Loan Parties’ use of commercially reasonable
efforts to do so without undue burden or expense, the provision and perfection
of such Collateral and security interest shall not constitute a condition
precedent to the availability of the Initial Term B Loans on the Effective Date
but shall be required to be perfected or provided in accordance with
Section 5.13.

(g) [Reserved].

(h) The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit I and signed by a Financial Officer
confirming the solvency of the Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions to occur on the Effective Date.

(i) The Administrative Agent shall have received, at least three (3) Business
Days prior to the Effective Date, all documentation and other information
required with respect to the Loan Parties by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act, to the extent reasonably
requested in writing by the Administrative Agent at least ten (10) Business Days
prior to the Effective Date.

(j) The Administrative Agent shall have received, at least three (3) Business
Days prior to the Effective Date, a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

 

-77-



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a) and (b).

(l) The Mergers shall have been, or shall substantially concurrently with the
initial credit extension on the Effective Date be, consummated in all material
respects in accordance with the Merger Agreement (without giving effect to any
amendment, change or supplement or waiver of any provision thereof in any manner
that is materially adverse to the interests of the Lenders in their capacities
as such, except to the extent that the Majority Lead Arrangers (as defined in
the Commitment Letter) have previously consented thereto in writing) (such
consent not to be unreasonably withheld, delayed or conditioned).

(m) Prior to or substantially concurrently with the initial credit extension on
the Effective Date, all indebtedness under that certain (i) Credit and Guaranty
Agreement, dated as of November 22, 2019, by and among TiVo, the guarantors
party thereto, the lenders party thereto and HPS Investment Partners, LLC, as
administrative agent and collateral agent, (ii) ABL Credit and Guaranty
Agreement, dated as of November 22, 2019, by and among TiVo, the guarantors
party thereto, the lenders party thereto, Morgan Stanley Senior Funding, Inc.,
as administrative agent and collateral agent, and Wells Fargo Bank, National
Association, as co-collateral agent, and (iii) Credit Agreement, dated as of
December 1, 2016, among Xperi, the lenders party thereto and Royal Bank of
Canada, as administrative agent and collateral agent, in each case, as amended,
restated, amended and restated, supplemented or otherwise modified through the
Effective Date, shall have been discharged and paid in full, and all commitments
thereunder (if applicable), security interests and guaranties in connection
therewith (if any) shall have been terminated and released (the “Refinancing”).

(n) Since the date of the Merger Agreement, there shall not have occurred and be
continuing a Xperi/TiVo Material Adverse Effect with respect to Xperi, TiVo and
their respective Subsidiaries, taken as whole.

(o) (i) The Specified Representations shall be true and correct in all material
respects on and as of the Effective Date; and (ii) the Merger Agreement
Representations shall be true and correct in all respects on and as of the
Effective Date, provided that this clause (o)(ii) shall be deemed satisfied
unless Xperi (or its Affiliate) or TiVo (or its Affiliate) has the right (taking
into account any applicable notice and cure provisions) to terminate its (or
such Affiliate’s) obligations under the Merger Agreement or decline to
consummate the Mergers (in each case, in accordance with the terms thereof) as a
result of a breach of such representations and warranties.

(p) The Administrative Agent shall have received a request for a Borrowing as
required by Section 2.03.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02).

 

-78-



--------------------------------------------------------------------------------

Section 4.02. Each Credit Event After the Effective Date. Subject to
Section 1.05(b), the obligation of each Lender to make a Loan after the
Effective Date (excluding any Interest Election Request), is subject to the
satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in this
Agreement and any other Loan Document shall be true and correct in all material
respects (or in all respects to the extent that any representation and warranty
is qualified by materiality or Material Adverse Effect) on and as of the date of
such Loan, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect) as of such earlier date.

(b) The Administrative Agent shall have received a request for a Borrowing as
required by Section 2.03.

(c) At the time of and immediately after giving effect to such Loan, no Default
shall have occurred and be continuing.

Each Loan made after the Effective Date (excluding any Interest Election
Request) shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(c) of this Section; provided, however, that the conditions set forth in this
Section 4.02 shall not apply to (i) any Incremental Loan and/or (ii) any Loan
under any Refinancing Amendment unless in each case the Lenders in respect
thereof have required satisfaction of the same in the applicable Incremental
Amendment or Refinancing Amendment, as applicable.

ARTICLE V

Affirmative Covenants

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

Section 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2020, the audited consolidated balance
sheet as of the end of such fiscal year and related consolidated statements of
operations, equity and cash flows of the Borrower and its consolidated
Subsidiaries for such fiscal year, setting forth (other than the fiscal year
ending December 31, 2020 (with respect to which, for the avoidance of doubt, no
comparative consolidated figures will be required)) in each case in comparative
form the corresponding figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP, Ernst & Young LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than any exception, qualification or explanatory
paragraph with respect to or resulting from the maturity of any Indebtedness of
the Borrower or its Subsidiaries, the activities, operations, financial results,
assets or liabilities of any Unrestricted Subsidiaries or any potential
inability to satisfy any financial covenant on a future date or in a future
period)) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

-79-



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each fiscal year of the Borrower (commencing with the Fiscal Quarter ended
June 30, 2020), the consolidated balance sheet as of the end of such Fiscal
Quarter and related consolidated statements of operations and cash flows for
such Fiscal Quarter and the then elapsed portion of the fiscal year, setting
forth (other than the Fiscal Quarters ended June 30, 2020, September 30, 2020
and March 31, 2021 (with respect to which, for the avoidance of doubt, no
comparative consolidated figures will be required)) in each case in comparative
form the corresponding figures for the corresponding period or periods of (or,
in the case of the balance sheet, as of the end of) the previous fiscal year, of
the Borrower and its consolidated Subsidiaries, all certified by a Financial
Officer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) (i) concurrently with any delivery of financial statements under clause (a)
above (commencing with the financial statements delivered with respect to the
Fiscal Year ended December 31, 2021), a certificate of a Financial Officer of
the Borrower providing a calculation of Excess Cash Flow for such Fiscal Year,
and (ii) concurrently with the any delivery of financial statements under clause
(a) or (b) above, if the Borrower has any Unrestricted Subsidiaries during the
related fiscal period, a certificate of a Financial Officer of the Borrower
setting forth in a reasonably detailed schedule, a comparison of the
consolidated results under clause (a) or (b) above with the financial condition
and results of operations of the Borrower and its consolidated Restricted
Subsidiaries;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, as the case may be;

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request in writing;

(f) within 90 days following the end of each fiscal year, commencing with the
fiscal year ending December 31, 2020, a forecasted budget in reasonable detail
of the Borrower and its Restricted Subsidiaries for the succeeding fiscal year;
and

(g) promptly following any request thereof, all information and/or documentation
relating to the Borrower and its Subsidiaries necessary to comply with the USA
PATRIOT Act or for Administrative Agent to confirm compliance with the USA
PATRIOT Act in connection with this Agreement.

Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.xperi.com (or any other
address notified by the Borrower to the Administrative Agent from time to time),
(ii) on which such documents are delivered to the Administrative Agent; the
Administrative Agent shall post such documents on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (iii) with respect to any
information required to be delivered pursuant to Sections 5.01(a),

 

-80-



--------------------------------------------------------------------------------

(b) or (d), on which such information, or one or more annual or quarterly
reports containing such information, shall be available on the website of the
SEC. The Administrative Agent shall have no obligation to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 5.02. Notices of Material Events. Promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof, the Borrower will furnish to
the Administrative Agent, for distribution to each Lender, written notice of the
following:

(a) the occurrence of any Default; and

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Restricted Subsidiaries that would reasonably be expected to result
in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
legal name, (b) in any Loan Party’s type of organization, (c) in any Loan
Party’s jurisdiction of organization or (d) in any Loan Party’s organizational
identification number (if any). The Borrower agrees to promptly (and in any
event within ten (10) Business Days or such longer period as the Administrative
Agent shall agree in its sole discretion) furnish the Collateral Agent all
information requested by the Collateral Agent and required in order to make all
filings under the UCC or other applicable U.S. laws and to ensure that the
Collateral Agent does continue following such change to have a valid, legal and
perfected security interest in all the Collateral of such Loan Party, subject to
the limitations and exceptions contained in the Loan Documents.

Section 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution or other transaction permitted under
Section 6.03 or any transaction permitted under Section 6.05.

Section 5.05. Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto to the extent required by GAAP.

Section 5.06. Maintenance of Properties. Except as permitted under Section 6.03
and Section 6.05 the Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted and (b) with respect to Intellectual
Property rights owned by the Borrower and its Restricted Subsidiaries, maintain,
protect and defend such Intellectual Property, except, in the case of each of
the foregoing clauses (a) and (b) where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

-81-



--------------------------------------------------------------------------------

Section 5.07. Insurance.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
(i) maintain insurance with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and reputable (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business), in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates, and (ii) within sixty (60) days after the Effective Date (or such
later date as the Collateral Agent may agree in its reasonable discretion),
except as otherwise agreed by the Administrative Agent, cause the Collateral
Agent to be listed as a loss payee on property and casualty policies (excluding
any business interruption insurance policy) with respect to tangible personal
property and assets constituting Collateral located in the United States of
America and as an additional insured on all general liability policies
maintained by any Loan Party.

(b) In connection with the covenants set forth in this Section 5.07, it is
understood and agreed that: (i) the Administrative Agent, the Collateral Agent,
the Lenders and their respective agents or employees shall not be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.07, it being understood that the Loan Parties shall look solely
to their insurance companies or any other parties other than the aforesaid
parties for the recovery of such loss or damage; and (ii) the amount and type of
insurance that the Borrower and its Restricted Subsidiaries has in effect as of
the Effective Date and the certificates listing the Collateral Agent as a loss
payee or additional insured, as the case may be, satisfy for all purposes the
requirements of this Section 5.07.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause the applicable Loan Party to, (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) if requested by the
Administrative Agent, deliver to the Administrative Agent evidence of such
compliance, including, if requested by the Administrative Agent, evidence of
annual renewals of such insurance.

Section 5.08. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in a manner to allow financial statements of the Borrower and
its Restricted Subsidiaries to be prepared in all material respects in
conformity with GAAP in respect of all material dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent (acting on its own behalf or on behalf of the Lenders),
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested; provided that, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 5.08 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and such time shall be at the
reasonable expense of the Borrower; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at

 

-82-



--------------------------------------------------------------------------------

any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent accountants.
Notwithstanding anything to the contrary in this Agreement, none of the Borrower
nor any Restricted Subsidiary shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by any Requirement of Law or any
binding agreement between the Borrower or any of the Restricted Subsidiaries and
a Person that is not the Borrower or any of the Restricted Subsidiaries or any
other binding agreement not entered into in contemplation of preventing such
disclosure, inspection or examination or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product; provided that the
Borrower shall use commercially reasonable efforts to secure the requisite
consent to disclose such documents or information and will notify the
Administrative Agent that such information is being withheld in reliance on this
sentence.

Section 5.09. Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all Requirements of Laws (including
ERISA and Environmental Laws) and Orders applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to facilitate
compliance in all material respects by the Borrower, its Restricted Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 5.10. Use of Proceeds. The proceeds of the Loans made on the Effective
Date will be used to (i) consummate the Refinancing, (ii) pay fees and expenses
incurred in connection with the Transactions and (iii) to the extent any such
proceeds remain after application under clauses (i) and (ii), for working
capital and general corporate purposes and for any other purpose not prohibited
by the Loan Documents. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulation T, Regulation U and Regulation X.
The Borrower will not request any Borrowing and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Section 5.11. Further Assurances.

(a) The Borrower will cause any Person that (x) becomes a Domestic Subsidiary
after the Effective Date (other than any Excluded Subsidiary) and (y) any
Subsidiary that ceases to be an Excluded Subsidiary after the Effective Date to
(i) execute and deliver to the Administrative Agent, within thirty (30) days
after such Person first becomes a Domestic Subsidiary or such Subsidiary ceases
to be an Excluded Subsidiary, as applicable (or such later date as may be agreed
to by the Collateral Agent in its sole discretion), (A) a supplement to the
Guarantee Agreement, in the form prescribed therein, guaranteeing the Secured
Obligations, (B) a supplement to the Security Agreement in the form prescribed
therein and (C) otherwise cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party; and (ii) deliver to the Administrative Agent, within thirty (30) days
after such Person first

 

-83-



--------------------------------------------------------------------------------

becomes a Domestic Subsidiary (other than an Excluded Subsidiary) or such
Subsidiary ceases to be an Excluded Subsidiary, as applicable (or such later
date as may be agreed by the Collateral Agent in its sole discretion), evidence
of action of such Subsidiary’s Board of Directors or other governing body
authorizing the execution, delivery and performance thereof. The Loan Parties
will execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), in each case that the
Collateral Agent may reasonably request (including, without limitation, those
required by applicable law), to create, perfect and maintain the Liens and
security interests for the benefit of the Secured Parties contemplated by the
Loan Documents and to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties and provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents, in each case subject to the
exceptions and limitations contained in the Loan Documents.

(b) After the Effective Date, in the event any Loan Party acquires any Material
Real Property, or an entity that becomes a Loan Party after the Effective Date
owns Material Real Property at the time it becomes a Loan Party (in each case,
unless such Material Real Property is subject to a mortgage Lien permitted under
Section 6.02(d) or Section 6.02(e)), within 120 days (or such longer period as
the Administrative Agent may agree) after such acquisition or the date such
entity becomes a Loan Party, as applicable, such Loan Party shall execute and/or
deliver, or cause to be executed and/or delivered, to the Collateral Agent, a
Mortgage and, in each case if requested by the Administrative Agent, a policy of
title insurance insuring the lien of such Mortgage as a valid first mortgage
lien on the Mortgaged Property and fixtures described therein, surveys, a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property, customary written
opinions regarding the due execution and delivery by such Loan Party and
enforceability of each such Mortgage, and such other documents as may be
reasonably requested by the Administrative Agent in connection therewith, each
in form and substance reasonably satisfactory to the Administrative Agent.

Section 5.12. Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to (a) cause the Initial Term B Loans to be continuously
rated (but not any specific rating) by S&P and Moody’s and (b) maintain a public
corporate rating (but not any specific rating) from S&P and a public corporate
family rating (but not any specific rating) from Moody’s.

Section 5.13. Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.13 or such later date as the Administrative Agent agrees to in
writing in its sole discretion, the Borrower and each other applicable Loan
Party shall deliver the documents or take the actions specified on Schedule
5.13.

ARTICLE VI

Negative Covenants

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

Section 6.01. Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) obligations in respect of performance, bid, customs, government, appeal and
surety bonds, performance and completion guaranties and similar obligations
provided by the Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business;

 

-84-



--------------------------------------------------------------------------------

(c) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except as otherwise permitted
in this Section 6.01);

(d) Intercompany Indebtedness (to the extent permitted by Section 6.04);

(e) Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
under this Section; provided that in no event shall any Restricted Subsidiary
that is not a Loan Party guarantee Indebtedness of a Loan Party pursuant to this
clause (e);

(f) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 270 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness outstanding in reliance on this clause (f) shall not exceed, at the
time of incurrence thereof, the greater of $20,000,000 and 4% of Consolidated
EBITDA for the most recently ended Test Period as of such time;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness outstanding in reliance on this clause (g)
shall not exceed, at the time of incurrence thereof, the greater of $25,000,000
and 5% of Consolidated EBITDA for the most recently ended Test Period as of such
time;

(h) any Refinancing Notes and Incremental Equivalent Debt;

(i) other Indebtedness of any Loan Party so long as (i) no portion of such
Indebtedness (other than Customary Bridge Loans) has a scheduled maturity date
prior to the date that is later than the Latest Maturity Date at the time of
issuance thereof, (ii) the covenants and events of default, taken as a whole,
are not materially more restrictive than the terms of this Agreement (as
determined in good faith by the Borrower), (iii) such Indebtedness (other than
Customary Bridge Loans) is not subject to any mandatory redemption, repurchase
or sinking fund obligation (other than customary offers to purchase required
upon the consummation of an asset sale or change of control) and (iv) at the
time of the incurrence thereof on a Pro Forma Basis for the incurrence of such
Indebtedness and the use of proceeds therefrom, the Borrower has a Total Net
Leverage Ratio not greater than 3.50 to 1.00 in each case, as of the last day
of, and for, the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01 or Section 4.01(k); provided that
the cash and Permitted Investments constituting the proceeds received in respect
of such Indebtedness shall not be included as Unrestricted Cash and Cash
Equivalents for purposes of determining the Total Net Leverage Ratio pursuant to
this clause (iv);

(j) Indebtedness incurred by Foreign Subsidiaries that are Restricted
Subsidiaries; provided that the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (j) shall not exceed, at the time of
incurrence thereof, the greater of $25,000,000 and 5% of Consolidated EBITDA for
the most recently ended Test Period as of such time;

 

-85-



--------------------------------------------------------------------------------

(k) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds;

(l) (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
the form of earn-outs, indemnification, incentive, non-compete, consulting or
other similar arrangements and other contingent obligations in respect of any
Permitted Acquisitions or any other Investments permitted by Section 6.04 (both
before and after any liability associated therewith becomes fixed) and
(ii) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification related to sales of goods
or adjustment of purchase price or similar obligations in any case incurred in
connection with the Disposition of any business, assets or Subsidiary;

(m) to the extent constituting Indebtedness, obligations pursuant to any Cash
Management Agreement and other Indebtedness in respect of netting services,
overdraft protections and similar arrangements, in each case, in the ordinary
course of business;

(n) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(o) (i) obligations in respect of Swap Agreements entered into in the ordinary
course of business and not for speculative purposes and (ii) obligations in
respect of Permitted Convertible Debt Hedge Transactions;

(p) other Indebtedness; provided that the aggregate principal amount of
Indebtedness outstanding in reliance on this clause (p) shall not exceed, at the
time of incurrence thereof, the greater of $50,000,000 and 10% of Consolidated
EBITDA for the most recently ended Test Period as of such time;

(q) unsecured Indebtedness or, subject to compliance with Section 6.02,
Indebtedness secured by Liens on the Collateral ranking junior to the Liens
securing the Secured Obligations, in each case so long as the Total Net Leverage
Ratio as of the last day of the most recent Test Period for which financial
statements have been delivered pursuant to Section 5.01 or Section 4.01(k) at
the time such Indebtedness is incurred on a Pro Forma Basis is no greater than
4.00 to 1.00; provided that (i) such Indebtedness shall not be subject to any
Guarantee by any Person other than a Loan Party, (ii) if secured, the
obligations in respect thereof shall not be secured by any Lien on any asset of
any Person other than any asset constituting Collateral, (iii) if secured, such
Indebtedness shall be subject to an applicable Intercreditor Agreement and if
such Indebtedness is payment subordinated, shall be subject to a subordination
agreement on terms that are reasonably acceptable to the Administrative Agent,
(iv) at the time of incurrence, such Indebtedness (other than Customary Bridge
Loans) shall have a final maturity date equal to or later than the Latest
Maturity Date then in effect with respect to, and shall have a Weighted Average
Life to Maturity equal to or longer than, the Weighted Average Life to Maturity
of, the Class of outstanding Term Loans with the then Latest Maturity Date or
Weighted Average Life to Maturity, as the case may be and (v) the cash and
Permitted Investments constituting the proceeds received in respect of such
Indebtedness shall not be included as Unrestricted Cash and Cash Equivalents for
purposes of determining the Total Net Leverage Ratio pursuant to this
Section 6.01(q); and

 

-86-



--------------------------------------------------------------------------------

(r) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (q) above.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (b) through (q) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses.

Section 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) Liens created under the Loan Documents and Liens securing Indebtedness
permitted under Section 6.01(h);

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (ii) such Lien shall secure only those obligations
which it secures on the Effective Date;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that is merged or consolidated with or into the Borrower or
any of its Restricted Subsidiaries or becomes a Subsidiary after the Effective
Date prior to the time such Person is so merged or consolidated or becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary, including Liens deemed to exist in
respect of assets subject to Capital Lease Obligations; provided that (i) such
Liens secure Indebtedness permitted by Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary (other
than improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto); provided that individual
financings provided by a lender may be cross collateralized to other financings
provided by such lender or its affiliates;

(f) [reserved];

 

-87-



--------------------------------------------------------------------------------

(g) extensions, renewals or replacements of any Lien referred to in clauses (c),
(d) and (e) of this Section; provided that the principal amount of the
Indebtedness or obligations secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;

(h) Liens on insurance policies and proceeds thereof securing the financing of
the premiums with respect thereto;

(i) (i) Liens on assets of Foreign Subsidiaries that are Restricted Subsidiaries
securing Indebtedness permitted under Section 6.01(j), (ii) Liens securing
Indebtedness permitted under Section 6.01(h) and (iii) Liens on the Collateral
securing Indebtedness permitted under Section 6.01(i) having a junior priority
relative to the Liens securing the Obligations and subject to an applicable
Intercreditor Agreement;

(j) Liens in favor of a seller solely on any cash earnest money deposits made by
the Borrower or any of its Restricted Subsidiaries in connection with any letter
of intent or purchase agreement with respect to any Permitted Acquisition or
other Investment permitted hereunder;

(k) Liens that are contractual or common law rights of set-off relating to
(i) the establishment of depository relations in the ordinary course of business
with banks not given in connection with the issuance of Indebtedness or
(ii) pooled deposit or sweep accounts of the Borrower and any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and its Restricted
Subsidiaries;

(l) (i) Liens of a collection bank arising under Section 4-208 or Section 4-210
of the UCC on items in the course of collection and (ii) other Liens securing
cash management obligations and any obligations under Cash Management Agreements
(that do not constitute Indebtedness) in the ordinary course of business; and

(m) Liens securing Indebtedness permitted under Section 6.01(n) and attaching
only to the proceeds of the applicable insurance policy;

(n) leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole or (B) secure any Indebtedness;

(o) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any of the Restricted Subsidiaries in the ordinary course of business;

(p) additional Liens incurred by the Borrower and its Restricted Subsidiaries so
long as at the time of incurrence of the obligations secured thereby the
aggregate outstanding principal amount of Indebtedness and other obligations
secured thereby do not exceed the greater of $25,000,000 and 5% of Consolidated
EBITDA for the most recently ended Test Period at any time; and

(q) additional Liens securing Indebtedness permitted under Section 6.01(q) which
rank junior to the Liens securing the Secured Obligations to, so long as the
Total Net Leverage Ratio as of the last day of the most recent Test Period for
which financial statements have been delivered pursuant to Section 5.01 or
Section 4.01(k) at the time such Indebtedness is incurred on a Pro Forma Basis
is no greater than 4.00 to 1.00.

 

-88-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.02, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above and/or one or more of the exceptions contained in the definition of
“Permitted Encumbrances,” the Borrower may divide and classify such Lien (or a
portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Lien so long as the Lien (as so divided and/or
reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification.

Section 6.03. Fundamental Changes.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests of any of its Restricted Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving Person;

(ii) any Person may merge or consolidate with or into any Restricted Subsidiary
in a transaction in which the surviving entity is a Restricted Subsidiary;
provided that (A) if any party to such merger or consolidation is a Loan Party
the surviving Person must also be a Loan Party and must succeed to all the
obligations of such Loan Party under the Loan Documents or simultaneously with
such merger, the continuing or surviving Person shall become a Loan Party and
(B) if any party to such merger or consolidation is a Restricted Subsidiary the
surviving Person shall also be a Restricted Subsidiary unless designated as an
Unrestricted Subsidiary pursuant to the definition of such term;

(iii) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(iv) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which shall comply with the applicable requirements of
Section 5.11, to the extent required thereby;

(v) none of the foregoing shall prohibit any Disposition permitted by
Section 6.05; and

(vi) any Restricted Subsidiary may effect a merger, dissolution, liquidation,
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05.

(b) The Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by them on the Effective Date and other
business activities which are extensions thereof or otherwise incidental,
complementary, reasonably related or ancillary to any of the foregoing.

(c) Notwithstanding the foregoing in this Section 6.03, the Mergers and the
other transactions contemplated by the Merger Agreement shall be permitted.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase or acquire any Equity Interests in or

 

-89-



--------------------------------------------------------------------------------

evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of or make any loans or advances
to, Guarantee any Indebtedness of any other Person or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person (other than inventory acquired in the ordinary course of business)
constituting a business unit or all or substantially all of the property and
assets or business of another Person (all of the foregoing being collectively
called “Investments”), except:

(a) Permitted Investments and Permitted Foreign Investments;

(b) Investments existing on the Effective Date and set forth on Schedule 6.04;

(c) Investments existing on the Effective Date in Restricted Subsidiaries;

(d) Investments in Persons that, immediately prior to such Investments, are Loan
Parties;

(e) Investments by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary;

(f) Investments held by any Person acquired in any Permitted Acquisition at the
time of such Permitted Acquisition (and not acquired in contemplation of the
Permitted Acquisition);

(g) Investments constituting an acquisition of the Equity Interests in a Person
that becomes a Restricted Subsidiary or all or substantially all of the assets
(or all or substantially all of the assets constituting a business unit,
division, product line or line of business) of any Person; provided that (i) no
Event of Default shall have occurred and be continuing at the time of entry into
the related acquisition agreement, (ii) the Borrower and its Restricted
Subsidiaries shall, upon giving effect to such acquisition, be in compliance
with Section 6.03(b), (iii) the acquired company and its subsidiaries (other
than any Unrestricted Subsidiary) shall become Guarantors and pledge their
collateral to the Collateral Agent to the extent required by Section 5.11, and
(iv) the aggregate amount of all acquisition consideration paid by Loan Parties
in connection with Investments and acquisitions made in reliance on this clause
(g) attributable to the acquisition of acquired entities that do not become
Guarantors shall not exceed at the time any such Investment is made the greater
of $100,000,000 and 20% of Consolidated EBITDA for the most recently ended Test
Period after giving effect to the making of such Investment on a Pro Forma Basis
(any acquisition under this Section 6.04(g), a “Permitted Acquisition”);

(h) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that a Loan Party shall not Guarantee any Indebtedness of a Restricted
Subsidiary that is not a Loan Party pursuant to this paragraph (h);

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(j) accounts receivable and extensions of trade credit arising in the ordinary
course of business;

(k) Investments held by any Restricted Subsidiary at the time it becomes a
Subsidiary in a transaction permitted by this Section 6.04;

 

-90-



--------------------------------------------------------------------------------

(l) advances to officers and employees of the Borrower and any Restricted
Subsidiary for travel arising in the ordinary course of business;

(m) loans to officers and employees of the Borrower or any Restricted
Subsidiary, not to exceed $1,000,000 in the aggregate at any one time
outstanding;

(n) promissory notes and other non-cash consideration received by the Borrower
and its Restricted Subsidiaries in connection with any Disposition permitted
hereunder;

(o) advances in the form of prepayments of expenses, so long as such expenses
were incurred in the ordinary course of business and are paid in accordance with
customary trade terms of the Borrower or any of its Restricted Subsidiaries;

(p) Guarantees by the Borrower or any of its Restricted Subsidiaries of
obligations of any Restricted Subsidiary or the Borrower incurred in the
ordinary course of business and not constituting Indebtedness;

(q) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(q)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.08, respectively;

(r) other Investments so long as on the date such Investment is made the Total
Net Leverage Ratio as of the last day of the most recent Test Period for which
financial statements have been delivered pursuant to Section 5.01 or
Section 4.01(k) at the time such Investment is made on a Pro Forma Basis is no
greater than 1.75 to 1.00;

(s) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(t) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower or with Net Proceeds of any issuance
of Qualified Equity Interests of the Borrower;

(u) (i) intercompany advances arising from their cash management, tax and
accounting operations and (ii) intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any rollover or extensions of
terms) and made in the ordinary course of business;

(v) Investments represented by Swap Agreements permitted under Section 6.01;

(w) other Investments in an amount not to exceed the Available Amount;

(x) other Investments; provided that at the time any such Investment is made the
aggregate amount of Investments made in reliance on this clause (x) shall not to
exceed the greater of $75,000,000 and 15% of Consolidated EBITDA for the most
recently ended Test Period as of such time after giving effect to the making of
such Investment on a Pro Forma Basis; and

(y) Investments made to effect the Mergers (if applicable).

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, less any return of capital, without adjustment for
subsequent increases or decreases in the value

 

-91-



--------------------------------------------------------------------------------

of such Investment. For the avoidance of doubt, the acquisition by the Borrower
and its Restricted Subsidiaries of Intellectual Property in the ordinary course
of their respective businesses shall not be considered an Investment. To the
extent an Investment is permitted to be made by a Loan Party directly in any
Restricted Subsidiary or any other Person who is not a Loan Party (each such
Restricted Subsidiary or other Person, a “Target Person”) under any provision of
this Section 6.04, such Investment may be made by advance, contribution or
distribution by a Loan Party to a Restricted Subsidiary (and further advanced,
contributed or distributed to another Restricted Subsidiary) for purposes of
making the relevant Investment in (or effecting an acquisition of) the Target
Person without constituting an Investment for purposes of Section 6.04 (it being
understood that such Investment or Acquisition must satisfy the requirements of,
and shall count towards any thresholds in, a provision of this Section 6.04 as
if made by the applicable Loan Party directly in the Target Person). For
purposes of determining compliance with this Section 6.04, if any Investment (or
a portion thereof) would be permitted pursuant to one or more provisions
described above, the Borrower may divide and classify such Investment (or a
portion thereof) in any manner that complies with this covenant.

Notwithstanding anything in this Section 6.04 to the contrary, the Borrower will
not, and will not permit any of its Restricted Subsidiaries to make any
Investments pursuant to which Intellectual Property assets or other strategic
assets, in each case, that are material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, is transferred to any Unrestricted
Subsidiary.

Section 6.05. Asset Sales, etc. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to make any Dispositions, except:

(a) (i) Dispositions of inventory, used, obsolete, worn-out or surplus tangible
property, Permitted Investments and Permitted Foreign Investments, (ii) leases
or subleases of real property, (iii) leases or licenses of personal property
(including licenses of Intellectual Property) granted to third parties and which
do not interfere in any material respect with the business of the Borrower and
its Restricted Subsidiaries, taken as a whole, and (iv) lapse, abandonment or
other Disposition of Intellectual Property, that is in the reasonable business
judgment of the Borrower, no longer used or useful in the conduct of its
business or otherwise uneconomical to prosecute or maintain, in each case, with
respect to the foregoing clauses (i), (ii), (iii) and (iv), in the ordinary
course of business;

(b) Dispositions of any assets; provided that any Disposition of assets with a
book value in excess of $10,000,000 shall be for fair market value (as
determined by the Borrower in good faith) and for at least 75% cash and/or
Permitted Investments; provided that the amount of (i) any assumption or
repayment of Indebtedness that is secured on a pari passu basis with the Term
Loan Facilities and (ii) any Designated Non-Cash Consideration having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received in reliance on this clause (b) that is at that time
outstanding, not to exceed the greater of $10,000,000 and 2% of Consolidated
EBITDA for the most recently ended Test Period as of such time (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value), in
each case shall be deemed to be cash for purposes of this clause (b);

(c) Dispositions from (i) a Loan Party to another Loan Party or (ii) a
Restricted Subsidiary that is not a Loan Party to the Borrower or a Restricted
Subsidiary;

(d) Dispositions of Equity Interests of the Borrower upon (i) settlement of any
Convertible Debt Security or (ii) the exercise, termination or cancellation of
any Permitted Warrant;

 

-92-



--------------------------------------------------------------------------------

(e) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

(f) Dispositions of accounts receivable in connection with the collection or
compromise thereof (excluding factoring arrangements);

(g) Dispositions of property subject to casualty or condemnation events;

(h) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(i) the unwinding of Swap Agreements permitted hereunder;

(j) Dispositions of other assets (other than transfers of less than 100% of the
Equity Interests in any Subsidiary for fair market value (as determined by the
Borrower in good faith)); provided that the aggregate book value of assets
Disposed of pursuant to this Section 6.05(j) during any fiscal year shall not
exceed $10,000,000;

(k) [reserved];

(l) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04 (other than Section 6.04(q)), Restricted Payments permitted by
Section 6.08 and Liens permitted by Section 6.02, in each case, other than by
reference to this Section 6.05(l); and

(m) compromise, settlement, release or surrender of a contract, tort or other
litigation claim, arbitration or other disputes.

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.05 to any Person that is not a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall, and shall be
authorized to, take any actions deemed appropriate in order to effectuate the
foregoing.

Notwithstanding anything in this Section 6.05 to the contrary, the Borrower will
not, and will not permit any of its Restricted Subsidiaries to make any
Dispositions pursuant to which Intellectual Property assets or other strategic
assets, in each case, that are material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, is transferred to any Unrestricted
Subsidiary.

Section 6.06. Restricted Payments; Certain Payments in Respect of Indebtedness.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, except that
(i) Restricted Subsidiaries may make Restricted Payments ratably with respect to
their Equity Interests, (ii) the declaration and payment of dividends to holders
of any class or series of Disqualified Stock of the Borrower or any Restricted
Subsidiary issued or incurred in compliance with Section 6.01 may be made,
(iii) the Borrower may make any Restricted Payment if, on the date such
Restricted Payment is to be made, after giving effect to such Restricted Payment
the Total Net Leverage Ratio as of the last day of the most recent Test Period
for which financial statements have been delivered pursuant to Section 5.01 or
Section 4.01(k) on a Pro Forma Basis would not be greater than 1.50 to 1.00,
(iv) so long as no Event of Default has occurred and is continuing, other
Restricted Payments may be made in an aggregate amount not to exceed, at the
time of making any such Restricted

 

-93-



--------------------------------------------------------------------------------

Payment, $90,000,000 in any fiscal year; provided that, at the time each such
Restricted Payment is made, the Total Net Leverage Ratio as of the last day of
the most recent Test Period for which financial statements have been delivered
pursuant to Section 5.01 or Section 4.01(k) on a Pro Forma Basis is no greater
than 2.50 to 1.00, (v) Restricted Payments may be made to effect the Mergers and
the other transactions contemplated by the Merger Agreement, (vi) if no Event of
Default has occurred and is continuing or would occur as a result thereof, other
Restricted Payments may be made in an amount not to exceed the Available Amount;
provided that, if such Restricted Payment is made in reliance on clause (b) of
the definition of “Available Amount” at the time each such Restricted Payment is
made, the Total Net Leverage Ratio as of the last day of the most recent Test
Period for which financial statements have been delivered pursuant to
Section 5.01 or Section 4.01(k) on a Pro Forma Basis is no greater than 2.50 to
1.00, (vii) the Borrower may acquire Equity Interests upon the exercise of stock
options and/or stock appreciation rights and vesting and/or settlement of
restricted stock and restricted stock units if such Equity Interests are
transferred in satisfaction of a portion of the exercise price of such options
and/or rights and/or any tax withholdings in connection with such exercise,
vesting or settlement, (viii) the Borrower may declare and make Restricted
Payments with respect to its Equity Interests payable solely in shares of its
common stock, (ix) the Borrower may redeem, repurchase, acquire or retire any of
its outstanding Qualified Equity Interests upon the exercise of any Permitted
Convertible Debt Hedge Transaction or repurchase or redemption or retirement of
any Convertible Debt Security, (x) the Borrower may make Restricted Payments
(A) in connection with (including, without limitation, purchases of) any
Permitted Convertible Debt Hedge Transaction, (B) to settle any Permitted
Warrant (1) by delivery of its Qualified Equity Interests, (2) by set-off
against the related Permitted Bond Hedge or (3) with cash payments in an
aggregate amount not to exceed the aggregate amount of any payments and/or
deliveries received pursuant to the settlement of any related Permitted Bond
Hedge (subject to any increase in the price of the underlying Qualified Equity
Interests since the settlement of such Permitted Bond Hedge) or (C) to terminate
any Permitted Warrant, and (xi) the Borrower may make cash payments in lieu of
the issuance of fractional shares in connection with the conversion, exercise or
settlement of any Convertible Debt Security or Convertible Debt Hedge
Transaction, as applicable.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
make directly or indirectly, any voluntary prepayment or other voluntary
distribution (whether in cash, securities or other property) of or in respect of
the principal of any subordinated Indebtedness of the Borrower or any of its
Restricted Subsidiaries (other than Intercompany Indebtedness) or Indebtedness
secured by Liens on the Collateral ranking junior to the Liens securing the
Secured Obligations, in each case in a principal amount in excess of $5,000,000
(“Junior Debt”), or any voluntary prepayment or other voluntary distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the voluntary purchase, redemption, retirement,
defeasance, cancellation or termination of principal of any Junior Debt (each, a
“Junior Debt Prepayment”), except (i) scheduled and other mandatory payments of
interest and principal in respect of any Junior Debt, (ii) the conversion of any
Junior Debt to Qualified Equity Interests of the Borrower, (iii) refinancings
and replacements of Junior Debt with proceeds of Indebtedness permitted to be
incurred under Section 6.01 or with Net Proceeds of Qualified Equity Interests
of the Borrower, (iv) the Borrower or such Restricted Subsidiary may make any
Junior Debt Prepayment if, on the date such Junior Debt Prepayment is to be
made, after giving effect thereto the Total Net Leverage Ratio as of the last
day of the most recent Test Period for which financial statements have been
delivered pursuant to Section 5.01 or Section 4.01(k) on a Pro Forma Basis would
not be greater than 1.50 to 1.00 and (v) if no Event of Default has occurred and
is continuing or would occur as a result thereof, other Junior Debt Prepayments
in an amount not to exceed the Available Amount; provided that, if such Junior
Debt Prepayment is made in reliance on clause (b) of the definition of
“Available Amount” at the time such Junior Debt Prepayment is made, the Total
Net Leverage Ratio as of the last day of the most recent Test Period for which
financial statements have been delivered pursuant to Section 5.01 or
Section 4.01(k) on a Pro Forma Basis is no greater than 2.50 to 1.00.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance, distribution
or other payment within 60 days after the date of declaration thereof or the

 

-94-



--------------------------------------------------------------------------------

giving of such irrevocable notice, as applicable, if at the date of declaration
or the giving of such notice such payment would have complied with the
provisions of this Agreement, provided that, if at the time thereof and
immediately after giving effect thereto, no Events of Default under
Section 7.01(a), (b), (h) and (i) and shall have occurred and be continuing.

Notwithstanding anything in this Section 6.06 to the contrary, the Borrower will
not, and will not permit any of its Restricted Subsidiaries to make any
Restricted Payments pursuant to which Intellectual Property assets or other
strategic assets, in each case, that are material to the business of the
Borrower and its Restricted Subsidiaries, taken as a whole, is transferred to
any Unrestricted Subsidiary.

Section 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business on terms substantially
as favorable to the Borrower or such Restricted Subsidiary as could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the Borrower and its Restricted Subsidiaries not involving any other
Affiliate, (c) issuances of Equity Interests of the Borrower not prohibited by
this Agreement, (d) any Restricted Payment permitted by Section 6.06 and any
Investment permitted by Section 6.04, and (e) transactions involving aggregate
payments of less than $1,000,000. For the avoidance of doubt, this Section 6.07
shall not apply to employment, bonus, retention and severance arrangements with,
and payments of compensation or benefits to or for the benefit of, current or
former employees, consultants, officers or directors of the Borrower and the
Subsidiaries in the ordinary course of business. For purposes of this
Section 6.07, such transaction shall be deemed to have satisfied the standard
set forth in clause (a) of this Section 6.07 if such transaction is approved by
a majority of the Disinterested Directors of the Board of Directors of the
Borrower or such Restricted Subsidiary, as applicable, in a resolution
certifying that such transaction is on terms substantially as favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties. “Disinterested Director” shall mean, with
respect to any Person and transaction, a member of the Board of Directors of
such Person who does not have any material direct or indirect financial interest
in or with respect to such transaction.

Section 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits or restricts
(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Secured Obligations, or (b) the ability of any Restricted Subsidiary to declare
or make any Restricted Payment; provided that (A) the foregoing shall not apply
to prohibitions, restrictions and conditions imposed by any Requirement of Law,
Permitted Encumbrances, any subordinated Indebtedness, the documents governing
any Indebtedness permitted to be incurred pursuant to Section 6.01(h) or (i) or
(q) or by any Loan Document, (B) the foregoing shall not apply to prohibitions,
restrictions and conditions existing on the Effective Date identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition), (C)
the foregoing shall not apply to customary prohibitions, restrictions and
conditions contained in agreements relating to the Disposition of any assets
pending such Disposition, provided such prohibitions, restrictions and
conditions apply only to the assets or Restricted Subsidiary that is to be
Disposed of and such Disposition is permitted hereunder, (D) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to Indebtedness permitted by this Agreement if such restrictions or
conditions either (1) apply only to the property or assets securing such
Indebtedness, (2) do not impair in the ability of the Loan Parties to perform
their obligations under this Agreement or the other Loan Documents, and are not
materially more burdensome taken as a whole than that those contained under this
Agreement or the other Loan Documents, or (3) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as

 

-95-



--------------------------------------------------------------------------------

such restrictions relate to the assets subject thereto, (E) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (F) are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such restrictions were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary, and (G) the foregoing shall not apply
to customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted by Section 6.04 and applicable solely to
such joint venture and entered into in the ordinary course of business.

Section 6.09. Change in Fiscal Year. The Borrower will not change the end of its
fiscal year to a date other than December 31 unless the Borrower shall have
given the Administrative Agent prior written notice. Promptly after receiving
such notice, the Borrower and the Administrative Agent shall enter into an
amendment to this Agreement (which shall not require the consent of any other
party hereto) that, in the reasonable judgment of the Administrative Agent and
the Borrower, as nearly as practicable, preserves the rights of the parties
hereto that would have happened had no such change in fiscal year occurred.

Section 6.10. Constitutive Documents; Junior Debt Documents. The Borrower will
not, and will not permit any Restricted Subsidiary to, amend (i) its charter or
by-laws or other similar constitutive documents or (ii) any documents governing
any Junior Debt, in the case of each of the foregoing clauses (i) and (ii), in
any manner materially adverse to the rights of the Lenders under this Agreement
or any other Loan Document or their ability to enforce the same, except as
otherwise permitted pursuant to Section 6.03.

ARTICLE VII

Events of Default and Remedies

Section 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or the other Loan Documents, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any certificate or other document furnished pursuant to
or in connection with any Loan Document, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04 (solely with respect to the
existence of the Borrower), 5.07(a)(ii) or 5.13 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section 7.01) or in any other Loan Document, and such failure
shall continue unremedied for a period of thirty (30) days after written notice
thereof from the Administrative Agent to the Borrower;

 

-96-



--------------------------------------------------------------------------------

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period; provided that this clause
(f) shall not apply to any such failure that is (x) remedied by the Borrower or
the applicable Restricted Subsidiary or (y) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
either case, prior to the acceleration of Loans and Commitments pursuant to this
Article VII;

(g) the Borrower or any of its Restricted Subsidiaries shall default in the
observance or performance of any term under any Material Indebtedness the effect
of which default is to (x) cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (after the expiration of any grace period), with the giving of
notice if required, such Material Indebtedness to become due prior to its
scheduled maturity or (y) cause (after the expiration of any grace period), with
the giving of notice if required, the Borrower or any of its Restricted
Subsidiaries to purchase or redeem or make an offer to purchase or redeem such
Indebtedness prior to its scheduled maturity (other than, in each case, with
respect to Indebtedness consisting of a Swap Agreement, any early payment or
delivery requirement, settlement, unwinding, cancellation or termination thereof
not arising as a result of a default by the Borrower or any Restricted
Subsidiary thereunder); provided that this clause (g) shall not apply to
(i) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, (ii) any
redemption, repurchase, conversion or settlement with respect to any Convertible
Debt Security pursuant to its terms unless such redemption, repurchase,
conversion or settlement results from a default thereunder or an event of the
type that constitutes an Event of Default, or (iii) any breach or default that
is (x) remedied by the Borrower or the applicable Restricted Subsidiary or
(y) waived (including in the form of amendment) by the required holders of the
applicable item of Indebtedness, in either case, prior to the acceleration of
Loans and Commitments pursuant to this Article VII;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Laws now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Laws, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Section 7.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $35,000,000 (to the extent not paid or covered by indemnities or
insurance) shall be rendered against the Borrower, any Material Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed or
bonded pending appeal;

 

-97-



--------------------------------------------------------------------------------

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect;

(l) any material Loan Document or any material provision thereof shall at any
time cease to be in full force and effect (other than in accordance with its
terms), or a proceeding shall be commenced by any Loan Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation thereof), or any Loan Party shall repudiate or deny that it has
any liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

(m) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (to the extent required by the Loan Documents) perfected
Lien on any material portion of the Collateral, securing the obligations
purported to be secured thereby, with the priority required by the Loan
Documents, or any Loan Party shall so assert in writing, except (i) as a result
of the Disposition of the applicable Collateral to a Person that is not a Loan
Party in a transaction not prohibited under the Loan Documents, or (ii) as a
result of the Collateral Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) exercise any or all of the remedies available to it under the Security
Documents, at law or in equity.

ARTICLE VIII

The Agents

Section 8.01. Appointment. Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

In furtherance of the foregoing, each Lender on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements hereby appoints and authorizes the Collateral Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured

 

-98-



--------------------------------------------------------------------------------

Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any sub agents
appointed by the Collateral Agent pursuant hereto for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Collateral Agent) shall be entitled to the benefits of this
Article VIII as though the Collateral Agent (and any such sub-agents) were an
“Agent” under the Loan Documents, as if set forth in full herein with respect
thereto. All rights and protections provided to the Administrative Agent here
shall also apply to the Collateral Agent.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

Section 8.02. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 8.03. Reliance by Agents. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.04. Delegation of Duties. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and

 

-99-



--------------------------------------------------------------------------------

exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of Section 8.02 and indemnification provisions of
Section 8.05 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 8.05. Indemnification. In addition, each of the Lenders hereby
indemnifies the Administrative Agent (to the extent not reimbursed by the Loan
Parties), ratably according to their Applicable Percentages, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement or
the other Loan Documents (including any action taken or omitted under Article II
of this Agreement); provided that such indemnity shall not be available to the
extent such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its respective Applicable
Percentage of any out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, administration or enforcement of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents to
the extent that the Administrative Agent is not reimbursed for such expenses by
the Loan Parties. The provisions of this Article VIII shall survive the
termination of this Agreement and the payment of the Obligations.

Section 8.06. Withholding Tax. To the extent required by any applicable
Requirements of Law (including for this purpose, pursuant to any agreements
entered into with a Governmental Authority), the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Loan Parties and
without limiting the obligation of the Loan Parties to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any interest, additions to Tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by an Administrative Agent shall be
deemed presumptively correct absent manifest error. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this Section 8.06. The
agreements in this Section 8.06 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender.

Section 8.07. Successor Administrative Agent. The Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of
Borrower unless an Event of Default under clause (a), (b), (h) or (i) of

 

-100-



--------------------------------------------------------------------------------

Section 7.01 has occurred and is continuing, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank; provided that if the Administrative Agent
shall notify the Borrower that no qualifying Person has accepted such
appointment, such resignation shall nonetheless become effective in accordance
with such notice and (i) the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly (and each Lender will cooperate with the Borrower to enable the
Borrower to take such actions), until such time as the Required Lenders or the
Borrower, as applicable, appoint a successor Administrative Agent, as provided
for above in this Section 8.07 and (iii) the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Section 8.08. Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

Section 8.09. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be credit
bid by the Administrative Agent at the direction of the Required Lenders on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the

 

-101-



--------------------------------------------------------------------------------

Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
Secured Obligations credit bid by the acquisition vehicle or otherwise), such
Secured Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Secured Obligations shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action. Notwithstanding that the ratable portion of the Secured
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

Section 8.10. Security Documents and Collateral Agent. Each Lender authorizes
the Collateral Agent to enter into the Security Documents and to take all action
contemplated thereby. Each Lender agrees that no one (other than the
Administrative Agent or the Collateral Agent) shall have the right individually
to seek to realize upon the security granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties upon the terms of the Security Documents. In the event that any
collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, each of the Administrative Agent and the Collateral Agent
is hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such collateral in favor of the
Administrative Agent or the Collateral Agent on behalf of the Secured Parties.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Intercreditor Agreement and any other intercreditor or subordination agreement
(in form satisfactory to the Collateral Agent and deemed appropriate by it) with
the collateral agent or other representative of holders of Indebtedness secured
(and permitted to be secured) by a Lien on assets constituting a portion of the
Collateral. The Lenders and the other Secured Parties irrevocably agree that
(x) the Collateral Agent may rely exclusively on a certificate of a Financial
Officer of the Borrower as to whether any such other Liens are permitted
hereunder and as to the respective assets constituting Collateral that secure
(and are permitted to secure) such Indebtedness hereunder and (y) any
Intercreditor Agreement entered into by the Collateral Agent shall be binding on
the Secured Parties, and each Lender and the other Secured Parties hereby agrees
that it will take no actions contrary to the provisions of, if entered into and
if applicable, any Intercreditor Agreement.

 

-102-



--------------------------------------------------------------------------------

Section 8.11. No Liability of Lead Arrangers. The entities named as “Lead
Arrangers” or “Bookrunners” in this Agreement shall not have any duties,
responsibilities or liabilities under the Loan Documents in its capacity as
such.

ARTICLE IX

Miscellaneous

Section 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to clause (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

(i) if to any Loan Party, to it, or to it in care of the Borrower at:

 

   Xperi Holding Corporation    3025 Orchard Parkway    San Jose, CA 95134   
Attention:    Paul Davis       Robert Andersen    Telephone No.:    (408)
321-6000    E-mail:    Paul.Davis@xperi.com       Robert.Andersen@xperi.com

with a copy to:

 

   Skadden, Arps, Slate, Meagher & Flom LLP    300 South Grand Avenue    Los
Angeles, CA 90071    Attention:    K. Kristine Dunn    Telecopy No.:    (213)
621-5493    Telephone No.:    (213) 687-5493    Email:   
Kristine.Dunn@skadden.com;

(ii) if to the Administrative Agent or Collateral Agent, to:

 

   Bank of America, N.A.    555 California Street, 4th Floor    Mail Code:
CA5-705-04-09    San Francisco, CA 94104    Attention:    Linda Mackey   
Telecopy No.:    (214) 503-5009    Telephone No.:    (415) 436-3102    Email:   
linda.z.mackey@bofa.com,

 

-103-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

   Paul Hastings LLP    200 Park Avenue    New York, NY 10166    Attention:   
Marisa A. Sotomayor    Telecopy No.:    (212) 319-4090    Telephone No.:   
(212) 318-6213    Email:    marisasotomayor@paulhastings.com;

and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Borrower may change its or any Loan Party’s address or telecopy number
for notices and other communications hereunder by notice to the Administrative
Agent. The Administrative Agent, Collateral Agent and each Lender may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent

 

-104-



--------------------------------------------------------------------------------

Party in connection with the Communications or any Electronic System. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Collateral Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Loan Parties therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, the Collateral Agent or any Lender may have had notice or
knowledge of such Default at the time.

(b) Subject to Sections 9.02(d), (e), (f) and (g) below, and except as otherwise
set forth in this Agreement or in any other Loan Document, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and, in each case, acknowledged and accepted by the
Administrative Agent, or, in the case of any other Loan Documents, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and/or the Collateral Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
(i) notwithstanding the foregoing, only the written consent of each Lender
directly and adversely affected by any agreement or amendment that (A) increases
any Commitment of such Lender, (B) reduces the principal amount of any Loan of
such Lender or reduces the rate of interest thereon, or reduces any fees payable
to such Lender hereunder (other than waivers of any obligation of the Borrower
to pay default interest, Default or Event of Default or mandatory prepayment)
(it being acknowledged and agreed that amendments or modifications of the Total
Net Leverage Ratio or First Lien Net Leverage Ratio (and all related
definitions) shall not constitute a reduction of the rate of interest or a
reduction of fees), (C) postpones the scheduled date of payment of the principal
amount of any Loan of such Lender, or any interest thereon, or any fees payable
to such Lender hereunder, or reduces the amount of, waives or excuses any such
payment payable to such Lender, or postpones the scheduled date of expiration of
any Commitment of such Lender (it being understood that only the consent of the
Required Lenders shall be necessary to amend, waive or excuse any mandatory
prepayment, waive any obligation of the Borrower to pay default interest or
waive any Default or Event of Default), or (D) changes Section 2.15(b) or (c) in
a manner that would alter the pro rata sharing of payments required thereby,
shall be required (and no other Lender consent shall be required), (ii) no such
agreement shall (A) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document

 

-105-



--------------------------------------------------------------------------------

specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or thereunder or make any determination or grant any
consent hereunder or thereunder, without the written consent of each Lender,
(B) release all or substantially all the Guarantors from their Guarantees under
the Guarantee Agreement except as expressly provided in the Guarantee Agreement
or Section 9.15, without the written consent of each Lender or (C) release all
or substantially all of the Collateral without the written consent of each
Lender, provided, that nothing herein shall prohibit the Administrative Agent
and/or Collateral Agent from releasing any Collateral, or require the consent of
the other Lenders for such release, in respect of items Disposed of to the
extent such Disposition is permitted or not prohibited hereunder; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
without the prior written consent of the Administrative Agent or the Collateral
Agent, as the case may be. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent if (i) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders (or all
Lenders of one or more affected Classes of Lenders), if the consent of the
Required Lenders (or the consent of Lenders of the affected Classes holding more
than 50% of the Credit Exposures of all Lenders of such Classes, taken as a
whole) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is so required but not so obtained being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole option, expense and effort, upon notice to the applicable Non-Consenting
Lender and the Administrative Agent, require any Non-Consenting Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and each Loan Document to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and that shall consent to the Proposed Change, provided
that (a) each Non-Consenting Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (in
each case to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (b) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii)(C). Each Lender agrees that if
it is replaced pursuant to this Section 9.02(c), it shall execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by one or more Notes) subject to such
Assignment and Assumption (provided that the failure of any Lender replaced
pursuant to this Section 9.02(c) to execute an Assignment and Assumption or
deliver any such Note shall not render such sale and purchase (or the
corresponding assignment) invalid), such assignment shall be recorded in the
Register and any such Note shall be deemed cancelled. In connection with any
replacement under this Section 9.02(c), if the replaced Lender does not execute
and deliver to the Administrative Agent a duly executed Assignment and
Assumption by the time all Obligations of the Borrower owing to such Lender have
been paid in full to such replaced Lender, then such replaced Lender shall be
deemed to have executed and delivered such Assignment and Assumption.

(d) Without the consent of any Lender, the Loan Parties and the Administrative
Agent and the Collateral Agent may (in their respective sole discretion, or
shall, to the extent required by any Loan Document) enter into any amendment,
modification, supplement or waiver of any Loan Document, or enter into any new
agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement

 

-106-



--------------------------------------------------------------------------------

of any security interest in any Collateral or additional property to become
Collateral for the benefit of the Secured Parties, to include holders of Liens
in the benefit of the Security Documents and to give effect to any Intercreditor
Agreement associated therewith, or as required by local law to give effect to,
or protect, any security interest for the benefit of the Secured Parties in any
property or so that the security interests therein comply with applicable law or
this Agreement or in each case to otherwise enhance the rights or benefits of
any Lender under any Loan Document.

(e) Notwithstanding the foregoing, this Agreement may also be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to permit additional extensions of
credit to be outstanding hereunder from time to time (in addition to any
Incremental Commitments, Extended Term Loans, Extended Revolving Loans,
Refinancing Term Loans and Replacement Revolving Facilities) and the accrued
interest and fees and other obligations in respect thereof to share ratably in
the benefits of this Agreement and the other Loan Documents with the Term Loans
and the Revolving Loans and the accrued interest and fees and other obligations
in respect thereof and (ii) to include appropriately the holders of such
extensions of credit in any determination of the requisite lenders required
hereunder, including Required Lenders and the Required Revolving Lenders, and
for purposes of the relevant provisions of Section 2.15 (it being understood and
agreed that any such amendment in connection with any increase pursuant to
Section 2.17, maturity extension pursuant to Section 2.19 or refinancing or
replacement facility pursuant to Section 2.20 shall, in any such case, require
solely the consent of the parties prescribed by such Sections and shall not
require the consent of the Required Lenders).

(f) Notwithstanding anything else to the contrary contained in this
Section 9.02, (i) if the Administrative Agent and the Borrower shall have
jointly identified an ambiguity, mistake, error, defect or inconsistency, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and (ii) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of any Loan Document to better implement the intentions of this Agreement, and
in each case, such amendments shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof. In addition, technical and conforming modifications
to the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary to integrate any Other Term Loan Commitments, Other Revolving Credit
Commitments, Other Term Loans and Other Revolving Loans as may be necessary to
establish such Other Term Loan Commitments, Other Revolving Credit Commitments,
Other Term Loans or Other Revolving Loans as a separate Class or tranche from
the existing Term Loan Commitments, Revolving Credit Commitments, Term Loans or
Revolving Loans, as applicable, and, in the case of Extended Term Loans, to
reduce the amortization schedule of the related existing Class of Term Loans
proportionately.

(g) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.17 after the Effective Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

 

-107-



--------------------------------------------------------------------------------

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of one primary counsel
and, if reasonably necessary, one special and one local counsel in each
appropriate jurisdiction for the Administrative Agent and such Affiliates (in
each case, excluding allocated costs of in-house counsel), in connection with
the syndication of the credit facilities provided for herein, due diligence
undertaken by the Administrative Agent with respect to the financing
contemplated by this Agreement, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not consummated) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or, after the
occurrence and during the continuance of any Event of Default, any Lender,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans (but limited to one counsel for the
Administrative Agent, the Collateral Agent and the Lenders taken a whole and, if
reasonably necessary, one local counsel in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and, in
the case of an actual or perceived conflict of interest, where the party
affected by such conflict, informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
Person and, if necessary, one local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
(in each case, excluding allocated costs of in-house counsel)).

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
each Lead Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses (other than lost profits
of such Indemnitees), claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of any claim, litigation, investigation or proceeding
(each, a “Proceeding”) relating to (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and whether
or not caused by the ordinary, sole or contributory negligence of any Indemnitee
and to reimburse each such Indemnitee within ten (10) Business Days after
presentation of a summary statement for any reasonable and documented
out-of-pocket legal or other expenses incurred in connection with investigating
or defending any of the foregoing (but limited in the case of legal fees and
expenses to a single New York counsel and of one local counsel in each relevant
jurisdiction, in each case for all Indemnitees (provided that, in the event of
an actual or perceived conflict of interest, the Borrower will be required to
pay for one additional counsel for each similarly affected group of Indemnitees
taken as a whole and of one local counsel in each relevant jurisdiction, for
each similarly affected group of Indemnitees taken as a whole)); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of, or
material breach of the Loan Documents by, such Indemnitee, (B) result from a
claim brought by any Loan Party against an Indemnitee for material breach in bad
faith of such Indemnitee’s funding obligations hereunder, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (C) disputes arising solely
between Indemnitees and (1) not involving

 

-108-



--------------------------------------------------------------------------------

any action or inaction by any Loan Party and (2) not relating to any action of
such Indemnitee in its capacity as Administrative Agent, Collateral Agent or
Lead Arranger. The Borrower shall not be liable for any settlement of any
Proceedings if such settlement was effected without its consent (which consent
shall not be unreasonably withheld or delayed), but if settled with the written
consent of the Borrower or if there is a final judgment in any such Proceedings,
the Borrower agrees to indemnify and hold harmless each Indemnitee from and
against any and all losses, claims, damages, liabilities and expenses by reason
of such settlement or judgment in accordance with this Section 9.03. The
Borrower shall not, without the prior written consent of an Indemnitee (which
consent shall not be unreasonably withheld or delayed), effect any settlement of
any pending or threatened Proceedings in respect of which indemnity could have
been sought hereunder by such Indemnitee unless (x) such settlement includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such Proceedings and (y) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnitee or any injunctive relief or other non-monetary remedy. This
Section 9.03(b) shall not apply with respect to Taxes other than Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to indefeasibly pay any amount
required under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent, the Collateral Agent, each Lender severally agrees to pay
to the Administrative Agent or the Collateral Agent, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Collateral Agent in its
capacity as such.

(d) To the extent permitted by applicable Requirements of Law, each party to
this Agreement agrees not to assert, and each such party hereby waives, any
claim against any other party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated by this Agreement or any Loan or the use of the proceeds thereof;
provided that nothing in this paragraph (d) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party. No Indemnitee referred to in paragraph (b) above shall be liable for
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent any such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

(f) Each Indemnitee shall promptly refund and return any and all amounts paid by
the Borrower to such Indemnitee pursuant to this Section 9.03 to the extent such
Indemnitee is not entitled to payment of such amount in accordance with this
Section 9.03.

(g) Each party’s obligations under this Section shall survive the termination of
the Loan Documents and payment of the obligations thereunder.

 

-109-



--------------------------------------------------------------------------------

Section 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than in the case of a transaction
permitted under Section 6.03 or Section 6.05, the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
any legal or equitable right, remedy or claim under or by reason of this
Agreement, other than rights, remedies or claims in favor of the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof; provided further that no consent of the Borrower shall be
required for (i) an assignment of all or a portion of the Term Loans to a
Lender, an Affiliate of a Lender or an Approved Fund, (ii) an assignment of all
or a portion of any Revolving Credit Commitments or Revolving Loans to a
Revolving Lender or an Affiliate of a Revolving Lender, or (iii) if an Event of
Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred and is
continuing, any other assignee; and

(B) the Administrative Agent; provided that no such consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall be in an amount of an integral multiple of
$1,000,000 in the case of Term Loans and $5,000,000 in the case of Revolving
Loans unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating

 

-110-



--------------------------------------------------------------------------------

an Assignment and Assumption by reference pursuant to a Platform as to which the
Administrative Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee of $3,500 (unless
waived by the Administrative Agent in its sole discretion);

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

(E) no assignment shall be made to (1) a natural Person, (2) the Borrower or any
of its Subsidiaries (except as otherwise provided for herein), (3) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (3) or (4) any Disqualified Institution (it being understood and
agreed that the Administrative Agent shall have no liability or responsibility
with respect to ensuring assignments are not made to Disqualified Institutions);
and

(F) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment of the applicable Class; notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.12, 2.13, 2.14 and 9.03); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

-111-



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
related interest amounts) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s interest only), at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee, the assignee’s completed
Administrative Questionnaire and any tax certifications required to be delivered
pursuant to Section 2.14(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this
Section 9.04(b) and any written consent to such assignment required by this
Section 9.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b),
2.15(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to any Person (other than any Person described in
paragraph (b)(ii)(E) of this Section) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to solely the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(i) shall be subject to the provisions of Section 2.16 as if it were an assignee
under paragraph (b) of this Section and (ii) shall not be entitled to receive
any greater payment under Section 2.12 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.16(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such

 

-112-



--------------------------------------------------------------------------------

Participant shall be subject to Section 2.15(c) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution) to secure obligations of such Lender, including without limitation
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) The Administrative Agent shall not be responsible or have liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender is a
Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

(f) Notwithstanding anything in this Agreement to the contrary, any Term Loan
Lender may, at any time, assign all or a portion of its Term Loans on a non-pro
rata basis to the Borrower or any Restricted Subsidiary through (x) Dutch
Auctions open to all Lenders of a particular Class on a pro rata basis and/or
(y) open market purchases, in each case so long as immediately upon the
effectiveness of such assignment or purchase of Term Loans from a Lender to the
Borrower or any Subsidiary, such Term Loans shall automatically and permanently
be cancelled and shall thereafter no longer be outstanding for any purpose
hereunder.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (other than with
respect to any obligations under Secured Cash Management Agreements and Secured
Hedge Agreements) and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and

 

-113-



--------------------------------------------------------------------------------

Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall be deemed an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held, and other obligations at any time owing, by such Lender or such Affiliate
to or for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

-114-



--------------------------------------------------------------------------------

Section 9.09. Governing Law; Consent to Service of Process.

(a) This Agreement, the other Loan Documents and any claims, controversy,
dispute or causes of actions arising therefrom (whether in contract or tort or
otherwise) shall be construed in accordance with and governed by the law of the
State of New York; provided that, notwithstanding the foregoing, it is
understood and agreed that (a) interpretation of the definition of “Xperi/TiVo
Material Adverse Effect” and whether a Xperi/TiVo Material Adverse Effect has
occurred, (b) the determination of the accuracy of any Merger Agreement
Representation and whether as a result of any inaccuracy thereof Xperi (or its
Affiliate) or TiVo (or its Affiliate) has the right (taking into account any
applicable cure provisions) to terminate its (or such Affiliate’s) obligations
under the Merger Agreement or decline to consummate the Mergers and (c) the
determination of whether the Mergers have been consummated in accordance with
the terms of the Merger Agreement, in each case shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, New York County and of
the United States District Court of the Southern District of New York sitting in
the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
binding (subject to appeal as provided by applicable law) and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF

 

-115-



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
and third party service providers in connection with the transactions
contemplated hereby (it being understood that the disclosing Lender or Agent
shall be responsible to ensure compliance by such Persons with the
confidentiality restrictions set forth herein with respect to such Information),
(b) to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case the applicable Agent or
Lender agrees to inform the Borrower promptly thereof prior to such disclosure
to the extent practicable and not prohibited by law, rule or regulation and to
only disclose that Information necessary to fulfill such legal requirement), (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (provided that, for the avoidance of doubt, to the extent
that the list of Disqualified Institutions is made available to all Lenders, the
“Information” for purposes of this clause (f)(i) shall include the list of
Disqualified Institutions), or (ii) to any actual or prospective direct or
indirect contractual counterparty (or its Related Parties) in Swap Agreements or
such contractual counterparty’s professional advisor, (g) with the consent of
the Borrower, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent or any Lender on a nonconfidential basis from a source
other than the Borrower (so long as such source is not known to such Agent or
such Lender to be bound by confidentiality obligations to the Borrower or any of
its Subsidiaries). For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to any Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower (so long as such
source is not known to such Agent or such Lender to be bound by confidentiality
obligations to the Borrower or any of its Subsidiaries) and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding the foregoing, the
Administrative Agent and the Lenders agree not to disclose any Information to a
Disqualified Institution.

Section 9.13. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-

 

-116-



--------------------------------------------------------------------------------

PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION
IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND
STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

Section 9.15. Release of Liens and Guarantees. A Subsidiary shall automatically
be released from its obligations under the Loan Documents, and all Liens created
by the Loan Documents in Collateral owned by such Subsidiary (if applicable)
shall be automatically released, upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party or a designation as an Unrestricted Subsidiary). In the event
that the Borrower or any Subsidiary disposes of all or any portion of any of the
Equity Interests, assets or property owned by the Borrower or such Subsidiary in
a transaction not prohibited by this Agreement, any Liens granted with respect
to such Equity Interests, assets or property pursuant to any Loan Document shall
automatically and immediately terminate and be released. The Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
and instruct the Administrative Agent and the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by the
Borrower and at the Borrower’s expense to evidence any such termination and
release described in this Section. In addition, the Administrative Agent and the
Collateral Agent agree to take such actions as are reasonably requested by the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
contingent obligations for which no claim has been asserted) have been paid in
full and all Commitments terminated. The Lenders authorize the Collateral Agent
to release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(d) or (e) to the extent required by
the terms of the obligations secured by such Liens and in each case pursuant to
documents reasonably acceptable to the Collateral Agent.

 

-117-



--------------------------------------------------------------------------------

Section 9.16. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Lead Arrangers will make available
to the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, Intralinks, Syndtrak or another substantially similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower and its Subsidiaries or any
of their respective securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will, upon the Administrative Agent’s request, identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
solely containing information that is either (A) publicly available information
or (B) not material (although it may be sensitive and proprietary) with respect
to the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.12, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”, and (iv) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” The
Borrower hereby authorizes the Administrative Agent to make the financial
statements provided by the Borrower under Section 5.01(a) and (b) available to
Public Lenders. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE LEAD ARRANGERS DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR THE
LEAD ARRANGERS IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

Section 9.17. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA PATRIOT Act”) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of such Loan Parties and other information that will allow such
Lender to identify such Loan Parties in accordance with the USA PATRIOT Act.

Section 9.18. No Advisory or Fiduciary Responsibility. The Administrative Agent,
Collateral Agent, Lead Arrangers and each Lender and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties. The Loan
Parties agree that nothing in the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or other similar implied duty between
the Lenders and the Loan Parties. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement described
herein are arm’s-length commercial transactions between the Borrower

 

-118-



--------------------------------------------------------------------------------

and its Affiliates, on the one hand, and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) no Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and no Lender has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 9.19. Acknowledgement and Consent to Bail-in of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, to the
extent applicable:

(i) reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 9.20. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

-119-



--------------------------------------------------------------------------------

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

Section 9.21. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers) is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

-120-



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

-121-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

XPERI HOLDING CORPORATION By:  

/s/ Robert Andersen

  Name:   Robert Andersen   Title:   Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:  

/s/ Linda Mackey

  Name:   Linda Mackey   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Sanjay Rijhwani

  Name:   Sanjay Rijhwani   Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01A

LENDERS AND COMMITMENTS

 

Lender    Term B Loan Commitment  

Bank of America, N.A.

   $ 1,050,000,000  

Total:

   $ 1,050,000,000  



--------------------------------------------------------------------------------

Schedule 1.01B

AUCTION PROCEDURES

This outline is intended to summarize certain basic terms of procedures with
respect to Dutch Auctions pursuant to and in accordance with the terms and
conditions of Section 9.04(f) of the Credit Agreement to which this Schedule
1.01B is attached. It is not intended to be a definitive list of all of the
terms and conditions of a Dutch Auction and all such terms and conditions shall
be set forth in the applicable auction procedures documentation set for each
Dutch Auction (the “Offer Documents”). None of the Administrative Agent, Bank of
America, N.A. (or, if Bank of America, N.A. declines to act in such capacity, an
investment bank of recognized standing selected by the Borrower) (the “Auction
Manager”) or any of their respective Affiliates makes any recommendation
pursuant to the Offer Documents as to whether or not any Lender should sell by
assignment any of its Term Loans pursuant to the Offer Documents (including, for
the avoidance of doubt, by participating in the Dutch Auction as a Lender) or
whether or not the Borrower or any Restricted Subsidiary should purchase by
assignment any Term Loans from any Lender pursuant to any Dutch Auction. Each
Lender should make its own decision as to whether to sell by assignment any of
its Term Loans and, if so, the principal amount of and price to be sought for
such Term Loans. In addition, each Lender should consult its own attorney,
business advisor or tax advisor as to legal, business, tax and related matters
concerning any Dutch Auction and the Offer Documents. Capitalized terms not
otherwise defined in this Schedule 1.01B have the meanings assigned to them in
the Credit Agreement.

Summary. The Borrower and any Restricted Subsidiary may purchase (by assignment)
Term Loans on a non-pro rata basis by conducting one or more Dutch Auctions
pursuant to the procedures described herein; provided that no more than one
Dutch Auction may be ongoing at any one time.

Notice Procedures. In connection with each Dutch Auction, the Borrower or the
applicable Restricted Subsidiary (as applicable, the “Offeror”) will provide
notification to the Auction Manager (for distribution to the applicable Lenders)
of the Term Loans that will be the subject of the Dutch Auction by delivering to
the Auction Manager a written notice (an “Auction Notice”). Each Auction Notice
shall contain (i) the maximum principal amount of Term Loans the Offeror is
willing to purchase (by assignment) in the Dutch Auction (the “Auction Amount”),
which shall be no less than $500,000 or an integral multiple of $100,000 in
excess of thereof, (ii) the range of discounts to par (the “Discount Range”),
expressed as a range of prices per $1,000, at which the Offeror would be willing
to purchase Term Loans in the Dutch Auction and (iii) the date on which the
Dutch Auction will conclude, on which date Return Bids (as defined below) will
be due at the time provided in the Auction Notice (such time, the “Expiration
Time”), as such date and time may be extended upon notice by the Offeror to the
Auction Manager prior to the then applicable Expiration Time. The Auction
Manager will deliver a copy of the Offer Documents to each applicable Lender
promptly following completion thereof.

Reply Procedures. In connection with any Dutch Auction, each Lender holding Term
Loans that are the subject of such Dutch Auction wishing to participate in such
Dutch Auction shall, prior to the Expiration Time, provide the Auction Manager
with a notice of participation (the “Return Bid”, to be included in the Offer
Documents) which shall specify (i) a discount to par that must be expressed as a
price per $1,000 of Term Loans (the “Reply Price”) within the Discount Range and
(ii) the principal amount of Term Loans, in an amount not less than $500,000,
that such Lender is willing to offer for sale at its Reply Price (the “Reply
Amount”); provided, that each Lender may submit a Reply Amount that is less than
the



--------------------------------------------------------------------------------

minimum amount and incremental amount requirements described above only if the
Reply Amount comprises the entire amount of the applicable Term Loans held by
such Lender at such time. A Lender may only submit one Return Bid per Dutch
Auction, but each Return Bid may contain up to three component bids, each of
which may result in a separate Qualifying Bid (as defined below) and each of
which will not be contingent on any other component bid submitted by such Lender
resulting in a Qualifying Bid. In addition to the Return Bid, a participating
Lender must execute and deliver, to be held by the Auction Manager, an
assignment and acceptance in the form included in the Offer Documents which
shall be in form and substance reasonably satisfactory to the Borrower, the
Auction Manager and the Administrative Agent (the “Auction Assignment and
Acceptance”). The Offeror will not purchase any Term Loans pursuant to any
applicable Dutch Auction at a price that is outside of the applicable Discount
Range with respect to such Dutch Auction, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price (as defined below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Offeror, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for the
Dutch Auction within the Discount Range for the Dutch Auction that will allow
the Offeror to complete the Dutch Auction by purchasing the full Auction Amount
(or such lesser amount of Term Loans for which the Offeror has received
Qualifying Bids). Subject to “Proration Procedures” below, the Offeror shall
purchase (by assignment) Loans from each Lender whose Return Bid is within the
Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All principal amount of
Term Loans included in Qualifying Bids received at a Reply Price lower than the
Applicable Threshold Price will be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration. If a Lender has
submitted a Return Bid containing multiple component bids at different Reply
Prices, then all Term Loans of such Lender offered in any such component bid
that constitutes a Qualifying Bid with a Reply Price lower than the Applicable
Threshold Price shall also be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration.

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Dutch Auction
equal to the Applicable Threshold Price would exceed the remaining portion of
the Auction Amount (after deducting all Term Loans purchased below the
Applicable Threshold Price), the Offeror shall purchase the Term Loans for which
the Qualifying Bids submitted were at the Applicable Threshold Price ratably
based on the respective principal amounts offered and in an aggregate amount up
to the amount necessary to complete the purchase of the Auction Amount. For the
avoidance of doubt, no Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the next Business Day after the date that the
Return Bids were due. The Auction Manager will insert the amount of Term Loans
to be assigned and the applicable settlement date determined by the Auction
Manager in consultation with the Offeror onto each applicable Auction Assignment
and Acceptance received in connection with a Qualifying Bid. Upon written
request of the submitting Lender, the Auction Manager will promptly return any
Auction Assignment and Acceptance received in connection with a Return Bid that
is not a Qualifying Bid.



--------------------------------------------------------------------------------

Additional Procedures. Once initiated by an Auction Notice, the Offeror may
withdraw a Dutch Auction by written notice to the Auction Manager so long as no
Qualifying Bids have been received by the Auction Manager. Any Return Bid
(including any component bid thereof) delivered to the Auction Manager may not
be modified, revoked, terminated or cancelled; provided that a Lender may modify
a Return Bid at any time prior to the Expiration Time solely to reduce the Reply
Price included in such Return Bid. However, a Dutch Auction shall become void if
the Offeror fails to satisfy one or more of the conditions to the purchase of
Term Loans set forth in Section 9.04(f) of the Credit Agreement, as applicable,
or to otherwise comply with any of the provisions of such Section 9.04(f). The
purchase price for all Term Loans purchased in a Dutch Auction shall be paid in
cash by the Offeror directly to the respective assigning Lender on a settlement
date as determined by the Auction Manager in consultation with the Offeror
(which shall be no later than ten (10) Business Days after the final date Return
Bids are due), along with accrued and unpaid interest (if any) on the applicable
Term Loans up to the settlement date. The Offeror shall execute each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of a Dutch Auction will be determined by the Auction
Manager and the Offeror, and their determination will be conclusive, absent
manifest error. The Auction Manager’s and the Offeror’s interpretation of the
terms and conditions of the Offer Document will be final and binding.

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Subsidiaries or any
of their Affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Article VIII and Section 8.05
of the Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Dutch Auction.

This Schedule 1.01B shall not require (i) the Borrower or any Restricted
Subsidiary to initiate any Dutch Auction or (ii) any Lender to participate in
any Dutch Auction.



--------------------------------------------------------------------------------

Schedule 3.15

SUBSIDIARIES

 

Entity   

Type of

Organization

  

Jurisdiction of

Organization

  % Ownership by Loan Parties Guarantors Xperi Corporation    corporation   
Delaware   Xperi Holding Corporation (f/k/a XRAY-TWOLF HoldCo Corporation) –
100% TiVo Corporation    corporation    Delaware   Xperi Holding Corporation
(f/k/a XRAY-TWOLF HoldCo Corporation) – 100% Tessera Technologies, Inc.   
corporation    Delaware   Xperi Corporation – 100% Tessera Advanced
Technologies, Inc.    corporation    Delaware   Tessera Technologies, Inc. –
100% Tessera Intellectual Property Corp.    corporation    Delaware   Tessera
Technologies, Inc. – 100% Invensas Corporation    corporation    Delaware  
Tessera Intellectual Property Corp. – 100% TESSERA, INC.    corporation   
Delaware   Tessera Technologies, Inc. – 100% FotoNation Corporation (f/k/a
DigitalOptics Corporation)    corporation    Delaware   Tessera Technologies,
Inc. – 100% Invensas Bonding Technologies, Inc.    corporation    Delaware  
Tessera Technologies, Inc. – 100% DTS, Inc.    corporation    Delaware   Xperi
Corporation – 100% iBiquity Digital Corporation    corporation    Delaware  
DTS, Inc. – 100% Manzanita Systems, LLC    limited liability
company    California   DTS, Inc. – 100% DTS Washington LLC    limited liability
company    Delaware   DTS, Inc. – 100%



--------------------------------------------------------------------------------

DTS LLC    limited liability
company    Delaware   DTS, Inc. – 100% Phorus, Inc.    corporation    Delaware  
DTS, Inc. – 100% Rovi Corporation    corporation    Delaware   TiVo Corporation
– 100% VEVEO, INC.    corporation    Delaware   Rovi Corporation – 100% Rovi
Technologies Corporation    corporation    Delaware   Rovi Corporation – 100%
Rovi Guides, Inc.    corporation    Delaware   Rovi Corporation – 100% Rovi Data
Solutions, Inc.    corporation    Delaware   Rovi Guides, Inc. – 100% TV Guide
Media Sales, Inc.    corporation    Delaware   Rovi Guides, Inc. – 100% TVSM
Publishing, Inc.    corporation    Delaware   Rovi Guides, Inc. – 100% GEMSTAR
DEVELOPMENT LLC    limited liability
company    California   Rovi Guides, Inc. – 100% GEMSTAR-TV GUIDE INTERACTIVE,
LLC    limited liability
company    Delaware   Rovi Guides, Inc. – 100% Aptiv Digital LLC    limited
liability
company    Delaware   Rovi Guides, Inc. – 100% TV Guide Online, Inc.   
corporation    Delaware   Rovi Guides, Inc. – 100% TV Guide International, Inc.
   corporation    Delaware   Rovi Guides, Inc. – 100% Rovi Solutions Corporation
   corporation    Delaware   Rovi Corporation – 100% ALL MEDIA GUIDE, LLC   
limited liability
company    Delaware   Rovi Solutions Corporation – 100% Sonic Solutions LLC   
limited liability
company    California   Rovi Corporation – 100% TIVO SOLUTIONS INC.   
corporation    Delaware   TiVo Corporation – 100%



--------------------------------------------------------------------------------

TiVo Product HoldCo LLC    limited liability
company    Delaware   TiVo Solutions Inc. – 100% TiVo Platform Technologies LLC
   limited liability
company    Delaware   TiVo Solutions Inc. – 100% TiVo Brands LLC    limited
liability
company    Delaware   TiVo Solutions Inc. – 100% TiVo Research and Analytics,
Inc.    limited liability
company    Delaware   TiVo Solutions Inc. – 100% Digitalsmiths Corporation   
corporation    Delaware   TiVo Solutions Inc. – 100% Non-Guarantors FotoNation
Limited    limited company    Ireland   FotoNation Corporation (f/k/a
DigitalOptics Corporation) – 100% Perceive Corporation    corporation   
Delaware   Xperi Corporation – 83% Xcelsis Corporation    corporation   
Delaware   Xperi Corporation – 100% dts Japan KK    stock corporation    Japan  
DTS, Inc. – 100% Xperi Canada Corporation    corporation    Canada   DTS, Inc. –
100% DTS (BVI) Limited    limited company    British Virgin Islands   DTS, Inc.
– 100% iBiquity Digital, S. de R.L. de C.V.    corporation    Mexico   iBiquity
Digital Corporation – 100% TiVo Tech Private Ltd. (India)    limited company   
India   VEVEO, INC. – 95.8% EuroMedia Group, Inc.    corporation    Delaware  
TV Guide International, Inc. – 100% Rovi corporation (Shanghai) Co., Ltd.   
limited company    China   Sonic Solutions LLC – 100% TiVo International Holding
1 LLC    limited liability
company    Delaware   TIVO SOLUTIONS INC. – 100%

TiVo International Holding 2 LLC

  

limited liability company

  

Delaware

 

TIVO SOLUTIONS INC. – 100%



--------------------------------------------------------------------------------

TiVo Europe S.R.L.    limited liability
company    Romania  

TiVo International Holding 1 LLC – 90%

TiVo International Holding 2 LLC – 10%

TiVo Poland Sp. z o.o.    limited liability
company    Poland   TIVO SOLUTIONS INC. – 100% Rovi Global Services Sàrl   
limited liability
company    Luxembourg   Rovi Solutions Corporation – 99.9% TiVo Solutions
Mexico, S. de R.L. de C.V.   

stock limited

liability

corporation

   Mexico   Rovi Corporation – 100% Joint Ventures Onkyo Corporation   
corporation    Japan   Xperi Corporation – 1.7% (as of 3/25/20) IPG, Inc.   
corporation    Japan   Rovi Guides, Inc. – 46.25% TiVo Canada Inc.   
corporation    Canada   TV Guide International, Inc. – 50%
Sonic Solutions LLC – 50% Huasheng Technologies LLC    limited liability
company    China   iBiquity Digital Corporation – 43%



--------------------------------------------------------------------------------

Schedule 5.13

CERTAIN POST-CLOSING OBLIGATIONS

Within 15 Business Days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) the Borrower shall deliver to the
Administrative Agent the share certificate representing 0.65 shares issued by
DTS (BVI) Limited to DTS, Inc., together with an original undated stock power
executed and delivered in blank by a duly authorized officer of the holder of
such share certificate.



--------------------------------------------------------------------------------

Schedule 6.01

EXISTING INDEBTEDNESS

Indebtedness relating to that certain Indenture, dated as of September 22, 2014,
between TiVo Inc. and Wells Fargo Bank, National Association, as trustee, as
supplemented by the First Supplemental Indenture, dated as of September 7, 2016,
among TIVO SOLUTIONS INC., TiVo Corporation and Wells Fargo Bank, National
Association, as trustee, in an aggregate principal amount not to exceed $48,000.

The following letters of credit (the “Bank of America Letters of Credit”):

Indebtedness relating to that certain Irrevocable Standby Letter of Credit
No. 68128462, issued by Bank of America, N.A. on behalf of TiVo Corporation, as
applicant, in favor of SFF Realty Fund III, L.P. in the aggregate principal
amount of $1,043,600.00.

Indebtedness relating to that certain Irrevocable Standby Letter of Credit
No. 3130289 issued by Bank of America, N.A. on behalf of Rovi Corporation, as
applicant, in favor of DIV Valley Forge, Limited Partnership in the aggregate
principal amount of $154,296.63

Indebtedness relating to that certain Irrevocable Standby Letter of Credit
No. 68112093 issued by Bank of America, N.A. on behalf of Rovi Corporation, as
applicant, in favor of NRCF 2GC LLC in the aggregate principal amount of
$27,356.00.

The following intercompany Indebtedness:

 

Payee

  

Payor

  

Principal Amount

Outstanding

  

Date of Issuance

Xperi Corporation    Perceive Corporation    9,000,000 USD1    October 1, 2018
Xperi Corporation    Perceive Corporation    10,000,000 USD2    May 1, 2019
VEVEO, INC.    TiVo Tech Private Ltd. (India)    750,000 USD3    November 14,
2017 VEVEO, INC.    TiVo Tech Private Ltd. (India)    1,500,000 USD4    May 30,
2017

 

1 

As of March 31, 2020.

2 

As of March 31, 2020.

3 

As of May 5, 2020.

4 

As of May 5, 2020.



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

 

File Number

  

File Date

 

Debtor

  

Secured Party

  

Collateral

20176738782    10/09/2017   TiVo Corporation    U.S. Bank Equipment Finance, a
Division of U.S. Bank National Association    Specified Equipment 20181217286   
02/21/2018   TiVo Corporation    U.S. Bank Equipment Finance, a Division of U.S.
Bank National Association    Specified Equipment 167513145134    03/09/2016  
TiVo Solutions, Inc.
(f/k/a TiVo Inc.)    C T Corporation System, as representative    Specified
Equipment 20161422789    03/09/2016   TiVo Solutions, Inc.
(f/k/a TiVo Inc.)    C T Corporation System, as representative    Specified
Equipment 20070492719    02/07/2007   Rovi Solutions Corporation    Dell
Financial Services L.L.C.    Specified Equipment

In addition:

1. Liens on accounts, cash and Permitted Investments in connection with the Bank
of America Letters of Credit

2. Lien in favor of Comerica Bank – California on U.S. Pat. No. 7,024,497

3. Lien in favor of Comerica Bank on U.S. Pat. No. 7,596,127

4. Liens in favor of Wells Fargo Foothill, Inc. and Union Bank of California,
N.A. on U.S. Pat. No. 7,359,900

5. Lien in favor of Union Bank of California, N.A. on U.S. Pat. No. 7,451,078
and U.S. Pat. No. 7,567,899

6. Lien in favor of Comerica Bank on U.S. Pat. No. 8,477,736, U.S. Pat.
No. 8,971,463, U.S. Pat. No. 8,780,838, U.S. Pat. No. 8,774,330, U.S. Pat.
No. 8,817,918, U.S. Pat. No. 9,184,942, U.S. Pat. No. 9,008,195, U.S. Pat.
No. 8,913,362, U.S. Pat. No. 8,938,029, U.S. Pat. No. 8,787,503, U.S. Pat.
No. 9,117,651 and U.S. Pat. No. 9,306,716



--------------------------------------------------------------------------------

Schedule 6.04

EXISTING INVESTMENTS

Investments listed on Schedule 3.15 hereof.

The following intercompany Indebtedness:

 

Payee

  

Payor

  

Principal Amount

Outstanding

  

Date of Issuance

Xperi Corporation    Perceive Corporation    9,000,000 USD5    October 1, 2018
Xperi Corporation    Perceive Corporation    10,000,000 USD6    May 1, 2019
VEVEO, INC.    TiVo Tech Private Ltd. (India)    750,000 USD7    November 14,
2017 VEVEO, INC.    TiVo Tech Private Ltd. (India)    1,500,000 USD8    May 30,
2017

In addition:

1. TiVo Solutions Inc. owns 119,075 shares of Tvision Insights Series A
preferred stock and $17,000 of convertible notes of Tvision Insights Inc.

2. TiVo Solutions Inc. owns 625,000 shares of Thuuz Series A preferred stock and
$53,000 of convertible notes of Thuuz, Inc.

3. TiVo Corporation and its domestic subsidiaries have made other equity
investments to which they attribute no value.

4. Rovi Solutions Corporation holds 5,474,442 Tracking Preferred Equity
Certificates in Rovi Global Services Sàrl (Luxembourg).

5. Xperi Corporation holds 40,000,000 shares of Perceive Corporation preferred
stock, par value $0.001 per share.

  

 

5 

As of March 31, 2020.

6 

As of March 31, 2020.

7 

As of May 5, 2020.

8 

As of May 5, 2020.



--------------------------------------------------------------------------------

Schedule 6.08

RESTRICTIVE AGREEMENTS

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented, extended, replaced or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                          
                                                              [Assignor [is] [is
not] a Defaulting Lender] 2.    Assignee:   
                                                                                
                    [and is [a Lender] [an Affiliate of [identify Lender]]1] 3.
   Borrower:    Xperi Holding Corporation 4.    Administrative Agent:    Bank of
America, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The Credit Agreement, dated as of June 1, 2020, among Xperi
Holding Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto and Bank of America, N.A., as Administrative Agent and Collateral Agent

 

1 

Select as applicable.

 

Exh. A-1



--------------------------------------------------------------------------------

6.

Assigned Interest:

 



Facility Assigned

  

Aggregate Amount of
Commitment/Loans
for all Lenders

  


Amount of Commitment/
Loans Assigned

  


Percentage Assigned of
Commitment/Loans2

  

[$]        

  

[$]            

   %   

[$]

  

[$]

   %   

[$]

  

[$]

   %

Effective Date:                              , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

Title:

 

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exh. A-2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       

 

Name:   Title:   [Consented to:]4 XPERI HOLDING CORPORATION,
as the Borrower

By:  

 

Name:   Title:  

 

 

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Exh. A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any other Agent or any other Lender, (v) [it is not an
Affiliate or Subsidiary of the Borrower]5 and (vi) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the Credit Agreement, duly completed and executed by such Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any other Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

5 

Not applicable in connection with Dutch auctions and open market purchases

 

Exh. A-4



--------------------------------------------------------------------------------

4. Administrative Questionnaire. The Assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Subsidiaries and their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

Exh. A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

BORROWING REQUEST

Bank of America, N.A., as Administrative Agent

Credit Services

2380 Performance Drive

Mail Code: TX2-984-03-23

Richardson, TX 75082

Attention: Armando Gonzalez

Telephone: (469) 201-8330

Facsimile: (214) 416-0948

Electronic Mail: armando.a.gonzalez@bofa.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, [to be]6 dated as of June 1, 2020 (as
amended, restated, amended and restated, supplemented, extended, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Xperi
Holding Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto and Bank of America, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

This notice constitutes a Borrowing Request and the Borrower hereby gives
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith the Borrower
specifies the following information with respect to the Borrowing requested
hereby:

(A)    Principal amount of Borrowing:7

(B)    Date of Borrowing (which is a Business Day):

(C)    Type of Borrowing (ABR or Eurodollar):

(D)    Interest Period:8

(E)    Location and number of Borrower’s account or other account or accounts to
which proceeds of the requested Borrowing are to be disbursed:

 

 

 

 

6 

For Effective Date Borrowing only.

7 

With respect to each Eurodollar Borrowing, an integral multiple of $500,000 and
not less than $1,000,000. With respect to each ABR Borrowing, an integral
multiple of $500,000, provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Revolving Credit
Commitments.

8 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exh. B-1



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a) and (c) of Section 4.02 of the Credit Agreement are satisfied.]9

[Remainder of Page Intentionally Left Blank]

 

 

9 

With respect to Borrowings after the Effective Date.

 

Exh. B-2



--------------------------------------------------------------------------------

Very truly yours,

[XRAY-TWOLF HOLDCO CORPORATION, which shall change its name to XPERI HOLDING
CORPORATION on or prior to the Effective Date]10

XPERI HOLDING CORPORATION11

By:  

 

Name:  

Title:

 

 

 

 

10

With respect to the Effective Date Borrowing.

11

With respect to Borrowings after the Effective Date.

 

Exh. B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

PREPAYMENT NOTICE

Bank of America, N.A., as Administrative Agent

Credit Services

2380 Performance Drive

Mail Code: TX2-984-03-23

Richardson, TX 75082

Attention: Armando Gonzalez

Telephone: (469) 201-8330

Facsimile: (214) 416-0948

Electronic Mail: armando.a.gonzalez@bofa.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of June 1, 2020 (as amended,
restated, amended and restated, supplemented, extended, replaced or otherwise
modified from time to time, and in effect on the date hereof, the “Credit
Agreement”), among Xperi Holding Corporation, a Delaware corporation (the
“Borrower”), the Lenders party thereto and Bank of America, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement.
The Borrower hereby delivers this Prepayment Notice to you pursuant to
Section 2.08 of the Credit Agreement:

(A)    Principal amount of prepayment:12

(B)    Date of prepayment (which is a Business Day):

(C)    Type of Loans (ABR or Eurodollar):

(D)    If the Loans to be prepaid are Eurodollar Loans, they have an Interest
Period of [    ] that will end on [DATE].

 

 

12 

With respect to any prepayment of Eurodollar Loans, a whole multiple of
$1,000,000 and not less than $5,000,000. With respect to any prepayment of ABR
Loans, an integral multiple of $100,000 and not less than $500,000.

 

Exh. C-1



--------------------------------------------------------------------------------

Very truly yours, XPERI HOLDING CORPORATION

By:  

 

Name:   Title:  

 

Exh. C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

SECURITY AGREEMENT

(Sent Under Separate Cover)

 

Exh. D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

GUARANTEE AGREEMENT

(Sent Under Separate Cover)

 

Exh. E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

PERFECTION CERTIFICATE

(Sent Under Separate Cover)

 

Exh. F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

INTEREST ELECTION REQUEST

Date:1                     ,                 

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 1, 2020 (as
amended, restated, amended and restated, supplemented, extended, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Xperi
Holding Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto, Bank of America, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement. This notice constitutes an Interest Election
Request and the Borrower hereby gives notice, pursuant to Section 2.05 of the
Credit Agreement, that it makes an election with respect to Loans under the
Credit Agreement, and in connection therewith the Borrower specifies the
following information with respect to such election:

 

1.

Borrowing to which this request applies (including Facility, Class, principal
amount and Type of Loans subject to election):                     .2

 

2.

Effective date of election (which shall be a Business Day):
                    .

 

3.

The Borrowing is to be [converted into] [continued as] [an ABR Borrowing] [a
Eurodollar Borrowing].

 

4.

The duration of the Interest Period for the Eurodollar Borrowing, if any,
included in the election shall be                      months.3

[Remainder of Page Intentionally Left Blank]

 

1 

To make an interest election, the Borrower shall notify the Administrative Agent
of such election by telephone, or by e-mail, hand delivery or telecopy, by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower was requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic (or
electronic) Interest Election Request shall be irrevocable and shall be
confirmed promptly by email, hand delivery or telecopy to the Administrative
Agent of this written Interest Election Request, and signed by the Borrower.

2 

If different options are being elected with respect to different portions of the
Borrowing, the portions thereof must be allocated to each resulting Borrowing
(in which case the information to be specified pursuant to Paragraphs (3) and
(4) shall be specified for each resulting Borrowing).

3 

1, 2, 3 or 6 months (or, to the extent agreed to by all Lenders with Commitments
or Loans under the applicable Facility, twelve months, a period shorter than one
month or any other period as is satisfactory to the Administrative Agent).

 

Exh. G-1



--------------------------------------------------------------------------------

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date first written above.

 

XPERI HOLDING CORPORATION By:  

     

Name:   Title:  

 

Exh. G-2



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of June 1, 2020 (as
amended, restated, amended and restated, supplemented, extended, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Xperi
Holding Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto and Bank of America, N.A., as Administrative Agent and Collateral Agent.

Pursuant to the provisions of Section 2.14(f)(ii)(b)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing, and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

     

Name:   Title:   Date:                          , 20[    ]

 

Exh. H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of June 1, 2020 (as
amended, restated, amended and restated, supplemented, extended, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Xperi
Holding Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto and Bank of America, N.A., as Administrative Agent and Collateral Agent.

Pursuant to the provisions of Section 2.14(f)(ii)(b)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

     

Name:   Title:   Date: [                        ], 20[    ]

 

Exh. H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of June 1, 2020 (as
amended, restated, amended and restated, supplemented, extended, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Xperi
Holding Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto and Bank of America, N.A., as Administrative Agent and Collateral Agent.

Pursuant to the provisions of Section 2.14(f)(ii)(b)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its applicable direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its applicable direct or indirect partners/members is a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its applicable direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

     

Name:   Title:   Date:                          , 20[    ]

 

Exh. H-3-1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of June 1, 2020 (as
amended, restated, amended and restated, supplemented, extended, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Xperi
Holding Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto and Bank of America, N.A., as Administrative Agent and Collateral Agent.

Pursuant to the provisions of Section 2.14(f)(ii)(b)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its applicable direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its applicable direct or indirect partners/members is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its applicable direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

     

Name:   Title:   Date:                          , 20[    ]

 

Exh. H-4-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

SOLVENCY CERTIFICATE

[                ], 20[    ]

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement, dated as of June 1, 2020 (as amended, restated,
amended and restated, supplemented, extended, replaced or otherwise modified
from time to time, the “Credit Agreement”), among Xperi Holding Corporation, a
Delaware corporation (the “Borrower”), Bank of America, N.A., as Administrative
Agent and Collateral Agent, and the financial institutions from time to time
party thereto. Capitalized terms used herein without definition have the same
meanings as in the Credit Agreement.

In my capacity as the Chief Financial Officer of the Borrower, and not in my
individual or personal capacity (and without personal liability), I hereby
certify on behalf of the Borrower that as of the date hereof and after giving
effect to the Transactions and the incurrence of indebtedness and obligations
incurred in connection with the Credit Agreement and the Transactions on the
date hereof that:

1.    The Company (as used herein, the “Company” means the Borrower and its
Subsidiaries, taken as a whole) is not now, nor will the incurrence of the
obligations under the Credit Agreement and the consummation of the Mergers on
the Effective Date (and after giving effect to the application of the proceeds
of the Loans), on a pro forma basis, render the Company “insolvent” as defined
in this paragraph; in this context, “insolvent” means that (i) the fair value of
assets (on a going concern basis) of the Company is less than the amount that
will be required to pay the total liability on existing debts as they become
absolute and matured, (ii) the present fair salable value of assets (on a going
concern basis) of the Company is less than the amount that will be required to
pay the probable liability on existing debts as they become absolute and matured
in the ordinary course of business, (iii) the Company ceases to pay its current
obligations in the ordinary course of business as they generally become due, or
(iv) the Company’s aggregate property is not, at a fair valuation, sufficient,
or if disposed of at a fairly conducted sale under legal process, would not be,
sufficient to enable payment of all of the Company’s obligations, due and
accruing due. The term “debts” as used in this Certificate includes any legal
liability, whether matured or unmatured, liquidated or unliquidated, absolute,
fixed or contingent and “values of assets” shall mean the amount of which the
assets (both tangible and intangible) in their entirety would change hands
between a willing buyer and a willing seller, with a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under compulsion to act.

2.    The incurrence of the obligations under the Credit Agreement and the
consummation of the other Transactions on the Effective Date (and after giving
effect to the application of the proceeds of the Loans), on a pro forma basis,
will not leave the Company with property remaining in its hands constituting
“unreasonably small capital.” I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on my current assumptions
regarding the needs and anticipated needs for capital of the businesses
conducted or anticipated to be conducted by the Company in light of projected
financial statements and available credit capacity, which current assumption I
do not believe to be unreasonable in light of the circumstances applicable
thereto.

 

Exh. I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as an officer of the Borrower, on behalf of the Borrower,
and not individually, as of the date first above written.

 

XPERI HOLDING CORPORATION By:  

     

Name:   Title:  

 

[Signature Page to Solvency Certificate]